Exhibit 10.3

EXECUTION VERSION

 

      Published CUSIP Numbers:       16725MAG6 (Deal)       16725MAJ0 (Term
Facility

TERM LOAN AGREEMENT

Dated as of December 21, 2012

among

CHICAGO BRIDGE & IRON COMPANY N.V.,

CHICAGO BRIDGE & IRON COMPANY (DELAWARE),

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

and

BANK OF AMERICA, N.A.,

as Administrative Agent

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Syndication Agent

and

BANK OF THE WEST, THE ROYAL BANK OF SCOTLAND PLC, COMPASS BANK,

BMO HARRIS BANK, N.A., FIFTH THIRD BANK, THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD. and REGIONS BANK,

as Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CRÉDIT

AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS   

SECTION 1.1

   Certain Defined Terms      1   

SECTION 1.2

   Singular/Plural References; Accounting Terms      29   

SECTION 1.3

   References      29   

SECTION 1.4

   Supplemental Disclosure      29       ARTICLE II       TERM LOAN FACILITY   

SECTION 2.1

   Term Loans      29   

SECTION 2.2

   [RESERVED]      30   

SECTION 2.3

   Rate Options for all Advances; Maximum Interest Periods      30   

SECTION 2.4

   Payments      30   

SECTION 2.5

   Changes in Commitments; Incremental Term Loans      31   

SECTION 2.6

   Method of Borrowing      33   

SECTION 2.7

   Method of Selecting Types and Interest Periods for Advances      33   

SECTION 2.8

   Minimum Amount of Each Advance      33   

SECTION 2.9

   Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances      33   

SECTION 2.10

   Default Rate      34   

SECTION 2.11

   Method of Payment      34   

SECTION 2.12

   Evidence of Debt      35   

SECTION 2.13

   Telephonic Notices      35   

SECTION 2.14

  

Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes;

Loan and Control Accounts

     36   

SECTION 2.15

   Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions      41   

SECTION 2.16

   Lending Installations      41   

SECTION 2.17

   Payments Generally; Administrative Agent’s Clawback      41   

SECTION 2.18

   Termination Date      43   

SECTION 2.19

   Replacement of Certain Lenders      43   

SECTION 2.20

   [RESERVED]      44   

SECTION 2.21

   Judgment Currency      44   

SECTION 2.22

   Defaulting Lenders      45   

 

i



--------------------------------------------------------------------------------

   ARTICLE III       [RESERVED]       ARTICLE IV       CHANGE IN CIRCUMSTANCES
  

SECTION 4.1

   Yield Protection      45   

SECTION 4.2

   Changes in Capital Adequacy Regulations      46   

SECTION 4.3

   Availability of Types of Advances      47   

SECTION 4.4

   Funding Indemnification      47   

SECTION 4.5

   Lender Statements; Survival of Indemnity      47       ARTICLE V      
CONDITIONS PRECEDENT   

SECTION 5.1

   Initial Advances      48       ARTICLE VI       REPRESENTATIONS AND
WARRANTIES   

SECTION 6.1

   Organization; Corporate Powers      51   

SECTION 6.2

   Authority, Execution and Delivery; Loan Documents      51   

SECTION 6.3

   No Conflict; Governmental Consents      52   

SECTION 6.4

   Financial Statements      52   

SECTION 6.5

   No Material Adverse Change      53   

SECTION 6.6

   Taxes      53   

SECTION 6.7

   Litigation; Loss Contingencies and Violations      53   

SECTION 6.8

   Subsidiaries      54   

SECTION 6.9

   ERISA      54   

SECTION 6.10

   Accuracy of Information      55   

SECTION 6.11

   Securities Activities      55   

SECTION 6.12

   Material Agreements      55   

SECTION 6.13

   Compliance with Laws      56   

SECTION 6.14

   Assets and Properties      56   

SECTION 6.15

   Statutory Indebtedness Restrictions      56   

SECTION 6.16

   Insurance      56   

SECTION 6.17

   Environmental Matters      56   

SECTION 6.18

   [RESERVED]      57   

SECTION 6.19

   Benefits      57   

SECTION 6.20

   Solvency      57   

SECTION 6.21

   OFAC      57   

SECTION 6.22

   PATRIOT Act      57   

SECTION 6.23

   Senior Indebtedness      58   

 

ii



--------------------------------------------------------------------------------

   ARTICLE VII       COVENANTS   

SECTION 7.1

   Reporting      58   

SECTION 7.2

   Affirmative Covenants      62   

SECTION 7.3

   Negative Covenants      66   

SECTION 7.4

   Financial Covenants      75       ARTICLE VIII       DEFAULTS   

SECTION 8.1

   Defaults      76       ARTICLE IX       ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES   

SECTION 9.1

   Termination of Commitments; Acceleration      79   

SECTION 9.2

   Amendments      80   

SECTION 9.3

   No Waiver; Cumulative Remedies; Enforcement      81       ARTICLE X      
GUARANTY   

SECTION 10.1

   Guaranty      82   

SECTION 10.2

   Waivers; Subordination of Subrogation      82   

SECTION 10.3

   Guaranty Absolute      83   

SECTION 10.4

   Acceleration      84   

SECTION 10.5

   Marshaling; Reinstatement      84   

SECTION 10.6

   Termination Date      84       ARTICLE XI       GENERAL PROVISIONS   

SECTION 11.1

   Survival of Representations      85   

SECTION 11.2

   Governmental Regulation      85   

SECTION 11.3

   Performance of Obligations      85   

SECTION 11.4

   Headings      86   

SECTION 11.5

   Entire Agreement      86   

SECTION 11.6

   Several Obligations; Benefits of this Agreement      86   

SECTION 11.7

   Expenses; Indemnity; Damage Waiver      86   

SECTION 11.8

   Numbers of Documents      88   

SECTION 11.9

   Accounting      88   

SECTION 11.10

   Severability of Provisions      89   

 

iii



--------------------------------------------------------------------------------

SECTION 11.11

   No Advisory or Fiduciary Responsibility      89   

SECTION 11.12

   GOVERNING LAW      90   

SECTION 11.13

   CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      90   

SECTION 11.14

   Other Transactions      91   

SECTION 11.15

   Subordination of Intercompany Indebtedness      92   

SECTION 11.16

   Lenders Not Utilizing Plan Assets      93   

SECTION 11.17

   Collateral      93   

SECTION 11.18

   USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets Control     
93   

SECTION 11.19

   Payments Set Aside      94       ARTICLE XII       THE ADMINISTRATIVE AGENT
  

SECTION 12.1

   Appointment and Authority      94   

SECTION 12.2

   Rights as a Lender      94   

SECTION 12.3

   Exculpatory Provisions      95   

SECTION 12.4

   Reliance by Administrative Agent      96   

SECTION 12.5

   Delegation of Duties      96   

SECTION 12.6

   Resignation of Administrative Agent      96   

SECTION 12.7

   Non-Reliance on Administrative Agent and Other Lenders      97   

SECTION 12.8

   No Other Duties, Etc.      97   

SECTION 12.9

   Administrative Agent May File Proofs of Claim      97   

SECTION 12.10

   Guaranty Matters      98   

SECTION 12.11

   Obligations of Lenders Several      98   

SECTION 12.12

   Interest Rate Limitation      98   

SECTION 12.13

   Electronic Execution of Assignments and Certain Other Documents      99      
ARTICLE XIII       SETOFF; RATABLE PAYMENTS   

SECTION 13.1

   Setoff      99   

SECTION 13.2

   Ratable Payments      100   

SECTION 13.3

   Application of Payments      100   

SECTION 13.4

   Relations Among Lenders      101   

SECTION 13.5

   Failure to Make Payment      101       ARTICLE XIV       BENEFIT OF
AGREEMENT; ASSIGNMENTS; PARTICIPATIONS   

SECTION 14.1

   Successors and Assigns      101   

SECTION 14.2

   Treatment of Certain Information; Confidentiality      105   

SECTION 14.3

   Dissemination of Information      106   

 

iv



--------------------------------------------------------------------------------

   ARTICLE XV       NOTICES   

SECTION 15.1

   Notices; Effectiveness; Electronic Communication      106       ARTICLE XVI
      COUNTERPARTS; INTEGRATION; EFFECTIVENESS   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibits

 

EXHIBIT A-1

   —    Commitments (Definitions)

EXHIBIT A-2

   —    [RESERVED]

EXHIBIT A-3

   —    Mandatory Cost

EXHIBIT B

   —    Form of Borrowing/Election Notice (Section 2.7 and Section 2.9)

EXHIBIT C

   —    [RESERVED]

EXHIBIT D

   —    Form of Assignment and Assumption (Sections 2.19 and 14.3)

EXHIBIT E-1

   —    Form of Company’s US Counsel’s Opinion (Section 5.1(a))

EXHIBIT E-2

   —    Form of Company’s Foreign Counsel’s Opinion (Section 5.1(a))

EXHIBIT E-3

   —    [RESERVED]

EXHIBIT E-4

   —    Form of Counsel’s Opinion for Subsidiary Guarantors (Section 5.1(a))

EXHIBIT F

   —    Form of Officer’s Certificate (Section 7.1(a)(iii))

EXHIBIT G

   —    Form of Compliance Certificate (Section 7.1(a)(iii))

EXHIBIT H

   —    Form of Subsidiary Guaranty (Definitions)

EXHIBIT I

   —    Form of Term Loan Note

EXHIBIT J

   —    [RESERVED]       Schedules

Schedule 1.1.1

   —    Permitted Existing Indebtedness (Definitions)

Schedule 1.1.2

   —    Permitted Existing Investments (Definitions)

Schedule 1.1.3

   —    Permitted Existing Liens (Definitions)

Schedule 1.1.4

   —    Permitted Existing Contingent Obligations (Definitions)

Schedule 1.1.5

   —    Initial Material Subsidiaries and Material Subsidiaries

Schedule 3.1

   —    [RESERVED]

Schedule 6.7

   —    Litigation (Section 6.7)

Schedule 6.8

   —    Subsidiaries (Section 6.8)

Schedule 6.9

   —    Pensions and Post-Retirement Plans

Schedule 6.17

   —    Environmental Matters (Section 6.17)

Schedule 7.3(N)

   —    Subsidiary Covenants (Section 7.3(n))

Schedule 7.3(S)

   —    Permitted Restricted Payments (Section 7.3(s))

 

vi



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This Term Loan Agreement dated as of December 21, 2012 is entered into among
Chicago Bridge & Iron Company N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company” or the “Parent Guarantor”),
Chicago Bridge & Iron Company (Delaware), a Delaware corporation (the
“Borrower”), the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment and Assumption pursuant
to Section 14.1, and Bank of America, N.A. (“BofA”), in its capacity as
administrative agent for itself and the other Lenders (in such capacity,
together with any successor appointed pursuant to Article XII, the
“Administrative Agent”). The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined as
used in this Agreement:

“2006 Bond Trust Deed” is defined in Section 7.3(g)(ii).

“Accounting Change” is defined in Section 11.9.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, firm, corporation or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

“Act” is defined in Section 11.18.

“Additional Revolver” means a revolving facility dated as of the date hereof in
an aggregate principal amount of up to $650.0 million (as may be increased
pursuant to the accordion feature), with Bank of America, N.A. as administrative
agent, the Borrower, as borrower and the Company and its Subsidiaries as
guarantors.

“Additional Term Loan Notice” is defined in Section 2.5(b)(i).

“Additional Term Loans” is defined in Section 2.5(b)(i).

“Adjusted Indebtedness” of a Person means, without duplication, such Person’s
Indebtedness but excluding obligations with respect to (i) the undrawn portion
of any Performance Letters of Credit (as defined in the Additional Revolver),
bank guarantees supporting obligations comparable to those supported by
Performance Letters of Credit and all reimbursement agreements related thereto
and (ii) liabilities of such Person or any of its Subsidiaries under any sale
and leaseback transaction which do not create a liability on the consolidated
balance sheet of such Person.



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the recital of parties to this Agreement.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to the Borrower of the same
Type and, in the case of Eurodollar Rate Advances for the same Interest Period.

“Affected Lender” is defined in Section 2.19.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

“Agent Parties” is defined in Section 15.1(c).

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Closing Date is One Billion Dollars
($1,000,000,000).

“Agreement” means this Term Loan Agreement, as it may be amended, restated,
amended and restated or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 6.4(b) hereof; provided, however, except as provided in
Section 11.9, that with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Company referred to in
Section 6.4(b) hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (iii) the Eurodollar Rate
(without giving effect to the Applicable Eurodollar Margin) for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(d)(ii) hereof.

“Applicable Floating Rate Margins” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans, determined in accordance
with the provisions of Section 2.14(d)(ii) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS and CACIB, in their respective capacities as the
arrangers for the credit transaction evidenced by this Agreement.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person, but not the Equity
Interests of such Person) to any Person other than the Company or any of its
wholly-owned Subsidiaries other than (i) the sale of inventory in the ordinary
course of business and (ii) the sale or other disposition of any obsolete
equipment disposed of in the ordinary course of business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Authorized Officer” means a Managing Director of the Company, or such other
Person as authorized by a Managing Director, acting singly; provided, that the
Administrative Agent shall have received a manually signed certificate of the
Secretary of the Company as to the incumbency of, and bearing a manual specimen
signature of, such duly authorized Person.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or Foreign Pension Plan) in respect of which
the Company or any other member of the Controlled Group is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

“BofA” is defined in the recital of parties to this Agreement.

“Borrower” is defined in the recital of parties to this Agreement.

“Borrower Materials” is defined in Section 15.1(c).

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing/Election Notice” is defined in Section 2.7.

“Bridge Facility” means bridge loans in an aggregate principal amount of up to
$800.0 million (as may be increased by the lead arrangers thereof) under a
senior bridge facility with Bank of America, N.A. as administrative agent, the
Borrower, as borrower and the Company and its Subsidiaries as guarantors.

“BSA” is defined in Section 11.18.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in New York, New York
and on which dealings in Dollars are carried on in the London interbank market
and (ii) for all other purposes a day (other than a Saturday or Sunday) on which
banks are open for business in New York, New York.

“CACIB” means Crédit Agricole Corporate and Investment Bank.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by S&P or A3 (or better) by Moody’s, and which certificates of deposit
and time deposits are fully protected against currency fluctuations for any such
deposits with a term of more than ninety (90) days; (iii) shares of money
market, mutual or similar funds having assets in excess of $100,000,000 and the
investments of which are limited to (x) investment grade securities (i.e.,
securities rated at least Baa by Moody’s or at least BBB by S&P) and
(y) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (all such
institutions being, “Qualified Institutions”); (iv) commercial paper of
Qualified Institutions; provided that the maturities of such Cash Equivalents
shall not exceed three hundred sixty-five (365) days from the date of
acquisition thereof; and (v) auction rate securities (long-term, variable rate
bonds tied to short-term interest rates) that are rated Aaa by Moody’s or AAA by
S&P.

“Change” is defined in Section 4.2.

“Change of Control” means an event or series of events by which:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or

(ii) the majority of the board of directors of the Company fails to consist of
Continuing Directors; or

(iii) except as expressly permitted under the terms of this Agreement, the
Company, the Borrower or any other Subsidiary Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its property to any Person, or any Person consolidates with or merges
into the Company, the Borrower or any other Subsidiary Borrower, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Company,
the Borrower or such other Subsidiary Borrower, as applicable, is reclassified
or changed into or exchanged for cash, securities or other property; or

(iv) except as otherwise expressly permitted under the terms of this Agreement,
the Company shall cease to own and control, either directly or indirectly, all
of the economic and voting rights associated with all of the outstanding Capital
Stock of each of the Subsidiary Guarantors or shall cease to have the power,
directly or indirectly, to elect all of the members of the board of directors of
each of the Subsidiary Guarantors.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1(a) are satisfied or waived, which date is December 21, 2012.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 9.1(a).

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commitment” means, for each Lender, the obligation of such Lender to make Term
Loans not exceeding the amount set forth on Exhibit A-1 to this Agreement
opposite its name thereon under the heading “Commitment” or in the Assignment
and Assumption by which it became a Lender, as such amount may be modified from
time to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Assumption.

“Commitment Termination Date” means the earliest of (a) April 30, 2013 (which
date shall be extended to June 30, 2013 if the Outside Date (as defined in the
Transaction Agreement) shall have been extended to June 30, 2013 pursuant to
Section 8.1(b)(i) of the Transaction Agreement as in effect on July 30, 2012),
(b) the closing of the Shaw Acquisition without the use of the Bridge Facility,
the Additional Revolver and the term loan facility established hereunder, and
(c) the termination of the Transaction Agreement prior to closing of the Shaw
Acquisition in accordance with its terms.

“Company” is defined in the recital of parties to this Agreement.

“Computation Date” is defined in Section 2.4(b).

“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Long-Term Lease Rentals for such period and (ii) consolidated interest expense
of the Company and its Subsidiaries (including capitalized interest and the
interest component of Capitalized Leases) for such period; provided, that for
each period following the Transaction Closing Date until four full quarters
following the Transaction Closing Date have passed, interest expense shall be
calculated by multiplying the interest expense for the first such quarter by
four, and for the period of two such quarters by two and for the period of three
such quarters by 4/3.

“Consolidated Long-Term Lease Rentals” means, for any period, the sum of the
minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capitalized Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or deficit) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, but excluding in any event (a) any extraordinary
gain or loss (net of any tax effect) and (b) net earnings of any Person (other
than a Subsidiary) in which the Company or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Company or such Subsidiary in the form of cash distributions.

“Consolidated Net Income Available for Fixed Charges” means, for any period,
Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (i) provisions for income taxes, (ii) Consolidated
Fixed Charges, (iii) extraordinary, unusual or non-recurring charges otherwise
deducted in arriving at Consolidated Net Income for such period arising from
(A) the GenOn AQC Project, in an aggregate amount not to exceed $20.1 million,
incurred prior to May 31, 2012 and (B) the Dominion project in an aggregate
amount not to exceed $88 million, incurred prior to May 31, 2012, (iv) to the
extent not already included in Consolidated Net Income, dividends and
distributions actually received in cash during such period from Persons that are
not Subsidiaries of the Company, (v) retention bonuses paid to officers,
directors and employees of the Company and its Subsidiaries in connection with
the Transaction not to exceed $25,000,000, (vi) any charges, fees and expenses
incurred in connection with the Transaction, the transactions related thereto,
and any related issuance of Indebtedness or equity, whether or not successful,
(vii) charges, expenses and losses incurred in connection with restructuring and
integration activities in connection with the Transaction, including in
connection with closures of certain facilities and termination of leases, and
(viii) expenses incurred in connection with the Shaw Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000; provided that EBITDA shall exclude the
EBITDA of the business sold pursuant to the E&C Sale (as defined in the
Transaction Agreement) from and after the date that the E&C Sale is consummated,
on a pro forma basis as if the E&C Sale had occurred on the first business day
of the period; provided, further, that clauses (iii), (v), (vii) and (viii) of
this definition shall be applicable only from and after the consummation of the
Shaw Acquisition.

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ or members’ equity on the consolidated balance
sheet for the Company and its consolidated Subsidiaries plus any preferred stock
of the Company to the extent that it has not been redeemed for indebtedness, as
determined in accordance with Agreement Accounting Principles.

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with

 

7



--------------------------------------------------------------------------------

recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Continuing Director” means, with respect to any person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that an individual who is so elected or
nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument (including, without limitation, the Letter of Credit
Agreement), in any case in writing, to which that Person is a party or by which
it or any of its properties is bound, or to which it or any of its properties is
subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (iii) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Code) as the Company, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.

“Customary Permitted Liens” means:

(i) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or (if foreclosure, distraint, sale or other
similar proceedings shall not have been commenced or any

 

8



--------------------------------------------------------------------------------

such proceeding after being commenced is stayed) which are being contested in
good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with Agreement Accounting
Principles;

(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen, service providers or workmen and other similar Liens
imposed by law created in the ordinary course of business for amounts not yet
due or which are being contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
Agreement Accounting Principles;

(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;

(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;

(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Company or any of its Subsidiaries
which do not constitute a Default under Section 8.1(h) hereof; and

(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means an event described in Article VIII hereof.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender Party’s receipt of such certification in form and substance
reasonably satisfactory to it and the Administrative Agent, or (d) has become,
or has a Lender Parent that has become, the subject of a Bankruptcy Event.

“Designated Hedging Agreements” is defined in Section 11.15.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosed Litigation” is defined in Section 6.7.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Termination Date.

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America and substantially all
of the operations of which are conducted within the United States.

“EBIT” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) Consolidated Net Income, plus (ii) Interest Expense to the extent deducted
in computing Consolidated Net Income, plus (iii) charges against income for
foreign, federal, state and local taxes to the extent deducted in

 

10



--------------------------------------------------------------------------------

computing Consolidated Net Income, plus (iv) any other non-recurring non-cash
charges (excluding any such non-cash charges to the extent any such non-cash
charge becomes, or is expected to become, a cash charge in a later period) to
the extent deducted in computing Consolidated Net Income, plus (v) extraordinary
losses incurred other than in the ordinary course of business to the extent
deducted in computing Consolidated Net Income, minus (vi) any non-recurring
non-cash credits to the extent added in computing Consolidated Net Income, minus
(vii) extraordinary gains realized other than in the ordinary course of business
to the extent added in computing Consolidated Net Income.

“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT plus (ii) depreciation expense to the extent deducted in computing
Consolidated Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Consolidated Net Income, plus (iv) non-cash compensation
expenses for management or employees to the extent deducted in computing
Consolidated Net Income, plus (v) extraordinary, unusual or non-recurring
charges otherwise deducted in arriving at Consolidated Net Income for such
period arising from (A) the GenOn AQC Project, in an aggregate amount not to
exceed $20.1 million, incurred prior to May 31, 2012 and (B) the Dominion
project in an aggregate amount not to exceed $88 million, incurred prior to
May 31, 2012, plus (vi) to the extent not already included in Consolidated Net
Income, dividends and distributions actually received in cash during such period
from Persons that are not Subsidiaries of the Company plus (vii) retention
bonuses paid to officers, directors and employees of the Company and its
Subsidiaries in connection with the Transaction not to exceed $25,000,000, plus
(viii) any charges, fees and expenses incurred in connection with the
Transaction, the transactions related thereto, and any related issuance of
Indebtedness or equity, whether or not successful, plus (ix) charges, expenses
and losses incurred in connection with restructuring and integration activities
in connection with the Transaction, including in connection with closures of
certain facilities and termination of leases, plus (x) expenses incurred in
connection with the Shaw Acquisition and relating to termination and severance
as to, or relocation of, officers, directors and employees not exceeding
$110,000,000; provided that EBITDA shall exclude the EBITDA of the business sold
pursuant to the E&C Sale (as defined in the Transaction Agreement) from and
after the date that the E&C Sale is consummated, on a pro forma basis as if the
E&C Sale had occurred on the first business day of the period; provided,
further, that clauses (v), (vii), (ix) and (x) of this definition shall be
applicable only from and after the consummation of the Shaw Acquisition.

“Effective Additional Term Loan Amount” is defined in Section 2.5(b)(i).

“Eligible Assignee” means a Person that is primarily engaged in the business of
commercial banking and that (A) is a Lender or an affiliate of a Lender,
(B) shall have senior unsecured long-term debt ratings which are rated at least
BBB (or the equivalent) as publicly announced by S&P or Fitch Investors
Services, Inc. or Baa2 (or the equivalent) as publicly announced by Moody’s, or
(C) shall otherwise be reasonably acceptable to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered by a Lender or an
Affiliate of a Lender and (i) is organized under the laws of the United States
of America or any state thereof, (ii) is engaged primarily in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business and (iii) issues (or the parent of which issues) commercial paper rated
at least A-1 or the equivalent thereof by S&P or the equivalent thereof by
Moody’s.

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock). Equity Interests will not include any
Incentive Arrangements or obligations or payments thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“Escrowed Proceeds” means the proceeds from the Takeout Financing that are
funded into escrow in one or more escrow accounts which will be released from
escrow pursuant to and in accordance with the terms of the escrow agreement
among the Borrower, the purchasers of the Notes and the escrow agent thereunder.

“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the applicable British Bankers Association LIBOR Rate
(or the successor thereto if the British Bankers Association is no longer making
LIBOR rate available) for deposits in Dollars appearing on Reuters Screen FRBD
as of 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Reference Rate for the relevant
Interest Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers’ Association LIBOR Rate is available, the applicable Eurodollar
Reference Rate for the relevant Interest

 

12



--------------------------------------------------------------------------------

Period shall instead be the rate determined by the Administrative Agent to be
the rate at which BofA offers to place deposits in Dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of BofA’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.

“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Eurodollar Margin, changing as and when the Applicable
Eurodollar Margin changes, plus (iii) for Eurodollar Rate Advances by a Lender
from its office or branch in the United Kingdom, the Mandatory Cost, plus
(iv) any other mandatory costs imposed by any governmental or regulatory
authority.

“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate.

“Eurodollar Rate Loan” means a Loan made on a fully syndicated basis pursuant to
Section 2.1, which bears interest at a Eurodollar Rate.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary other than those
listed as Foreign Subsidiaries on Schedule 1.1.5.

“Exemption Certificate” is defined in Section 2.14(e)(vi).

“Existing Revolving Credit Agreement” means that certain Third Amended and
Restated Credit Agreement dated as of July 23, 2010 by and among the Company and
certain Subsidiaries parties thereto, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, in each case, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Facility Termination Date” shall mean the date on which all of the Termination
Conditions have been satisfied.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. Eastern
time (daylight or standard, as applicable) on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.

 

13



--------------------------------------------------------------------------------

“Fee Letter” means the Fee Letter dated as of July 30, 2012 among the Company,
BofA, MLPFS and CACIB.

“Financial Officer” means any of the chief financial officer, principal
accounting officer, treasurer or controller of the Company, acting singly.

“Fixed Charge Coverage Ratio” is defined in Section 7.4(b).

“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its respective Subsidiaries or any members
of its Controlled Group and is not covered by ERISA pursuant to ERISA
Section 4(b)(4).

“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Fundamental Changes” is defined in Section 7.3(h).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

 

14



--------------------------------------------------------------------------------

“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent or any
Lender or any indemnitee in any of the other Loan Documents, it shall have the
meaning set forth herein.

“Guaranteed Obligations” is defined in Section 10.1.

“Guarantor(s)” shall mean the Company and the Subsidiary Guarantors.

“Guaranty” means each of (i) the guaranty by the Company of all of the
Obligations of the Borrower pursuant to Article X of this Agreement and (ii) the
Subsidiary Guaranty, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Hedging Arrangements” is defined in the definition of Hedging Obligations
below.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

“Home Country” is defined in Section 6.18(a)(i).

“Honor Date” is defined in Section 3.3(a).

“Incentive Arrangements” means any stock ownership, restricted stock, stock
option, stock appreciation rights, “phantom” stock plans, employment agreements,
non-competition agreements, subscription and stockholders agreements and other
incentive and bonus plans and similar arrangements made in connection with the
retention of executives, officers or employees of the Company and its
Subsidiaries.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) earnouts or other similar forms of contingent purchase
prices), (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other

 

15



--------------------------------------------------------------------------------

instruments, (e) Capitalized Lease Obligations, (f) Contingent Obligations,
(g) obligations with respect to any letters of credit, bank guarantees and
similar instruments, including, without limitation, Financial Letters of Credit
(as defined in the Additional Revolver) and Performance Letters of Credit and
all reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities
and (j) Disqualified Stock, in each case, excluding in any event the NEH Bonds,
and the Lien on stock of NEH securing such bonds.

“Indemnified Matters” is defined in Section 11.7(b).

“Indemnitees” is defined in Section 11.7(b).

“Initial Borrower” is defined in the recital of parties to this Agreement.

“Initial Material Subsidiary” means each Subsidiary (i) the consolidated net
revenues of which for the most recent fiscal year of the Company for which
audited financial statements have been delivered pursuant to Section 7.01(a)(ii)
were greater than five percent (5%) of the Company’s consolidated net revenues
for such fiscal year or (ii) the consolidated tangible assets of which as of the
end of such fiscal year were greater than five percent (5%) of the Company’s
consolidated tangible assets as of such date. For purposes of making the
determinations required by this definition, revenues and assets of Foreign
Subsidiaries shall be converted into Dollars at the rates used in preparing the
consolidated balance sheet of the Company included in the applicable financial
statements. The Initial Material Subsidiaries on the Closing Date are identified
in Schedule 1.1.5 hereto.

“Initial Term Loan” is defined in Section 2.1.

“Insolvency Event” is defined in Section 11.15.

“Intercompany Indebtedness” is defined in Section 11.15.

“Interest Expense” means, for any period, the total gross interest expense of
the Company and its consolidated Subsidiaries, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt documents and net payments (if any)
pursuant to Hedging Arrangements relating to interest rate protection, all as
determined in conformity with Agreement Accounting Principles.

“Interest Period” means with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) months or six (6) months, commencing on a Business Day
selected by the Borrower on which a Eurodollar Rate Advance is made to the
Borrower pursuant to this Agreement. Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period

 

16



--------------------------------------------------------------------------------

shall end on the immediately preceding Business Day; provided, further, that
subject to the Administrative Agent’s receipt of all Lenders’ consent thereto,
an Interest Period may be a period other than a period of one (1), two (2),
three (3) months or six (6) months so long as such period is not more than
twelve (12) months.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business; and (iv) any non-arms length transaction by such Person with
another Person or any other transfer of assets by such Person in another Person,
with the amount of such Investment being an amount equal to the net benefit
derived by such other Person resulting from any such transactions.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement as a Lender and their respective successors and assigns.

“Lender Increase Notice” is defined in Section 2.5(b)(i).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent or any other Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages of this Agreement for such
Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.

“Letter of Credit Agreement” means, collectively, those certain Letter of Credit
and Term Loan Agreements, dated as of November 6, 2006, among the Company and
certain of its Subsidiaries as co-obligors, BofA, as administrative agent, BofA
and JPMorgan Chase Bank, N.A., as L/C issuers, and the lenders parties thereto,
providing for supplemental term letter of credit facilities in an aggregate
cumulative principal amount not to exceed $600,000,000 and on terms and
conditions satisfactory to the Administrative Agent, in each case, as amended,
restated, supplemented or otherwise modified from time to time.

“Leverage Ratio” is defined in Section 7.4(a).

 

17



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan Account” is defined in Section 2.12(a).

“Loan Documents” means this Agreement, the Fee Letter, the Subsidiary Guaranty
and all other documents, instruments, notes and agreements executed in
connection therewith or contemplated thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.

“Loan Parties” means, at any time, the Company, the Borrower and each of the
Subsidiary Guarantors.

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, and collectively all Term Loans whether
made or continued as or converted to Floating Rate Loans or Eurodollar Rate
Loans.

“Mandatory Cost” is described in Exhibit A-3 hereto.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties, results
of operations or prospects of the Company, any other Borrower, or the Company
and its Subsidiaries, taken as a whole, (b) the collective ability of the
Company or any of its Subsidiaries to perform their respective obligations under
the Loan Documents, or (c) the ability of the Lenders or the Administrative
Agent to enforce the Obligations; it being understood and agreed that the
occurrence of a Product Liability Event shall not constitute an event which
causes a “Material Adverse Effect” unless and until the aggregate amount of, or
attributable to, Product Liability Events (to the extent not covered by
third-party insurance as to which the insured does not dispute coverage)
exceeds, during any period of twelve (12) consecutive months, the greater of
(x) $20,000,000 and (y) 20% of EBITDA (for the then most recently completed
period of four fiscal quarters of the Company).

“Material Indebtedness” is defined in Section 8.1(e).

“Material Subsidiary” means, without duplication, (a) each Subsidiary Borrower
and (b) any Subsidiary that directly or indirectly owns or Controls any
Subsidiary Borrower or other Material Subsidiary and (c) any other Subsidiary
(i) the consolidated net revenues of which for the most recent fiscal year of
the Company for which audited financial statements have been delivered pursuant
to Section 7.01(a)(ii) were greater than five percent (5%) of the Company’s
consolidated net revenues for such fiscal year or (ii) the consolidated tangible
assets of which as of the end of such fiscal year were greater than five percent
(5%) of the Company’s consolidated tangible assets as of such date; provided
that, if at any time the aggregate amount of the consolidated net revenues or
consolidated tangible assets of all Subsidiaries that are not Material

 

18



--------------------------------------------------------------------------------

Subsidiaries exceeds twenty percent (20%) of the Company’s consolidated net
revenues for any such fiscal year or twenty percent (20%) of the Company’s
consolidated tangible assets as of the end of any such fiscal year, the Company
(or, in the event the Company has failed to do so within 10 days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries. For
purposes of making the determinations required by this definition, revenues and
assets of Foreign Subsidiaries shall be converted into Dollars at the rates used
in preparing the consolidated balance sheet of the Company included in the
applicable financial statements. The Material Subsidiaries on the Closing Date
are identified in Schedule 1.1.5 hereto.

“Maximum Rate” is defined in Section 12.12.

“MLPFS” means Merrill, Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.

“NEH” means Nuclear Energy Holdings, L.L.C., a Delaware limited liability
company and wholly owned subsidiary of the Company.

“NEH Bonds” means the 2.20% bonds and 2.398% bonds due March 15, 2013 issued by
NEH.

“Net Cash Proceeds” means, with respect to any Asset Sale or Sale and Leaseback
Transaction by any Person, (a) cash or Cash Equivalents (freely convertible into
Dollars) received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale or Sale and Leaseback
Transaction), after (i) provision for all income or other taxes measured by or
resulting from such Asset Sale or Sale and Leaseback Transaction, (ii) payment
of all brokerage commissions and other fees and expenses and commissions related
to such Asset Sale or Sale and Leaseback Transaction, and (iii) all amounts used
to repay Indebtedness (and any premium or penalty thereon) secured by a Lien on
any asset disposed of in such Asset Sale or Sale and Leaseback Transaction or
which is or may be required (by the express terms of the instrument governing
such Indebtedness or by applicable law) to be repaid in connection with such
Asset Sale or Sale and Leaseback Transaction (including payments made to obtain
or avoid the need for the consent of any holder of such Indebtedness); and
(b) cash or Cash Equivalents payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale or
Sale and Leaseback Transaction upon receipt of such cash payments by such Person
or such Subsidiary.

 

19



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

“Non-Extension Notice Date” is defined in Section 3.2(c).

“Non-Obligor Subsidiaries” is defined in Section 7.3(q).

“Non-U.S. Lender” is defined in Section 2.14(e)(vi).

“Note Purchase Agreement” means that certain Note Purchase and Guarantee
Agreement among the Borrower, the Company and the institutional investors named
therein.

“Notes” means senior notes in an aggregate principal amount of up to $800.0
million to be issued by the Borrower pursuant to the Note Purchase Agreement to
finance the Transaction, to refinance the Bridge Facility and as otherwise set
forth in the Note Purchase Agreement.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing, by the Borrower or any of its Subsidiaries to the
Administrative Agent, any Lender, the Arrangers, any Affiliate of the
Administrative Agent or any Lender, any Indemnitee, of any kind or nature,
present or future, arising under this Agreement or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, foreign exchange risk, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Company
or any of its Subsidiaries under this Agreement or any other Loan Document but
excludes Hedging Obligations.

“OFAC” is defined in Section 11.18.

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so-called “synthetic lease” or “tax ownership operating
lease” transaction, or (d) any obligations of such Person or any of its
Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Other Taxes” is defined in Section 2.14(e)(ii).

“Parent Guarantor” is defined in the recital of parties to this Agreement.

“Participants” is defined in Section 14.1(d).

 

20



--------------------------------------------------------------------------------

“Participant Register” is defined in Section 14.1.

“Payment Date” means the last Business Day of each quarter, the Termination Date
and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(f).

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

“Permitted Refinancing” means, with respect to any Indebtedness (the “Refinanced
Indebtedness”), any refinancings, refundings, renewals or extensions thereof
(the “Refinancing Indebtedness” thereof); provided that (a) at the time of such
refinancing, refunding, renewal or extension, no Default has occurred and is
continuing, (b) the amount of such Refinancing Indebtedness does not exceed the
amount of such Refinanced Indebtedness except by an amount equal to customary
underwriting discounts, fees or commissions, expenses and prepayment premium (if
any) incurred in connection with such refinancing, refunding, renewal or
extension, plus any existing commitments unutilized under such Refinanced
Indebtedness and (c) such Refinancing Indebtedness (i) has a weighted average
maturity (measured as of the date of such refinancing, refunding, renewal or
extension) and a maturity no shorter than that of such Refinanced Indebtedness,
(ii) is not secured by any property or any Lien other than that (if any)
securing such Refinanced Indebtedness, (iii) is not guaranteed by or secured by
any property of any guarantor or other obligor which is not also a guarantor or
obligor of such Refinanced Indebtedness, (iv) if such Refinanced Indebtedness is
subordinated in right of payment to the Obligations, is subordinated in right of
payment to the Obligations on terms no less favorable to the Lenders than those
contained in the documentation governing such Refinanced Indebtedness, (v) does
not have covenants, events of default or other material terms, taken as a whole,
that are less favorable to the Loans Parties than those of the Refinanced
Indebtedness and (vi) has an interest rate not exceeding the then applicable
market interest rate.

“Permitted Sale and Leaseback Transactions” means (a) (i) any Sale and Leaseback
Transaction of the Company’s administrative headquarters facility in The
Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.

 

21



--------------------------------------------------------------------------------

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.

“Platform” is defined in Section 15.1(c).

“Pricing Ratio” means the ratio of (i) all Adjusted Indebtedness of the Company
and its Subsidiaries to (ii) EBITDA.

“Prime Rate” means the prime rate of interest announced by BofA from time to
time (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.

“Pro Forma Financial Statements” is defined in Section 5.1(f)(iii).

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (A) the Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) by
(B) the Aggregate Commitment at such time; provided, however, if the Commitments
are terminated pursuant to the terms of this Agreement, then “Pro Rata Share”
means the percentage obtained by dividing (x) such Lender’s Term Loans, by
(y) the aggregate outstanding amount of Term Loans.

“Product Liability Event” means, solely in connection with asbestos-related
claims and litigation, (i) the entry of one or more final judgments or orders
against the Company or any Subsidiary, or (ii) the Company or any Subsidiary
(a) enters into settlements for the payment of money or (b) pays any legal
expenses associated with such judgment, orders or settlements and any and all
other aspects of any claims and litigation associated therewith, and with
respect to such judgments or orders, (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect.

“Proposed New Lender” is defined in Section 2.5(b)(i).

“Protesting Lender” is defined in Section 2.20.

“Public Lender” is defined in Section 15.1(c).

“Put Options Agreements” is defined in Section 5.1(e)(ii).

 

22



--------------------------------------------------------------------------------

“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and its consolidated
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Company or its
Subsidiaries, as applicable, to payment for goods sold or leased or for services
rendered (except those evidenced by instruments or chattel paper), whether or
not they have been earned by performance, and all rights in any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.

“Register” is defined in Section 14.1(c).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

“Repayment Date” is defined in Section 2.4(b).

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

 

23



--------------------------------------------------------------------------------

“Required Lenders” means, subject to Section 2.22(b), Lenders whose Pro Rata
Shares, in the aggregate, are greater than fifty percent (50%); provided,
however, that, if the Commitments have been terminated pursuant to the terms of
this Agreement, “Required Lenders” means Lenders (without regard to the Lenders’
performance of their respective obligations hereunder) whose aggregate ratable
shares (stated as a percentage) of the aggregate outstanding principal balance
of the sum of all Loans are greater than fifty percent (50%).

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.

“Resignation Effective Date” is defined in Section 12.6.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (ii) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (iii) any payment or prepayment of principal of, or
interest (whether in cash or as payment-in-kind), premium, if any, fees or other
charges with respect to, any Indebtedness subordinated to the Obligations, or
any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness other than
(a) the Obligations and (b) any scheduled payments of principal of or interest
with respect to Company’s Indebtedness issued pursuant to the Letter of Credit
Agreement or any termination thereof, (iv) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any Indebtedness (other than the Obligations) or any Equity
Interests of the Company or any of its Subsidiaries, or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission and (v) any payment in respect of a
purchase price adjustment, earn-out or other similar form of contingent purchase
price.

“Risk-Based Capital Guidelines” is defined in Section 4.2.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“Sale and Leaseback Transaction” means any lease, whether an operating lease or
a Capitalized Lease, of any property (whether real or personal or mixed),
(i) which the Company or one of its Subsidiaries sold or transferred or is to
sell or transfer to any other Person, or (ii) which the Company or one of its
Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Selling Lender” is defined in Section 2.5(b)(ii).

“Shaw Acquisition” means the acquisition of The Shaw Group Inc. by the Company
(by means of a merger of a Subsidiary thereof with and into The Shaw Group Inc.)
pursuant to the Transaction Agreement as in effect on the date hereof.

“Shaw Material Adverse Effect” means any event, occurrence, state of facts,
circumstance, condition, effect, change or combination of the foregoing that
(i) has a material adverse effect on the ability of The Shaw Group Inc. to
consummate the Merger and the other Transactions, or (ii) is material and
adverse to the business, results of operations or condition (financial or
otherwise) of The Shaw Group Inc. and its Subsidiaries, taken as a whole, except
to the extent such material adverse effect under this clause (ii) results from
or is attributable to (A) any changes in general United States or global
economic conditions (including securities, credit, financial or other capital
markets conditions), except to the extent such changes in conditions have a
disproportionate effect on The Shaw Group Inc. and its Subsidiaries, taken as a
whole, relative to others in the industries in which The Shaw Group Inc. and its
Subsidiaries operate, (B) any changes in conditions generally affecting any of
the industries in which The Shaw Group Inc. and its Subsidiaries operate, except
to the extent such changes in conditions have a disproportionate effect on The
Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others in
any such industry, (C) any decline in the market price of The Shaw Group Inc.
Common Stock (it being understood that the facts or occurrences giving rise to
or contributing to such decline may be deemed to constitute, and be taken into
account in determining whether there has been or would be reasonably likely to
be, a Shaw Material Adverse Effect), (D) any failure, in and of itself, by The
Shaw Group Inc. to meet any internal or published projections or forecasts in
respect of revenues, earnings or other financial or operating metrics (it being
understood that the facts or occurrences giving rise to or contributing to such
failure may be deemed to constitute, and be taken into account in determining
whether there has been or would be reasonably likely to be, a Shaw Material
Adverse Effect), (E) any change in Law or GAAP (or authoritative interpretations
thereof), except to the extent such changes have a disproportionate effect on
The Shaw Group Inc. and its Subsidiaries, taken as a whole, relative to others
in any industry in which The Shaw Group Inc. and any of its Subsidiaries
operate, (F) geopolitical conditions, the outbreak or escalation of hostilities,
any acts of war, sabotage or

 

25



--------------------------------------------------------------------------------

terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism threatened or underway as of the date of this Agreement, except to the
extent such conditions or events have a disproportionate effect on The Shaw
Group Inc. and its Subsidiaries, taken as a whole, relative to others in any
industry in which The Shaw Group Inc. and any of its Subsidiaries operate,
(G) any hurricane, tornado, flood, earthquake or other natural disaster, except
to the extent such events have a disproportionate effect on The Shaw Group Inc.
and its Subsidiaries, taken as a whole, relative to others in any industry in
which The Shaw Group Inc. and any of its Subsidiaries operate and (H) the
announcement or pendency of the Transactions (including any resulting contract
cancellations or restructurings, delays in contract awards or failure to receive
pending contract awards). Any capitalized term referred to in this paragraph is
used herein as defined in the Transaction Agreement.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

(ii) it is then able and expects to be able to pay its debts as they mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

“specified currency” is defined in Section 2.21.

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company (excluding NEH).

 

26



--------------------------------------------------------------------------------

“Subsidiary Borrower(s)” is defined in the Additional Revolver.

“Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower (other than the
Borrower); (b) all of the Company’s Material Subsidiaries (other than any
Excluded Foreign Subsidiary); (c) all Subsidiaries acquired or formed after the
Closing Date which are Material Subsidiaries and which have or are required to
have satisfied the provisions of Section 7.2(k)(i); (d) all of the Company’s
Subsidiaries which become Material Subsidiaries and which have satisfied or are
required to have satisfied the provisions of Section 7.2(k)(ii); and (e) all
other Subsidiaries which become Subsidiary Guarantors in satisfaction of the
provisions of Section 7.2(k)(iii) or Section 7.3(q), in each case with respect
to clauses (a) through (e) above, and together with their respective successors
and assigns.

“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
Closing Date executed by each Subsidiary Guarantor and any and all supplements
thereto executed from time to time by each additional Subsidiary Guarantor in
favor of the Administrative Agent in substantially the form of Exhibit H
attached hereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets which (i) represent more than 10% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (ii) are responsible for more than 10% of the consolidated net sales or
of the consolidated net income of the Company and its Subsidiaries as reflected
in the financial statements referred to in clause (i) above.

“Supplement” is defined in Section 7.2(k)(i).

“Takeout Financing” means the issuance of the Notes pursuant to the Note
Purchase Agreement.

“Taxes” is defined in Section 2.14(e)(i).

“Term Loans” is defined in Section 2.1.

“Termination Conditions” is defined in Section 2.18.

“Termination Date” means the earlier of (a) the fourth anniversary of the
Transaction Closing Date, provided that if such date is not a Business Day, the
Termination Date determined by this clause (a) shall be the next preceding
Business Day, and (b) the date of termination in whole of the Aggregate
Commitment pursuant to Section 2.5 hereof or the date of the Obligations
becoming immediately due pursuant to Section 9.1 hereof.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan

 

27



--------------------------------------------------------------------------------

participants who are employees of the Company or any member of the Controlled
Group; (iii) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) that a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan in place of the existing administrator, or (vii) the partial or
complete withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan or Foreign Pension Plan.

“Transaction” means the Shaw Acquisition, the payment of fees and expenses in
connection therewith, any issuance by the Company of its common equity to
consummate the Transaction or refinance any debt issued to consummate the
Transaction, and any combination of the entering into and funding of the
Additional Revolver, the issuance and placement of the Notes, the entering into
and funding of the Bridge Facility, the amendment of the Existing Revolving
Credit Agreement pursuant to Amendment No. 2 thereto dated as of December 21,
2012, and the entering into and funding under the credit facility established
under this Agreement.

“Transaction Agreement” means that certain transaction agreement dated as of
July 30, 2012 by and among the Company, Crystal Merger Subsidiary Inc. and The
Shaw Group Inc.

“Transaction Closing Date” means the date occurring on or after the Closing Date
on which the conditions precedent set forth in Section 5.1(b) are satisfied,
which date shall be no later than April 30, 2013 (or June 30, 2013 if the
Outside Date (as defined in the Transaction Agreement) shall have been extended
to June 30, 2013 pursuant to Section 8.1(b)(i) of the Transaction Agreement as
in effect on July 30, 2012).

“Transaction Facilities” means the credit facility established under this
Agreement, the Existing Revolving Credit Agreement, the Bridge Facility, the
Additional Revolver and the Takeout Financing.

“Transferee” is defined in Section 14.3.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of present value of all vested
nonforfeitable benefits under all Single Employer Plans as of the most recent
measurement date, all as determined under FAS 87 using the methods and
assumptions used by the Company for financial accounting purposes, and (ii) in
the case of Multiemployer Plans, the withdrawal liability that would be incurred
by the Controlled Group if all members of the Controlled Group completely
withdrew from all Multiemployer Plans.

 

28



--------------------------------------------------------------------------------

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

SECTION 1.2 Singular/Plural References; Accounting Terms. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with Agreement Accounting Principles.

SECTION 1.3 References. Any references to the Company’s Subsidiaries shall not
in any way be construed as consent by the Administrative Agent or any Lender to
the establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

SECTION 1.4 Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

ARTICLE II

TERM LOAN FACILITY

SECTION 2.1 Term Loans.

(a) Amount of Term Loans. Upon the satisfaction of the conditions precedent set
forth in Sections 5.1, on the Transaction Closing Date, each Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
to make a term loan to the Borrower on the Transaction Closing Date, in Dollars,
in an amount not to exceed such Lender’s Commitment at such time (an “Initial
Term Loan” and, together with any Additional Term Loan made pursuant to
Section 2.5(b)(i), the “Term Loans”). Term Loans borrowed and repaid may

 

29



--------------------------------------------------------------------------------

not be reborrowed. The Term Loans made on the Transaction Closing Date or on or
before the third (3rd) Business Day thereafter shall initially be Floating Rate
Loans and thereafter may be continued as Floating Rate Loans or converted into
Eurodollar Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this
Article II and set forth in the definition of Interest Period. On the
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Term Loans made to it.

(b) Borrowing/Election Notice. The Borrower shall deliver to the Administrative
Agent a Borrowing/Election Notice, signed by it, in accordance with the terms of
Section 2.7.

(c) Making of Term Loans. Promptly after receipt of the Borrowing/Election
Notice under Section 2.7 in respect of Term Loans, the Administrative Agent
shall notify each Lender by telecopy, or other similar form of transmission, of
the requested Term Loan. Each Lender shall make available its Term Loan in
accordance with the terms of Section 2.6. The Administrative Agent will promptly
make the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s office in New York, New York on the applicable Borrowing
Date and shall disburse such proceeds in accordance with the Borrower’s
disbursement instructions set forth in such Borrowing/Election Notice. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Term Loan on such
Borrowing Date.

SECTION 2.2 [RESERVED]

SECTION 2.3 Rate Options for all Advances; Maximum Interest Periods. The Term
Loans may be Floating Rate Advances or Eurodollar Rate Advances, or a
combination thereof, selected by the Borrower in accordance with Section 2.9.
The Borrower may select, in accordance with Section 2.9, Rate Options and
Interest Periods applicable to portions of the Term Loans; provided that there
shall be no more than seven (7) Interest Periods in effect with respect to all
of the Loans at any time.

SECTION 2.4 Payments.

(a) Optional Payments. The Borrower may from time to time and at any time upon
at least one (1) Business Day’s prior written notice repay or prepay, without
penalty or premium all or any part of outstanding Floating Rate Advances in an
aggregate minimum amount of One Million Dollars ($1,000,000) and in integral
multiples of One Million Dollars ($1,000,000) in excess thereof. Eurodollar Rate
Advances may be voluntarily repaid or prepaid prior to the last day of the
applicable Interest Period, subject to the indemnification provisions contained
in Section 4.4, in an aggregate minimum amount of Four Million and 00/100
Dollars ($4,000,000) and in integral multiples of One Million and 00/100 Dollars
($1,000,000) in excess thereof; provided, that the Borrower may not so prepay
Eurodollar Rate Advances unless it shall have provided at least three
(3) Business Days’ prior written notice to the Administrative Agent of such
prepayment and provided, further, all Eurodollar Loans constituting part of the
same Eurodollar Rate Advance shall be repaid or prepaid at the same time.

 

30



--------------------------------------------------------------------------------

(b) Amortization of Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the last day of each March,
June, September and December, commencing with the first of such days occurring
after the Transaction Closing Date, and on the Termination Date (each such day,
a “Repayment Date”), an aggregate principal amount of the Term Loans as set
forth below opposite such Repayment Date:

 

Repayment Date

   Amount (Percentage of Principal Amount of Term Loans as of the Transaction
Closing Date)

1st through 4th Repayment Dates

   1.875%

5th through 12th Repayment Dates

   2.5%

13th through 16th Repayment Dates

   3.75%

Termination Date

   Remainder

SECTION 2.5 Changes in Commitments; Incremental Term Loans.

(a) Commitment Reductions. The Company may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of Ten Million and 00/100 Dollars ($10,000,000) and integral
multiples of One Million and 00/100 Dollars ($1,000,000) in excess of that
amount (unless the Aggregate Commitment is reduced in whole), upon at least
three (3) Business Day’s prior written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction. All accrued commitment
fees shall be payable on the effective date of any termination of all or any
part of the obligations of the Lenders to make Loans hereunder. The Aggregate
Commitment shall automatically terminate in whole on the Commitment Termination
Date.

(b) Increase in Term Loans.

(i) At any time, the Company (on behalf of itself and the Borrower) may request
that additional Term Loans (“Additional Term Loans”) in an aggregate principal
amount not in excess of $250,000,000 be made under this Agreement; provided
that, without the prior written consent of the Required Lenders, (a) the Company
shall not be entitled to make more than one such request during any calendar
year; and (b) each such request shall be in a minimum amount of at least
$50,000,000 and increments of $5,000,000 in excess thereof. Such request shall
be made in a written notice given to the Administrative Agent and the Lenders by
the Company not less than twenty (20) Business Days prior to the proposed date
of making of the Additional Term Loans, which notice (an “Additional Term Loan
Notice”) shall specify the amount of the proposed Additional Term Loans and the
proposed date of borrowing thereof. In the event of such an Additional Term Loan
Notice, each of the Lenders shall be given the opportunity to participate in the
requested borrowing ratably in proportions of their respective outstanding
Initial Term Loans. No Lender shall have any obligation to make

 

31



--------------------------------------------------------------------------------

any Additional Term Loans pursuant to an Additional Term Loan Notice. On or
prior to the date that is fifteen (15) Business Days after receipt of the
Additional Term Loan Notice, each Lender shall submit to the Administrative
Agent a notice indicating the maximum amount of Additional Term Loans by which
it is willing to lend in connection with such Additional Term Loan Notice (any
such notice to the Administrative Agent being herein a “Lender Increase
Notice”). Any Lender which does not submit a Lender Increase Notice to the
Administrative Agent prior to the expiration of such fifteen (15) Business Day
period shall be deemed to have denied any increase in its Commitment. In the
event that the amount of Term Loans set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Additional Term Loan Notice,
the Administrative Agent and each Arranger shall have the right, in consultation
with the Company, to allocate the amount of Additional Term Loans necessary to
meet the Company’s Additional Term Loan Notice. In the event that the increases
of Term Loans set forth in the Lender Increase Notices are less than the amount
requested by the Company, not later than three (3) Business Days prior to the
proposed effective date the Company may notify the Administrative Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Additional Term Loan Notice.
Any Proposed New Lender shall be consented to by the Administrative Agent (which
consent shall not be unreasonably withheld). If the Company shall not have
arranged any Proposed New Lender(s) to commit to the shortfall from the Lender
Increase Notices, then the Company shall be deemed to have reduced the amount of
its Additional Term Loan Notice to the aggregate amount set forth in the Lender
Increase Notices. Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Administrative Agent shall notify the Company and the Lenders on
or before the Business Day immediately prior to the proposed date of borrowing
of the Additional Term Loans the amount of each Lender’s and Proposed New
Lenders’ Additional Term Loans (the “Effective Additional Term Loan Amount”) and
the aggregate amount of the Additional Term Loans. Any borrowing of the
Additional Term Loans shall be subject to the following conditions precedent:
(A) the Company shall have obtained the consent thereto of each Guarantor and
its reaffirmation of the Loan Document(s) executed by it, which consent and
reaffirmation shall be in writing and in form and substance reasonably
satisfactory to the Administrative Agent, (B) as of the date of the Additional
Term Loan Notice and as of the proposed date of borrowing of the Additional Term
Loans, all representations and warranties shall be true and correct in all
material respects as though made on such date and no event shall have occurred
and then be continuing which constitutes a Default or Unmatured Default, (C) the
Borrower, the Administrative Agent and each Proposed New Lender or Lender that
shall have agreed to lend an Additional Term Loan shall have executed and
delivered a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent, (D) counsel for the Company and for the Guarantors
shall have provided to the Administrative Agent supplemental opinions in form
and substance reasonably satisfactory to the Administrative Agent and (E) the
Borrower and the Proposed New Lender shall otherwise have executed and delivered
such other instruments and documents as may be required under Article V or that
the Administrative Agent shall have reasonably requested in connection with such
borrowing. If any fee

 

32



--------------------------------------------------------------------------------

shall be charged by the Lenders in connection with any such increase, such fee
shall be in accordance with then prevailing market conditions, which market
conditions shall have been reasonably documented by the Administrative Agent to
the Company. Upon satisfaction of the conditions precedent to the making of any
Additional Term Loans by a Proposed New Lender, such Proposed New Lender shall
be a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder and thereunder. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

SECTION 2.6 Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Term Loan or Term Loans, if any, not later than 1:00 p.m., Eastern
time (daylight or standard, as applicable), in Federal or other funds
immediately available to the Administrative Agent, in New York, New York at its
address specified in or pursuant to Article XV. Unless the Administrative Agent
determines that any applicable condition specified in Article V has not been
satisfied, the Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

SECTION 2.7 Method of Selecting Types and Interest Periods for Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in
substantially the form of Exhibit B hereto (a “Borrowing/Election Notice”) not
later than 11:00 a.m. Eastern time (daylight or standard, as applicable) (a) on
or before the Borrowing Date of each Floating Rate Advance, (b) three
(3) Business Days before the Borrowing Date for each Eurodollar Rate Advance.
The Borrower shall select Interest Periods so that, to the best of their
knowledge, it will not be necessary to prepay all or any portion of any
Eurodollar Rate Loan prior to the last day of the applicable Interest Period in
order to make mandatory prepayments as required pursuant to the terms hereof.
Each Floating Rate Advance and all Obligations other than Loans shall bear
interest from and including the date of the making of such Advance, in the case
of Loans, and the date such Obligation is due and owing in the case of such
other Obligations, to (but not including) the date of repayment thereof at the
Floating Rate changing when and as such Floating Rate changes. Changes in the
rate of interest on that portion of any Advance maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined as applicable
to such Eurodollar Rate Advance and shall change as and when the Applicable
Eurodollar Margin changes.

SECTION 2.8 Minimum Amount of Each Advance. Each Advance shall be in the minimum
amount of Four Million Dollars ($4,000,000) and in multiples of One Million
Dollars ($1,000,000) if in excess thereof.

SECTION 2.9 Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

(a) Right to Convert. The Borrower may elect from time to time, subject to the
provisions of Section 2.3 and this Section 2.9, to convert all or any part of a
Loan of any Type into any other Type or Types of Loans; provided that any
conversion of any Eurodollar Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.

 

33



--------------------------------------------------------------------------------

(b) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as Eurodollar Rate
Loans until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Rate Loans shall be automatically converted into Floating
Rate Loans unless such Eurodollar Rate Loans shall have been repaid or the
Company shall have given the Administrative Agent notice in accordance with
Section 2.9(d) requesting that, at the end of such Interest Period, such
Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

(c) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(a) or Section 2.9(b), no Loan
may be converted into or continued as a Eurodollar Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.

(d) Borrowing/Election Notice. The Company shall give the Administrative Agent
an irrevocable Borrowing/Election Notice of each conversion of a Floating Rate
Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan not
later than 11:00 a.m. Eastern time (daylight or standard, as applicable) (x) one
(1) Business Day prior to the date of the requested conversion or continuation,
with respect to any Loan to be converted to or continued as a Floating Rate
Advance, and (y) three (3) Business Days prior to the date of the requested
conversion or continuation, with respect to any Loan to be converted or
continued as a Eurodollar Rate Loan, specifying: (1) the requested date (which
shall be a Business Day) of such conversion or continuation; (2) the amount and
Type of the Loan to be converted or continued; and (3) if applicable, the amount
of Eurodollar Rate Loan(s) into which such Loan is to be converted or continued
and the duration of the Interest Period applicable thereto.

SECTION 2.10 Default Rate. After the occurrence and during the continuance of a
Default, at the direction of the Required Lenders, the interest rate(s)
applicable to the Obligations and all other fees shall be equal to (x) the
interest rates and fees calculated based on the maximum Applicable Floating Rate
Margins and Applicable Eurodollar Margin, as applicable (it being understood
that except for the Eurodollar Rate Loans or as otherwise provided herein, the
interest rate for all Obligations before giving effect to this clause (x) shall
be the Applicable Floating Rate Margin plus Alternate Base Rate), as specified
pursuant to Section 2.14(d)(ii) plus (y) two percent (2.00%) per annum for all
such Obligations and fees ; provided that during the continuation of a Default
under Sections 8.1(a)(i) such interest rate and fee increases shall be
automatically applicable without any action of the Required Lenders.

SECTION 2.11 Method of Payment.

(a) Method of Payment. The Administrative Agent is hereby authorized to charge
any account of the Borrower maintained with BofA or any of its Affiliates for
each payment of principal, interest and fees as it becomes due hereunder.

 

34



--------------------------------------------------------------------------------

SECTION 2.12 Evidence of Debt.

(a) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) on its books and records
evidencing the indebtedness of the Borrower to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

(b) Register. The Register maintained by the Administrative Agent pursuant to
Section 14.1(c) shall include a control account, and a subsidiary account for
each Lender and the Borrower, in which accounts (taken together) shall be
recorded (i) the date and the amount of each Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the effective date and amount of each
Assignment and Assumption delivered to and accepted by it and the parties
thereto pursuant to Section 14.1, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest.

(c) Entries in Loan Account and Register. The entries made in the Loan Account,
the Register and the other accounts maintained pursuant to clauses (a) or (b) of
this Section shall be prima facie evidence thereof for all purposes, absent
manifest error, unless the Borrower objects to information contained in the Loan
Accounts, the Register or the other accounts within thirty (30) days of the
Borrower’s receipt of such information; provided that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans or
other amounts in accordance with the terms of this Agreement.

(d) Noteless Transaction; Notes Issued Upon Request. Any Lender may request that
the Term Loans made or to be made by it each be evidenced by a promissory note
in substantially the form of Exhibit I to evidence such Lender’s Term Loans. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note for such Loans payable to the order of such Lender. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 14.1) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein.

SECTION 2.13 Telephonic Notices. The Borrower authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower authorizes the
Company to make requests and give notices hereunder on behalf of the Borrower.
The Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, signed by an Authorized Officer, of each telephonic notice. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error. In case of
disagreement concerning such notices, if the Administrative Agent has recorded
telephonic borrowing notices, such recordings will be made available to the
Borrower upon its request therefor.

 

35



--------------------------------------------------------------------------------

SECTION 2.14 Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.

(a) Promise to Pay. All Advances shall be paid in full by the Borrower on the
Termination Date. The Borrower unconditionally promises to pay when due the
principal amount of each Loan and all other Obligations incurred by it, and to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.

(b) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the Transaction Closing Date, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity; provided,
interest accrued on each Eurodollar Rate Loan having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on the principal balance
of all other Obligations shall be payable in arrears (i) on the last Business
Day of each calendar quarter, commencing on the first such day following the
incurrence of such Obligation, (ii) upon repayment thereof in full or in part,
and (iii) if not theretofore paid in full, at the time such other Obligation
becomes due and payable (whether by acceleration or otherwise).

(c) Ticking Fee.

(i) The Company agrees to pay or to cause the Borrower to pay to the
Administrative Agent, for the ratable benefit of the Lenders, a ticking fee of
0.25% per annum, calculated on the basis of actual number of days elapsed in a
year of 360 days, on the Aggregate Commitment, (A) such fee to accrue from and
after the date that is 30 days following the date of the execution and delivery
of this Agreement until the earlier to occur of the Transaction Closing Date and
the Commitment Termination Date and (B) such fee to be payable on such earlier
date.

(d) Interest and Fee Basis; Applicable Floating Rate Margins and Applicable
Eurodollar Margin.

(i) Interest and all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on all
Alternate Base Rate Loans shall be calculated for actual days elapsed on the
basis of a 365/366-day year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 3:00 p.m. Eastern time (daylight or standard, as applicable)
at the place of payment. If any payment of principal of or interest on a Loan or
any payment of any other Obligations shall become due on a

 

36



--------------------------------------------------------------------------------

day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

(ii) (A) The Applicable Floating Rate Margin and Applicable Eurodollar Margin
shall, subject to the provisions of Section 2.14(d)(ii)(B) below, be determined
from time to time by reference to the table set forth below, on the basis of the
then applicable Pricing Ratio as described in this Section 2.14(d)(ii):

 

Pricing Ratio

   Less than
1.25 to 1.00     Greater
than or
equal to
1.25 to 1.00
and less
than 2.00 to
1.00     Greater than
or equal to
2.00 to 1.00
and less than
2.50 to 1.00     Greater than
or equal to
2.50 to 1.00
but less than
3.00 to 1.00     Greater than
or equal to
3.00 to 1.00  

Applicable Eurodollar Margin

     1.375 %      1.50 %      1.75 %      2.00 %      2.50 % 

Applicable Floating Rate Margin

     0.375 %      0.50 %      0.75 %      1.00 %      1.50 % 

(B) For purposes of this Section 2.14(d)(ii), the Pricing Ratio shall be equal
to Leverage Ratio calculated as provided in Section 7.4(a); provided, however,
that until such time as the Company delivers the financial statements for the
fiscal quarter ending September 30, 2013, the Pricing Ratio shall be deemed to
be greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00. Upon
receipt of the financial statements delivered pursuant to Sections 7.1(a)(i) and
(ii), as applicable, the Applicable Floating Rate Margin and Applicable
Eurodollar Margin shall be adjusted, such adjustment being effective five
(5) Business Days following the date such financial statements and the
compliance certificate required to be delivered in connection therewith pursuant
to Section 7.1(a)(iii) shall be due; provided, that if the Company shall not
have timely delivered its financial statements in accordance with
Section 7.1(a)(i) or (ii), as applicable, then commencing on the date upon which
such financial statements should have been delivered and continuing until five
(5) Business Days following the date such financial statements are actually
delivered, the Applicable Floating Rate Margin and Applicable Eurodollar Margin
shall be the maximum Applicable Floating Rate Margin and Applicable Eurodollar
Margin, as applicable, as set forth in this Section 2.14(d)(ii).

(e) Taxes.

(i) Any and all payments by the Company and the Borrower hereunder (whether in
respect of principal, interest, fees or otherwise) shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any interest, penalties and
liabilities with respect thereto including those arising after the Closing Date
as a result of the adoption of or any change in any law, treaty, rule,
regulation, guideline or determination of a Governmental Authority or any change
in the interpretation or application thereof by a Governmental Authority but
excluding, in the case of each Lender and the Administrative Agent, such

 

37



--------------------------------------------------------------------------------

taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by such Lender’s or the Administrative Agent’s, as the
case may be, net income by the United States of America or any Governmental
Authority of the jurisdiction under the laws of which such Lender or the
Administrative Agent, as the case may be, is organized and any U.S. federal
withholding taxes imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings, and liabilities which the
Administrative Agent or a Lender determines to be applicable to this Agreement,
the other Loan Documents, the Commitments or the Loans being hereinafter
referred to as “Taxes”). If the Company or the Borrower shall be required by law
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
or under the other Loan Documents to any Lender or the Administrative Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions or withholdings (including deductions applicable to
additional sums payable under this Section 2.14(e)) such Lender or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Company or the Borrower, as applicable, shall make such deductions or
withholdings, and (iii) the Company or the Borrower, as applicable, shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law. If a withholding tax of the United
States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the Company
or the Borrower made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (z) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain the affected Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
Company’s or the Borrower’s liability hereunder, if the making, funding or
maintenance of such Loans through such other Lending Installation of such Lender
does not, in the judgment of such Lender, otherwise adversely affect such Loans,
or obligations under the Commitment of such Lender.

(ii) In addition, the Company and the Borrower agree to pay any present or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder, or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, the Commitments or the Loans (hereinafter
referred to as “Other Taxes”).

(iii) The Company and the Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14(e)) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days after the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

38



--------------------------------------------------------------------------------

If the Taxes or Other Taxes with respect to which the Company and the Borrower
has made either a direct payment to the taxation or other authority or an
indemnification payment hereunder are subsequently refunded to any Lender, such
Lender will return to the Company or the Borrower, if no Default has occurred
and is continuing, an amount equal to the lesser of the indemnification payment
or the refunded amount. A certificate as to any additional amount payable to any
Lender or the Administrative Agent under this Section 2.14(e) submitted to the
Company or the Borrower and the Administrative Agent (if a Lender is so
submitting) by such Lender or the Administrative Agent shall show in reasonable
detail the amount payable and the calculations used to determine such amount and
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto. Upon the request of any Lender, the Company or the Borrower, as
applicable, shall repay to the Lender the amount paid over pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Lender is required to repay such
refund to such Governmental Authority. With respect to such deduction or
withholding for or on account of any Taxes and to confirm that all such Taxes
have been paid to the appropriate Governmental Authorities, the Company or the
Borrower shall promptly (and in any event not later than thirty (30) days after
receipt) furnish to each Lender and the Administrative Agent such certificates,
receipts and other documents as may be required (in the reasonable judgment of
such Lender or the Administrative Agent) to establish any tax credit to which
such Lender or the Administrative Agent may be entitled.

(iv) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by the Company or the Borrower, the Company shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof.

(v) Without prejudice to the survival of any other agreement of the Company and
the Borrower hereunder, the agreements and obligations of the Company and the
Borrower contained in this Section 2.14(e) shall survive the payment in full of
all Obligations and the termination of this Agreement.

(vi) Each Lender that is not created or organized under the laws of the United
States of America or a political subdivision thereof (each a “Non-U.S. Lender”)
shall deliver to the Company and the Administrative Agent on or before the
Closing Date, or, if later, the date on which such Lender becomes a Lender
pursuant to Section 14.1 hereof (and from time to time thereafter upon the
request of the Company or the Administrative Agent, but only for so long as such
Non-U.S. Lender is legally entitled to do so), either (1) two (2) duly completed
copies of either (A) IRS Form W-8BEN, or (B) IRS Form W-8ECI, or in either case
an applicable successor form; or (2) in the case of a Non-U.S. Lender that is
not legally entitled to deliver the forms listed in clause (vi)(1), (x) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
or the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and

 

39



--------------------------------------------------------------------------------

(y) two (2) duly completed copies of IRS Form W-8BEN or applicable successor
form. Each such Lender further agrees to deliver to the Company and the
Administrative Agent from time to time a true and accurate certificate executed
in duplicate by a duly authorized officer of such Lender in a form satisfactory
to the Company and the Administrative Agent, before or promptly upon the
occurrence of any event requiring a change in the most recent certificate
previously delivered by it to the Company and the Administrative Agent pursuant
to this Section 2.14(e)(vi). Further, each Lender which delivers a form or
certificate pursuant to this clause (vi) covenants and agrees to deliver to the
Company and the Administrative Agent within fifteen (15) days prior to the
expiration of such form, for so long as this Agreement is still in effect,
another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).

Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Borrower or the Administrative Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender. Notwithstanding any
other provision of this Section 2.14(e), neither the Company nor the Borrower
shall be obligated to gross up any payments to any Lender pursuant to
Section 2.14(e)(i), or to indemnify any Lender pursuant to Section 2.14(e)(iii),
in respect of United States federal withholding taxes to the extent imposed as a
result of (x) the failure of such Lender to deliver to the Company the form or
forms and/or an Exemption Certificate, as applicable to such Lender, pursuant to
Section 2.14(e)(vi), (y) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect, or (z) the Lender
designating a successor Lending Installation at which it maintains its Loans
which has the effect of causing such Lender to become obligated for tax payments
in excess of those in effect immediately prior to such designation; provided,
however, that the Company or the Borrower, as the case may be, shall be
obligated to gross up any payments to any such Lender pursuant to
Section 2.14(e)(i), and to indemnify any such Lender pursuant to
Section 2.14(e)(iii), in respect of United States federal withholding taxes if
(i) any such failure to deliver a form or forms or an Exemption Certificate or
the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the Closing Date, which change rendered such Lender no longer
legally entitled to deliver such form or forms or Exemption Certificate or
otherwise ineligible for a complete exemption from U.S. federal withholding tax,
or rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(e)(i), or to indemnify any such Lender pursuant to
Section 2.14(e)(iii), is with respect to a assignee Lender that becomes a Lender
as a result of an assignment made at the request of the Company.

 

40



--------------------------------------------------------------------------------

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements or FATCA (including those contained
in Sections 1471(b) or 1472(b) or the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b )(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this paragraph
(vii), “FATCA” shall include any amendments made to FATCA after the date or this
Agreement.

(vii) Upon the request, and at the expense of the Company, each Lender to which
the Company or the Borrower is required to pay any additional amount pursuant to
this Section 2.14(e), shall reasonably afford the Company or the Borrower, as
applicable, the opportunity to contest, and shall reasonably cooperate with the
Company or the Borrower, as applicable, in contesting, the imposition of any Tax
giving rise to such payment; provided, that (i) such Lender shall not be
required to afford the Company or the Borrower the opportunity to so contest
unless the Company or the Borrower, as applicable, shall have confirmed in
writing to such Lender its obligation to pay such amounts pursuant to this
Agreement; and (ii) the Company shall reimburse such Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the Company or the Borrower in contesting the imposition of such Tax.

SECTION 2.15 Notification of Advances, Interest Rates, Prepayments and Aggregate
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing/Election Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify the Borrower and each Lender of
the interest rate applicable to each Eurodollar Rate Loan promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

SECTION 2.16 Lending Installations. Each Lender will book its Loans at the
appropriate Lending Installation listed on the administrative information sheets
provided to the Administrative Agent in connection herewith or such other
Lending Installation designated by such Lender in accordance with the final
sentence of this Section 2.16. All terms of this Agreement shall apply to any
such Lending Installation. Each Lender may, by written or facsimile notice to
the Administrative Agent and the Company, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments are
to be made.

SECTION 2.17 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such

 

41



--------------------------------------------------------------------------------

payment is owed, at the Administrative Agent’s office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s lending office. All
payments received by the Administrative Agent after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, except otherwise provided in the
definition of “Termination Date”, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Eurodollar Rate Loans (or, in the case of any
borrowing of Floating Rate Loans, prior to 12:00 noon on the date of such
borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Floating Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

42



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to a Borrower by the Administrative Agent because the conditions
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.7(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.7(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.7(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.18 Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until all
financing arrangements among the Borrower and the Lenders shall have been
terminated (the “Termination Conditions”), all of the rights and remedies under
this Agreement and the other Loan Documents shall survive.

SECTION 2.19 Replacement of Certain Lenders. If a Lender (“Affected Lender”)
shall have: (i) become a Defaulting Lender or a Non-Consenting Lender,
(ii) requested compensation from the Borrower under Sections 2.14(e), 4.1 or 4.2
to recover Taxes, Other Taxes or other additional costs incurred by such Lender
which are not being incurred generally by the other Lenders, (iii) delivered a
notice pursuant to Section 4.3 claiming that such Lender is unable to extend
Eurodollar Rate Loans to the Borrower for reasons not generally applicable to
the other Lenders or (iv) has invoked Section 11.2, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.1), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.14(e), 4.1, 4.2, 4.4, and
11.7) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

43



--------------------------------------------------------------------------------

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 14.1;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 4.4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
or payments required to be made pursuant to Section 4.1 or 4.2, such assignment
will result in a reduction in such compensation or payments thereafter;

(d) such assignment does not conflict with applicable Requirements of Law; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. The Administrative Agent is authorized to execute one or more of
such assignment agreements as attorney-in-fact for any Affected Lender failing
to execute and deliver the same within five (5) Business Days after demand from
the Administrative Agent or the Company for such Affected Lender to execute and
deliver the same.

SECTION 2.20 [RESERVED].

SECTION 2.21 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York, New York on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to reimburse

 

44



--------------------------------------------------------------------------------

such Lender or the Administrative Agent, as the case may be, for any such loss;
and if no Default or Unmatured Default shall have occurred and is continuing and
the amount of the specified currency so purchased exceeds (a) the sum originally
due to any Lender or the Administrative Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 13.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees. Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.14(c); and

(b) Voting. The Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.2); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of all Lenders or each Lender affected
thereby.

ARTICLE III

[RESERVED]

ARTICLE IV

CHANGE IN CIRCUMSTANCES

SECTION 4.1 Yield Protection.

(a) Yield Protection. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law) adopted after the date of this Agreement and having general applicability
to all banks within the jurisdiction in which such Lender operates (excluding,
for the avoidance of doubt, the effect of and phasing in of capital requirements
or other regulations or guidelines passed prior to the date of this Agreement),
or any interpretation or application thereof by any Governmental Authority
charged with the interpretation or application thereof, or the compliance of any
Lender therewith,

(i) subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from the Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(e)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans or other amounts due
it hereunder, or

 

45



--------------------------------------------------------------------------------

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Rate Loans) with respect
to its Commitment or Loans, or

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment or the Loans or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Commitment
or Loans, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Commitment or Loans or
interest received by it, by an amount deemed material by such Lender;

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment or Loans or to reduce any amount
received under this Agreement, then, within fifteen (15) days after receipt by
the Company or any other Borrower of written demand by such Lender pursuant to
Section 4.5, the Borrower shall pay such Lender that portion of such increased
expense incurred or reduction in an amount received which such Lender determines
is attributable to making, funding and maintaining its Loans and its Commitment.

(b) Non-U.S. Reserve Costs or Fees With Respect to Loans to Borrower. If any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive of any jurisdiction outside of the United States of America or any
subdivision thereof (whether or not having the force of law), imposes or deems
applicable any reserve requirement against or fee with respect to assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation, and the result of the foregoing is to increase
the cost to such Lender or applicable Lending Installation of making or
maintaining its Eurodollar Loans to the Borrower or its Commitment to the
Borrower or to reduce the return received by such Lender or Lending Installation
in connection with such Eurodollar Loans or Commitment to the Borrower, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received, provided that the Borrower shall not be
required to compensate any Lender for such non-U.S. reserve costs or fees to the
extent that an amount equal to such reserve costs or fees is received by such
Lender as a result of the calculation of the interest rate applicable to
Eurodollar Rate Advances pursuant to clause (i)(b) of the definition of
“Eurodollar Rate.”

SECTION 4.2 Changes in Capital Adequacy Regulations. If a Lender determines
(i)(x) the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a “Change” (as defined below) or (y) a
Change shall impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender, and (ii) such increase in capital or imposition will result
in an increase in the cost to such Lender of maintaining its Commitment or Loans
or its obligation to make Loans hereunder, then, within fifteen (15) days after
receipt by the Company or any other Borrower of written demand by such Lender
pursuant to Section 4.5, the Borrower

 

46



--------------------------------------------------------------------------------

shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Commitment, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means the occurrence, after the date
of this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change”, regardless of the date
enacted, adopted or issued.

SECTION 4.3 Availability of Types of Advances. If (i) any Lender determines that
maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type or maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the interest rate applicable to a Eurodollar Rate
Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.

SECTION 4.4 Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment (whether voluntary or mandatory,
including, without limitation, as required pursuant to Section 2.4(b)), or
otherwise (including, without limitation, as a result of the provisions of
Section 2.5(b)), or a Eurodollar Rate Loan is not made, converted or continued
on the date specified by the Borrower for any reason other than default by the
Lenders, or a Eurodollar Rate Loan is not prepaid on the date specified by the
Borrower for any reason, the Borrower shall indemnify each Lender for any loss
or cost incurred by it resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the Eurodollar Rate Loan.

SECTION 4.5 Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Rate Loan to reduce any liability of the Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in the judgment of the
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Administrative
Agent) as to the amount due, if any, under Sections 2.14(e), 4.1, 4.2 or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be prima facie evidence thereof and binding on
the Borrower in the absence of

 

47



--------------------------------------------------------------------------------

manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Rate Loan shall be calculated as though each Lender
funded its Eurodollar Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such statement. The obligations of the Company and the Borrower under
Sections 2.14(e), 4.1, 4.2 and 4.4 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.1 Initial Advances. The Lenders shall not be required to make Loans on
the Transaction Closing Date unless:

(a) On or prior to the Closing Date, the Borrower shall have furnished to the
Administrative Agent each of the following, with sufficient copies (if
applicable) for the Lenders, all in form and substance satisfactory to the
Administrative Agent and the Lenders: 1

(i) Counterparts of this Agreement and to the extent requested by any Lender at
least five Business Days prior to the Closing Date, a promissory note in
substantially the form of Exhibit I issued to such Lender, in each case duly
executed by each party hereto or thereto;

(ii) Counterparts of the Subsidiary Guaranty duly executed by each party
thereto;

(iii) Copies of the Certificate of Incorporation or comparable charter documents
of the Borrower and the Initial Material Subsidiaries as of the Closing Date,
together with all amendments and a certificate of good standing, both certified
as of a recent date by the appropriate governmental officer in its jurisdiction
of incorporation;

(iv) Copies, certified by the Secretary or Assistant Secretary of the Borrower
and the Initial Material Subsidiaries of their respective By-Laws or comparable
governance documents and of their respective Board of Directors’ resolutions
authorizing the execution of the Loan Documents entered into by it;

(v) An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower and the Initial Material Subsidiaries, which shall identify by
name and title and bear the signature of the officers of the Borrower or Initial
Material Subsidiary authorized to sign the Loan Documents and, of the Borrower
to make borrowings hereunder, upon which certificate the Lenders shall be
entitled to rely until informed of any change in writing by the Company;

 

 

1 

Clauses (ii) through (viii) to be moved to Section 5.1(b) in part or in full to
the extent any such clause would delay signing from the appointed date.

 

48



--------------------------------------------------------------------------------

(vi) The written opinions of the Assistant General Counsel of the Borrower and
the Initial Material Subsidiaries, of the Company’s Dutch counsel, and of the
Borrower’s and the Initial Material Subsidiaries’ outside counsels, addressed to
the Administrative Agent and the Lenders, in substantially the forms attached
hereto as Exhibit E-1, Exhibit E-2 and Exhibit E-4, respectively; and

(vii) (A) As soon as available and in any event within 90 days (or such shorter
period as shall be required by the Securities and Exchange Commission) after the
end of the fiscal year ending August 31, 2012, the consolidated balance sheet of
The Shaw Group Inc. as of the end of such fiscal year and related consolidated
statements of operations, cash flows and shareholders’ equity, in each case
audited by KPMG LLP; and (B) as soon as available and in any event within 45
days after the end of each fiscal quarter after (1) the fiscal year ended
August 31, 2011, an unaudited balance sheet and related statements of operations
and cash flows of The Shaw Group Inc. for such fiscal quarter and for the
elapsed period of the then-current fiscal year and for the comparable periods of
the prior fiscal year and (2) the fiscal year ended December 31, 2011, an
unaudited balance sheet and related statements of operations and cash flows of
the Company for such fiscal quarter and for the elapsed period of the
then-current fiscal year and for the comparable periods of the prior fiscal
year; and

(viii) The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Administrative Agents that are
required under applicable “know-your-customer” rules and regulations, including
the Act, and requested by the Administrative Agent, at least five business days
prior to the Closing Date; and

(b) On or prior to the Transaction Closing Date, the following shall have
occurred and in the case of clauses (i) through (iii) the Borrowers shall have
furnished to the Administrative Agent, with sufficient copies (if applicable)
for the Lenders, all in form and substance acceptable to the Administrative
Agent and the Lenders:

(i) The occurrence of each of the following (which occurrence shall be certified
in a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, by an Authorized Officer of the Company): (A) the
representations and warranties made by or on behalf of The Shaw Group Inc. in
the Transaction Agreement and which are material to the interests of the Lenders
(in their capacities as such) shall be true and correct in all material respects
(or, with respect to representations already qualified by concepts of
materiality, in all respects) as of the Transaction Closing Date, but only to
the extent that the Company has the right to terminate its obligations under the
Transaction Agreement or to decline to consummate the Shaw Acquisition as a
result of a breach of such representations and warranties in the Transaction
Agreement; (B) the Shaw Acquisition shall have been, or concurrently with the
initial funding of the Loans shall be, consummated in accordance with the terms
of the Transaction Agreement, without giving effect to any amendment,
modification,

 

49



--------------------------------------------------------------------------------

waiver or consent thereunder by the Company or any of its affiliates that is
materially adverse to the interests of the Lenders (in their capacities as such)
unless such amendment or modification is approved by the Arrangers (which
approval shall not be unreasonably withheld or delayed); provided, that any
change in purchase price or any waiver or modification of (1) the condition that
NEH shall have validly exercised its put rights with respect to all of the
Holdco Shares (as defined in the Transaction Agreement) under the put options
agreements dated October 13, 2006 (the “Put Options Agreements”) on or prior to
October 6, 2012 or (2) the condition that the E&C Sale (as defined in the
Transaction Agreement) shall have been consummated in accordance with the terms
and conditions of the E&C Agreement (as defined in the Transaction Agreement as
of the date hereof), shall be deemed to be materially adverse to the Lenders;
provided further that any Permitted Transaction Agreement Amendment (as defined
in the Fee Letter) shall be deemed not to be materially adverse to the Lenders;
(C) since the date of the Transaction Agreement, there shall not have been any
event, occurrence, state of facts, circumstance, condition, effect or change
that has had or would be reasonably likely to have, individually or in the
aggregate, a Shaw Material Adverse Effect; and (D) the representations and
warranties contained in Sections 6.1(i), 6.2(a), 6.2(b), 6.2(c)(i), 6.3(i),
6.11, 6.15, 6.20, 6.21, 6.22 and 6.23 are true and correct as of such date;

(ii) (A) As soon as available and in any event within 90 days (or such shorter
period as shall be required by the Securities and Exchange Commission) after the
end of the fiscal year ending December 31, 2012 (if the Transaction Closing Date
has not occurred at that time), the consolidated balance sheet of the Company as
of the end of such fiscal year and related consolidated statements of
operations, cash flows and shareholders’ equity, in each case audited by Ernst &
Young LLP; and (B) a pro forma balance sheet and related statement of operations
of the Company for the latest four-quarter period ended at least 45 days before
the Transaction Closing Date, prepared after giving effect to the Transaction as
if the Transaction had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such other statements
of operations) (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act and all other accounting rules and regulations of the
Securities and Exchange Commission promulgated thereunder applicable to a
registration statement under the Securities Act on Form S-1 (excluding Rule
3-09, 3-10 and 3-16 of Regulation S-X but including disclosures that would allow
investors to understand the materiality of the guarantors, non-guarantors,
non-consolidated entities and subsidiaries whose stock is pledged);

(iii) The occurrence of each of the following (which occurrence shall be
certified in a certificate of the chief financial officer of the Company,
including calculations in reasonable detail): (A) immediately after giving
effect to the Transaction, on a pro forma basis the Leverage Ratio will be no
more than 3.25:1.00, (B) the Pro Forma Financial Statements were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of the then existing conditions and (C) The Shaw Group Inc. shall
have unrestricted cash on hand, as of the Transaction Closing Date immediately
prior to giving effect to the Shaw Acquisition, of not less than $800.0 million;
and

 

50



--------------------------------------------------------------------------------

(iv) All fees due to the Administrative Agent, the Arrangers and the Lenders
under the Fee Letter, and all expenses to be paid or reimbursed to the
Administrative Agent and the Arrangers that have been invoiced a reasonable
period of time prior to the Transaction Closing Date shall have been paid, in
each case, from the proceeds of the initial funding under the applicable
Transaction Facilities.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Closing Date, the Transaction Closing Date
(giving effect to the consummation of the transactions contemplated by the Loan
Documents on the Transaction Closing Date), each other day of the making of an
Advance and each other date on which the representations and warranties in this
Article are required to be made pursuant to the terms of this Agreement or any
other Loan Document:

SECTION 6.1 Organization; Corporate Powers. The Company and each of its
Subsidiaries (i) is a corporation, limited liability company or partnership that
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite power
and authority to own, operate and encumber its property and to conduct its
business as presently conducted and as proposed to be conducted.

SECTION 6.2 Authority, Execution and Delivery; Loan Documents.

(a) Power and Authority. Each of the Loan Parties has the requisite power and
authority (i) to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.

(b) Execution and Delivery. The execution, delivery, performance and filing, as
the case may be, of each of the Loan Documents as required by this Agreement or
otherwise and to which any Loan Party is party, and the consummation of the
transactions contemplated thereby, have been duly approved by the respective
boards of directors and, if necessary, the shareholders of the applicable Loan
Parties, and such approvals have not been rescinded.

(c) Loan Documents. (i) Each of the Loan Documents to which the Company or any
of its Subsidiaries is a party has been duly executed, delivered or filed, as
the case may be, by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally), is in full force and effect and
(ii)

 

51



--------------------------------------------------------------------------------

no material term or condition thereof has been amended, modified or waived from
the terms and conditions contained in the Loan Documents delivered to the
Administrative Agent pursuant to Section 5.1 without the prior written consent
of the Required Lenders, and the Company and its Subsidiaries have, and, to the
best of the Company’s and its Subsidiaries’ knowledge, all other parties thereto
have, performed and complied with all the terms, provisions, agreements and
conditions set forth therein and required to be performed or complied with by
such parties, and no unmatured default, default or breach of any covenant by any
such party exists thereunder.

SECTION 6.3 No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any of its Subsidiaries,
other than Liens permitted or created by the Loan Documents, or (iv) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.4 Financial Statements.

(a) Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which have been delivered to the Administrative Agent on or before the
Closing Date, present on a pro forma basis the financial condition of the
Company and such Subsidiaries as of such date, and demonstrate that the Company
and its Subsidiaries can repay their debts and satisfy their other obligations
as and when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(a) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Transaction Closing
Date, there has occurred no change in the business, financial condition,
operations, or prospects of the Company or any of its Subsidiaries, or the
Company and its Subsidiaries taken as a whole, which has had or could reasonably
be expected to have a Material Adverse Effect.

(b) Audited Financial Statements. Complete and accurate copies of the audited
financial statements and the audit reports related thereto of the Company and
its consolidated Subsidiaries as at December 31, 2011 have been delivered to the
Administrative Agent and such financial statements were prepared in accordance
with generally accepted accounting principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

 

52



--------------------------------------------------------------------------------

(c) Interim Financial Statements. Complete and accurate copies of the unaudited
financial statements of the Company and its consolidated Subsidiaries as at
March 31, 2012, June 30, 2012, September 30, 2012 and (if the representations
and warranties contained in this Section 6.4(c) are made more than 60 days after
December 31, 2012) December 31, 2012 have been delivered to the Administrative
Agent and such financial statements were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Company and its Subsidiaries at such date and the consolidated results of
their operations for the period then ended, subject to normal year-end audit
adjustments.

SECTION 6.5 No Material Adverse Change. Since December 31, 2011, there has
occurred no change in the business, properties, condition (financial or
otherwise), performance, results of operations or prospects of the Company, any
other Borrower or the Company and its Subsidiaries taken as a whole, or any
other event which has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 6.6 Taxes.

(a) Tax Examinations. All deficiencies which have been asserted against the
Company or any of the Company’s Subsidiaries as a result of any federal, state,
local or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
could reasonably be expected to result in assertion by such taxing authority of
a material deficiency for any other year not so examined which has not been
reserved for in the Company’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles. Except as permitted
pursuant to Section 7.2(d), neither the Company nor any of the Company’s
Subsidiaries anticipates any tax liability with respect to the years which have
not been closed pursuant to applicable law.

(b) Payment of Taxes. All material tax returns and reports of the Company and
its Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Company has no knowledge of any proposed
tax assessment against it or any of its Subsidiaries that will have or could
reasonably be expected to have a Material Adverse Effect.

SECTION 6.7 Litigation; Loss Contingencies and Violations. Other than as
identified on Schedule 6.7, there is no action, suit, proceeding, arbitration
or, to the Company’s knowledge, investigation before or by any Governmental
Authority or private arbitrator pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries or any
property of any of them, including, without limitation, any such actions,

 

53



--------------------------------------------------------------------------------

suits, proceedings, arbitrations and investigations disclosed in the Company’s
SEC Forms 10-K and 10-Q (the “Disclosed Litigation”), which (i) challenges the
validity or the enforceability of any material provision of the Loan Documents
or (ii) has or could reasonably be expected to have a Material Adverse Effect.
There is no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Company prepared and delivered pursuant to Section 7.1(a) for the fiscal
period during which such material loss contingency was incurred. Neither the
Company nor any of its Subsidiaries is (A) in violation of any applicable
Requirements of Law which violation could reasonably be expected to have a
Material Adverse Effect, or (B) subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.

SECTION 6.8 Subsidiaries. As of the date hereof, schedule 6.8 to this Agreement
(i) contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds an Equity Interest; and (ii) accurately sets forth (A) the
correct legal name, the jurisdiction of incorporation and the jurisdictions in
which each of the Company and the direct and indirect Subsidiaries of the
Company are qualified to transact business as a foreign corporation, (B) the
authorized, issued and outstanding shares of each class of Capital Stock of each
of the Company’s Foreign Subsidiaries and the owners of such shares (both as of
the Closing Date and on a fully-diluted basis), and (C) a summary of the direct
and indirect partnership, joint venture, or other Equity Interests, if any, of
the Company and each of its Subsidiaries in any Person. As of the date hereof,
except as disclosed on Schedule 6.8, none of the issued and outstanding Capital
Stock of the Company’s Foreign Subsidiaries is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Capital Stock. The outstanding Capital Stock of
each of the Company’s Subsidiaries is duly authorized, validly issued, fully
paid and nonassessable and is not Margin Stock.

SECTION 6.9 ERISA. No Benefit Plan has incurred any material accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the Code)
whether or not waived except as set forth on Schedule 6.9. Neither the Company
nor any member of the Controlled Group has incurred any material liability to
the PBGC which remains outstanding other than the payment of premiums. As of the
last day of the most recent prior plan year, the market value of assets under
each Benefit Plan, other than any Multiemployer Plan, was not by a material
amount less than the present value of benefit liabilities thereunder (determined
in accordance with the actuarial valuation assumptions described therein).
Neither the Company nor any member of the Controlled Group has (i) failed to
make a required contribution or payment to a Multiemployer Plan of a material
amount or (ii) incurred a material complete or partial withdrawal under
Section 4203 or Section 4205 of ERISA from a Multiemployer Plan. Neither the
Company nor any member of the Controlled Group has failed to make an installment
or any other payment of a material amount required under Section 412 of the Code
on or before the due date for such installment or other payment. Each Plan,
Foreign Employee Benefit Plan and Non-ERISA Commitment complies in all material
respects in form, and has been administered in all material respects in
accordance with its terms and in accordance with all applicable laws and
regulations, including but not limited to ERISA and the Code. There have been no
and there is no prohibited transaction described in Sections 406 of ERISA or
4975 of the

 

54



--------------------------------------------------------------------------------

Code with respect to any Plan for which a statutory or administrative exemption
does not exist which could reasonably be expected to subject the Company or any
of its Subsidiaries to material liability. Neither the Company nor any member of
the Controlled Group has taken or failed to take any action which would
constitute or result in a Termination Event, which action or inaction could
reasonably be expected to subject the Company or any of its Subsidiaries to
material liability. Neither the Company nor any member of the Controlled Group
is subject to any material liability under, or has any potential material
liability under, Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA. The present
value of the aggregate liabilities to provide all of the accrued benefits under
any Foreign Pension Plan do not exceed the current fair market value of the
assets held in trust or other funding vehicle for such plan by a material amount
except as set forth on Schedule 6.9. With respect to any Foreign Employee
Benefit Plan other than a Foreign Pension Plan, reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such plan is
maintained. Except as set forth on Schedule 6.9, neither the Company nor any
other member of the Controlled Group has taken or failed to take any action, nor
has any event occurred, with respect to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $20,000,000.

SECTION 6.10 Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Company and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.

SECTION 6.11 Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. Margin Stock constitutes less than 25% of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.

SECTION 6.12 Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation or subject to any charter
or other corporate restriction which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice or has knowledge that
(i) it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case,

except where such default or defaults, if any, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

SECTION 6.13 Compliance with Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

SECTION 6.14 Assets and Properties. The Company and each of its Subsidiaries has
good and marketable title to all of its material assets and properties (tangible
and intangible, real or personal) owned by it or a valid leasehold interest in
all of its material leased assets (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and all such assets and property are free and clear of all Liens,
except Liens permitted under Section 7.3(c). Substantially all of the assets and
properties owned by, leased to or used by the Company and/or each such
Subsidiary of the Company are in adequate operating condition and repair,
ordinary wear and tear excepted. Neither this Agreement nor any other Loan
Document, nor any transaction contemplated under any such agreement, will affect
any right, title or interest of the Company or such Subsidiary in and to any of
such assets in a manner that could reasonably be expected to have a Material
Adverse Effect.

SECTION 6.15 Statutory Indebtedness Restrictions. Neither the Company nor any of
its Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.

SECTION 6.16 Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Company and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.

SECTION 6.17 Environmental Matters.

(a) Environmental Representations. Except as disclosed on Schedule 6.17 to this
Agreement:

(i) the operations of the Company and its Subsidiaries comply in all material
respects with Environmental, Health or Safety Requirements of Law;

(ii) the Company and its Subsidiaries have all material permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;

(iii) neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety

Requirements of Law; (B) any remedial action; or (C) any material claims or
liabilities arising from the Release or threatened Release of a Contaminant into
the environment;

 

56



--------------------------------------------------------------------------------

(iv) there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and

(v) neither the Company nor any of its Subsidiaries has any material Contingent
Obligation in connection with any Release or threatened Release of a Contaminant
into the environment.

(b) Materiality. For purposes of this Section 6.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.

SECTION 6.18 [RESERVED].

SECTION 6.19 Benefits. Each of the Company and its Subsidiaries will benefit
from the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the Subsidiary Guarantors to execute and deliver the
Subsidiary Guaranty, the Administrative Agent and the Lenders would not have
made available the credit facilities established hereby on the terms set forth
herein.

SECTION 6.20 Solvency. After giving effect to (a) the Loans to be made on the
Transaction Closing Date or such other date as Loans requested hereunder are
made, (b) the other transactions contemplated by this Agreement and the other
Loan Documents and (c) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.

SECTION 6.21 OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, the Administrative Agent) of
Sanctions.

SECTION 6.22 PATRIOT Act. Each of the Loan Parties and their respective
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (b) the Act.

 

57



--------------------------------------------------------------------------------

SECTION 6.23 Senior Indebtedness. The Obligations are “Designated Senior Debt”,
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior
Financing” (or any comparable term) under, and as defined in, any indenture,
instrument or document governing any Indebtedness of any Loan Party subordinated
to the Obligations.

ARTICLE VII

COVENANTS

The Company covenants and agrees that on the Closing Date, and on and after the
Transaction Closing Date, so long as any Commitments are outstanding and
thereafter until all of the Termination Conditions have been satisfied, unless
the Required Lenders shall otherwise give prior written consent:

SECTION 7.1 Reporting. The Company shall:

(a) Financial Reporting. Furnish to the Administrative Agent (for delivery to
each of the Lenders):

(i) Quarterly Reports. As soon as practicable and in any event within forty-five
(45) days after the end of each of (a) the first three quarterly periods of each
of its fiscal years, the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such period and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, certified by a Financial Officer of the
Company on behalf of the Company and its Subsidiaries as fairly presenting the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in accordance with Agreement Accounting Principles, subject to
normal year-end audit adjustments and the absence of footnotes and (b) each
quarterly period of its fiscal year, a report relating to the asbestos
litigation described in Schedule 6.17, and any other Product Liability Events,
for such quarter, such report being in form and substance satisfactory to the
Administrative Agent and in any event describing (aa) any final judgments or
orders (whether monetary or non-monetary) entered against the Company or any
Subsidiary and (bb) any settlements for the payment of money entered into by the
Company or any Subsidiary.

(ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form

 

58



--------------------------------------------------------------------------------

the corresponding figures for the previous fiscal year along with consolidating
schedules in form and substance sufficient to calculate the financial covenants
set forth in Section 7.4 and (b) an audit report on the consolidated financial
statements (but not the consolidating financial statements or schedules) listed
in clause (a) hereof of independent certified public accountants of recognized
national standing, which audit report shall be unqualified and shall state that
such financial statements fairly present the consolidated financial position of
the Company and its Subsidiaries as at the dates indicated and the results of
their operations and cash flows for the periods indicated in conformity with
Agreement Accounting Principles and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards. The deliveries made
pursuant to this clause (ii) shall be accompanied by (x) any management letter
prepared by the above-referenced accountants, and (y) a certificate of such
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.

(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(a), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(a), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.3 and Section 7.4, and which calculates the
Pricing Ratio for purposes of determining the then Applicable Floating Rate
Margin and Applicable Eurodollar Margin.

(iv) Budgets; Business Plans; Financial Projections. As soon as practicable and
in any event not later than one hundred twenty (120) days after the beginning of
each fiscal year commencing with the fiscal year beginning January 1, 2013, a
copy of the plan and forecast (including a projected balance sheet, income
statement and a statement of cash flow) of the Company and its Subsidiaries for
the upcoming three (3) fiscal years prepared in such detail as shall be
reasonably satisfactory to the Administrative Agent.

(b) Notice of Default. Promptly upon any of the chief executive officer, chief
operating officer, chief financial officer, treasurer, controller, chief legal
officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default, or becoming
aware that any Lender or Administrative Agent has given any written notice with
respect to a claimed Default or Unmatured Default under this Agreement, or
(ii) that any Person has given any written notice to the Company or any
Subsidiary of the Company or taken any other action with

 

59



--------------------------------------------------------------------------------

respect to a claimed default or event or condition of the type referred to in
Section 8.1(e), or (iii) that any other development, financial or otherwise,
which could reasonably be expected to have a Material Adverse Effect has
occurred, the Company shall deliver to the Administrative Agent and the Lenders
an Officer’s Certificate specifying (a) the nature and period of existence of
any such claimed default, Default, Unmatured Default, condition or event,
(b) the notice given or action taken by such Person in connection therewith, and
(c) what action the Company has taken, is taking and proposes to take with
respect thereto.

(c) Lawsuits.

(i) Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $20,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and

(ii) Promptly upon the Company or any of its Subsidiaries obtaining knowledge of
any material adverse developments with respect to any of the Disclosed
Litigation, which Disclosed Litigation exposes, in the Company’s reasonable
judgment, the Company and/or any of its Subsidiaries to liability in an amount
aggregating $5,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and

(iii) In addition to the requirements set forth in clauses (i) and (ii) of this
Section 7.1(c), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.

(d) ERISA Notices. Deliver or cause to be delivered to the Administrative Agent
and the Lenders, at the Company’s expense, the following information and notices
as soon as reasonably possible, and in any event:

 

60



--------------------------------------------------------------------------------

(i) (a) within ten (10) Business Days after the Company obtains knowledge that a
Termination Event has occurred, a written statement of a Financial Officer of
the Company describing such Termination Event and the action, if any, which the
Company has taken, is taking or proposes to take with respect thereto, and when
known, any action taken or threatened by the IRS, DOL or PBGC with respect
thereto and (b) within ten (10) Business Days after any member of the Controlled
Group obtains knowledge that a Termination Event has occurred which could
reasonably be expected to subject the Company or any of its Subsidiaries to
liability in excess of $5,000,000, a written statement of a Financial Officer or
designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;

(ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and

(iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.

For purposes of this Section 7.1(d), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.

(e) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
or amortization events (including any accompanying officer’s certificate)
delivered by or on behalf of the Company to the holders of Material Indebtedness
pursuant to the terms of the agreements governing such Material Indebtedness,
such delivery to be made at the same time and by the same means as such notice
of default is delivered to such holders, and (ii) a copy of each notice or other
communication received by the Company from the holders of Material Indebtedness
regarding potential or actual defaults pursuant to the terms of such Material
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Company or any of its Subsidiaries.

(f) Other Reports. Deliver or cause to be delivered to the Administrative Agent
and the Lenders copies of (i) all financial statements, reports and notices, if
any, sent or made available generally by the Company to their securities holders
or filed with the Commission by the Company, (ii) all press releases made
available generally by the

 

61



--------------------------------------------------------------------------------

Company or any of the Company’s Subsidiaries to the public concerning material
developments in the business of the Company or any such Subsidiary and (iii) all
notifications received from the Commission by the Company or its Subsidiaries
pursuant to the Securities Exchange Act of 1934 and the rules promulgated
thereunder.

(g) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.

(h) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent (acting on its own behalf or at the request of any Lender),
prepare and deliver to the Administrative Agent and the Lenders such other
information with respect to the Company, any of its Subsidiaries, as from time
to time may be reasonably requested by the Administrative Agent.

SECTION 7.2 Affirmative Covenants.

(a) Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.3(h), shall cause each of its Subsidiaries to, at all times maintain
its existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.

(b) Corporate Powers; Conduct of Business. The Company shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.

(c) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.

(d) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay, and
cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of

 

62



--------------------------------------------------------------------------------

any of its franchises, business, income or property before any penalty or
interest accrues thereon, and (ii) all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 7.3(c)) upon any of the Company’s or such Subsidiary’s
property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided, however, that no such taxes, assessments and
governmental charges referred to in clause (i) above or claims referred to in
clause (ii) above (and interest, penalties or fines relating thereto) need be
paid if being contested in good faith by appropriate proceedings diligently
instituted and conducted and if such reserve or other appropriate provision, if
any, as shall be required in conformity with Agreement Accounting Principles
shall have been made therefor.

(e) Insurance. The Company shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.

(f) Inspection of Property; Books and Records; Discussions. The Company shall
permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.

(g) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans, except
for any noncompliance which, individually or in the aggregate, could not
reasonably be expected to subject the Company or any of its Subsidiaries to
liability, individually or in the aggregate, in excess of $40,000,000 or except
as set forth on Schedule 6.9.

 

63



--------------------------------------------------------------------------------

(h) Maintenance of Property. The Company shall cause all property used or useful
in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(h) shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.

(i) Environmental Compliance. The Company and its Subsidiaries shall comply with
all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $40,000,000.

(j) Use of Proceeds. The Borrower shall use the proceeds of the Term Loans to
provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance certain existing debt,
for working capital purposes and to finance Permitted Acquisitions including the
Shaw Acquisition and the payment of fees, expenses and compensation in
connection therewith. The Company will not, nor will they permit any Subsidiary
to, use any of the proceeds of the Loans to purchase or carry any Margin Stock
in violation of any applicable legal and regulatory requirements including,
without limitation, Regulations T, U, and X, the Securities Act of 1933 and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder, or
to make any Acquisition, other than a Permitted Acquisition pursuant to
Section 7.3(f).

(k) Subsidiary Guarantors.

(i) New Subsidiaries. The Company shall cause each Subsidiary acquired or formed
after the Closing Date that is, at any time, a Material Subsidiary and each
other Subsidiary as is necessary to remain in compliance with the terms of
Section 7.3(q), to deliver to the Administrative Agent an executed supplement to
the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and, if requested by the
Administrative Agent or delivered under any other Transaction Facility (or any
Permitted Refinancing thereof), appropriate corporate resolutions, opinions and
other documentation in form and substance reasonably satisfactory to the
Administrative Agent, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible upon the creation, acquisition
of or capitalization thereof or if otherwise necessary to remain in compliance
with Section 7.3(q), but in any event within thirty (30) days (or such later
date as the Administrative Agent may agree) of such creation, acquisition or
capitalization.

 

64



--------------------------------------------------------------------------------

(ii) Additional Material Subsidiaries. If any consolidated Subsidiary of the
Company (other than a newly acquired or formed Subsidiary to the extent
addressed in Section 7.2(k)(i)) becomes a Material Subsidiary (other than an
Excluded Foreign Subsidiary), the Company shall cause any such Material
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent as promptly as possible but in any event within thirty
(30) days (or such later date as the Administrative Agent may agree) following
the date on which such consolidated Subsidiary became a Material Subsidiary.

(iii) Other Required Guarantors. If at any time any Subsidiary of the Company
which is not a Subsidiary Guarantor guaranties any Indebtedness of the Company
(including, without limitation, Indebtedness incurred pursuant to the Letter of
Credit Agreement and all replacements, substitutions, extensions or renewals
thereof) other than the Indebtedness hereunder, the Company shall cause such
Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and, if requested by the Administrative Agent or
delivered under any other Transaction Facility (or any Permitted Refinancing
thereof), appropriate corporate resolutions, opinions and other documentation in
form and substance reasonably satisfactory to the Administrative Agent in
connection therewith, such Supplement and other documentation to be delivered to
the Administrative Agent concurrently with the delivery of the guaranty of such
other Indebtedness.

(iv) Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (i), (ii) or
(iii) above would cause the Company adverse tax consequences if it were to
become a Guarantor or is restricted from becoming a Guarantor as a result of
domestic laws or otherwise, the Administrative Agent may, in its discretion,
permit such Subsidiary to be treated as an Excluded Foreign Subsidiary, and,
accordingly, such Subsidiary would not be required to become a Guarantor.

(v) Joint Ventures. In the event any Subsidiary otherwise required to become a
Guarantor under this Section 7.2(k) is a joint venture or unincorporated
association, and such Subsidiary’s becoming a Subsidiary Guarantor shall be
restricted by such Subsidiary’s constitutive documents, notwithstanding anything
to the contrary contained in any Loan Document, the Obligations guaranteed by
such Subsidiary shall not be required to exceed the amount that may be so
guaranteed under applicable Requirements of Law (including, without limitation,
the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act),
multiplied by the percentage of such Subsidiary’s outstanding Capital Stock or
interest in the profits owned, in each case, by the Company or any of its other
Subsidiaries.

 

65



--------------------------------------------------------------------------------

(l) Foreign Employee Benefit Compliance. The Company shall, and shall cause each
of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $40,000,000.

SECTION 7.3 Negative Covenants.

(a) Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:

(i) Indebtedness of the Borrower under this Agreement and the Subsidiaries under
the Subsidiary Guaranty;

(ii) Indebtedness in respect of guaranties executed by any Subsidiary Guarantor
with respect to any Indebtedness of the Company, provided such Indebtedness is
not incurred by the Company in violation of this Agreement;

(iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;

(iv) Indebtedness constituting Contingent Obligations permitted by
Section 7.3(e);

(v) Unsecured Indebtedness arising from loans from (a) any Subsidiary to any
wholly-owned Subsidiary, (b) the Company to any wholly-owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if either the Company or any Subsidiary Guarantor
is the obligor on such Indebtedness, such Indebtedness may only be due either
the Company or a Subsidiary Guarantor and shall be expressly subordinate to the
payment in full in cash of the Obligations on terms satisfactory to the
Administrative Agent;

(vi) Indebtedness in respect of Hedging Obligations which are not prohibited
under Section 7.3(o);

(vii) Indebtedness (a) with respect to surety, appeal and performance bonds and
Performance Letters of Credit (as defined in the Additional Revolver) obtained
by any of the Company’s Subsidiaries in the ordinary course of business, and
(b) incurred or maintained by any of the Company’s Subsidiaries under the Letter
of Credit Agreement;

 

66



--------------------------------------------------------------------------------

(viii) Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$120,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments;

(ix) (a) Permitted Existing Indebtedness and (b) other Indebtedness, in addition
to that referred to elsewhere in this Section 7.3(a), incurred by the Company’s
Subsidiaries, provided that no Default or Unmatured Default shall have occurred
and be continuing at the date of such incurrence or would result therefrom, and
provided further that the aggregate outstanding amount of all Indebtedness
incurred by the Company’s Subsidiaries under this clause (ix)(b) shall not at
any time exceed $50,000,000;

(x) Indebtedness of The Shaw Group Inc. or any of its Subsidiaries existing on
the Transaction Closing Date and permitted under the Transaction Agreement;

(xi) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Existing Revolving Credit Agreement (and any Permitted Refinancing thereof), so
long as such Indebtedness is not senior to the Obligations in right of payment
and is not guaranteed by any Subsidiary that is not a Subsidiary Guarantor;

(xii) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Bridge Facility (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor;

(xiii) Indebtedness of the Company and any Subsidiary Guarantor in respect of
the Additional Revolver (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment and is not
guaranteed by any Subsidiary that is not a Subsidiary Guarantor; and

(xiv) Indebtedness of the Company and any Subsidiary Guarantor in respect of the
Takeout Financing (and any Permitted Refinancing thereof), so long as such
Indebtedness is not senior to the Obligations in right of payment (other than
pursuant to the terms of the Escrow Agreement (as defined in the Note Purchase
Agreement) with respect to the Escrowed Proceeds) and is not guaranteed by any
Subsidiary that is not a Subsidiary Guarantor.

(b) Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:

(i) sales of inventory in the ordinary course of business;

 

67



--------------------------------------------------------------------------------

(ii) the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;

(iii) transfers of assets between the Company and any wholly-owned Subsidiary of
the Company, or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement;

(iv) the Permitted Sale and Leaseback Transactions;

(v) the sale or other disposition of those certain assets acquired from Pitt-Des
Moines Inc. and identified in a ruling dated as of July 12, 2003 by the Federal
Trade Commission requiring the divestiture of such assets so long as the
aggregate book value of such assets described in this clause (v) does not exceed
$15,000,000 and the sale of such assets is on terms ordered by the Federal Trade
Commission or otherwise reasonably acceptable to the Administrative Agent; and

(vi) other leases, sales or other dispositions of assets if such transaction
(a) is for consideration consisting at least eighty percent (80%) of cash,
(b) is for not less than fair market value (as determined in good faith by the
Company’s board of directors), and (c) involves assets that, together with all
other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed $80,000,000, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).

(c) Liens. Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

(i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;

(ii) Customary Permitted Liens;

(iii) [reserved];

(iv) other Liens, including Permitted Existing Liens, (a) securing Indebtedness
of the Company (other than Indebtedness of the Company owed to any Subsidiary)
and/or (b) securing Indebtedness of the Company’s Subsidiaries as permitted
pursuant to Section 7.3(a) and in an aggregate outstanding amount not to exceed
ten percent (10%) of consolidated assets of the Company and its Subsidiaries at
any time;

 

68



--------------------------------------------------------------------------------

(v) Liens on the assets of the The Shaw Group Inc. and its Subsidiaries,
existing on the Transaction Closing Date and permitted under the Transaction
Agreement, provided that such Liens extend only to such assets or proceeds
thereof and were not incurred in contemplation of the Shaw Acquisition
(including liens on the equity interests of NEH securing the NEH Bonds);

(vi) prior to the Transaction Closing Date, Liens on the Escrowed Proceeds
securing the repayment of the Escrowed Proceeds to the holders of Notes; and

(vii) as long as the obligations under this Agreement are secured equally and
ratably by the same collateral subject to such Liens, Liens securing the other
Transaction Facilities (and any Permitted Refinancing thereof).

In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that (x) any agreement, note, indenture or other
instrument in connection with purchase money Indebtedness (including Capitalized
Leases) incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness and (y) the
Transaction Facilities (and any Permitted Refinancing thereof) may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders unless
such Indebtedness is secured equally and ratably with the Obligations.

(d) Investments. Except to the extent permitted pursuant to Section 7.3(f),
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:

(i) Investments in cash and Cash Equivalents;

(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

(v) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(b);

(vi) Investments in any consolidated Subsidiaries;

 

69



--------------------------------------------------------------------------------

(vii) Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $200,000,000;

(viii) Investments constituting Permitted Acquisitions;

(ix) Investments constituting Indebtedness permitted by Section 7.3(a) or
Contingent Obligations permitted by Section 7.3(e);

(x) Investments in addition to those referred to elsewhere in this
Section 7.3(d) in an aggregate amount not to exceed $20,000,000.

(xi) (A) Investments made to consummate the Shaw Acquisition and (B) to the
extent constituting Investments, transactions permitted by any of Sections
7.3(g)(ii) through (iv); and

(xii) Investments of The Shaw Group Inc. and its Subsidiaries on the Transaction
Closing Date and permitted under the Transaction Agreement.

(e) Contingent Obligations. None of the Company’s Subsidiaries shall directly or
indirectly create or become or be liable with respect to any Contingent
Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;
(ii) Permitted Existing Contingent Obligations; (iii) Contingent Obligations
(x) incurred by any Subsidiary of the Company to support the performance of
bids, tenders, sales or contracts (other than for the repayment of borrowed
money) of any other Subsidiary of the Company or, solely to the extent of its
relative ownership interest therein, any Person (other than a wholly-owned
Subsidiary of the Company) in which such Subsidiary has a joint interest or
other ownership interest, in each case in the ordinary course of business, and,
in the case of joint ventures or other ownership interests, the Contingent
Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000, (y) incurred by any Subsidiary of the Company under the Letter of
Credit Agreement, and (z) with respect to surety, appeal and performance bonds
obtained by the Company or any Subsidiary (provided that the Indebtedness with
respect thereto is permitted pursuant to Section 7.3(a)) or, solely to the
extent of its relative ownership interest therein, any Person (other than a
wholly-owned Subsidiary of the Company) in which such Subsidiary has a joint
interest or other ownership interest, in each case in the ordinary course of
business and, in the case of joint ventures or other ownership interests, the
Contingent Obligation in respect thereof is in an aggregate amount not to exceed
$30,000,000; (iv) Contingent Obligations of the Subsidiary Guarantors under the
Subsidiary Guaranty; and (v) Contingent Obligations in respect of the
Transaction Facilities and Contingent Obligations of The Shaw Group Inc. and its
Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement.

(f) Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or

 

70



--------------------------------------------------------------------------------

logical extensions thereof. The Company shall not create, acquire or capitalize
any Subsidiary after the Closing Date unless (i) no Default or Unmatured Default
shall have occurred and be continuing or would result therefrom; (ii) after such
creation, acquisition or capitalization, all of the representations and
warranties contained herein shall be true and correct (unless such
representation and warranty is made as of a specific date, in which case, such
representation or warranty shall be true and correct as of such date); and
(iii) after such creation, acquisition or capitalization the Company and such
Subsidiary shall be in compliance with the terms of Sections 7.2(k) and 7.3(r).
Neither the Company nor its Subsidiaries shall make any Acquisitions, other than
Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders each such Acquisition constituting a “Permitted Acquisition”):

(i) as of the date of consummation of such Acquisition (before and after taking
into account such Acquisition), all representations and warranties set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects as though made on such date (unless such representation and
warranty is made as of a specific date, in which case, such representation and
warranty shall be true and correct as of such date) and no event shall have
occurred and then be continuing which constitutes a Default or Unmatured Default
under this Agreement;

(ii) prior to the consummation of any such Permitted Acquisition, the Company
shall provide written notification to the Administrative Agent of all pro forma
adjustments to EBITDA to be made in connection with such Acquisition;

(iii) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis and approved by the target company’s board of directors
(and shareholders, if necessary) prior to the consummation of the Acquisition;

(iv) the businesses being acquired shall be substantially similar, related or
incidental to the businesses or activities engaged in by the Company and its
Subsidiaries on the Closing Date;

(v) prior to such Acquisition and the incurrence of any Indebtedness permitted
by Section 7.3(a) in connection therewith, the Company shall deliver to the
Administrative Agent and the Lenders a certificate from one of the Authorized
Officers, demonstrating, on a pro forma basis using unadjusted historical
audited or reviewed unaudited financial statements obtained from the seller(s)
in respect of each such Acquisition as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter, the
Company would have been in compliance with the financial covenants in
Section 7.4 and not otherwise in Default;

(vi) without the prior written consent of the Required Lenders, (i) the purchase
price for the Acquisition (including, without limitation or duplication,

 

71



--------------------------------------------------------------------------------

cash, Capital Stock, Restricted Payments and Indebtedness assumed) shall not
exceed 10% of Consolidated Net Worth as of the Company’s most recently ended
fiscal year prior to such Acquisition and (ii) the aggregate of the purchase
price for all Acquisitions (including, without limitation or duplication, cash,
Capital Stock, Restricted Payments and Indebtedness assumed) otherwise permitted
hereunder shall not exceed $200,000,000 from and after the Closing Date; and

(vii) the consummation of the Shaw Acquisition.

(g) Transactions with Shareholders and Affiliates. Other than (i) Investments
permitted by Section 7.3(d), (ii) any renewal or replacement of existing letters
of credit (without increasing the face amount thereof) issued in favor of NEH
for the account of the Company in respect of the 2006 Bond Trust Deed made on
October 13, 2006 between NEH and The Bank of New York (the “2006 Bond Trust
Deed”), (iii) the payment of reasonable fees and expenses in connection with the
transactions contemplated by the 2006 Bond Trust Deed and the Put Option
Agreement (as defined in the Transaction Agreement), (iv) the pledge of the
stock of NEH to secure the obligations of NEH under the 2006 Bond Trust Deed and
(v) the existence and performance of related obligations in respect of the
actions described in clauses (ii) through (iv), neither the Company nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate, .

(h) Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(b), 7.3(d)
or 7.3(g), (ii) a Subsidiary of the Company may be merged into or consolidated
with the Company (in which case the Company shall be the surviving corporation)
or any wholly-owned Subsidiary of the Company provided the Company owns,
directly or indirectly, a percentage of the equity of the merged entity not less
than the percentage it owned of the Subsidiary prior to such Fundamental Change
and if the predecessor Subsidiary was a Guarantor, the surviving Subsidiary
shall be a Guarantor hereunder, (iii) any liquidation of any Subsidiary of the
Company, into the Company or another Subsidiary of the Company, as applicable,
and (iv) Fundamental Changes entered into to consummate the Shaw Acquisition.

(i) Sales and Leasebacks. Neither the Company nor any of its Subsidiaries shall
become liable, directly, by assumption or by Contingent Obligation, with respect
to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions and sale and leaseback obligations of The Shaw Group Inc.
and its

 

72



--------------------------------------------------------------------------------

Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement), unless the sale involved is not prohibited under
Section 7.3(b), the lease involved is not prohibited under Section 7.3(a) and
any related Investment is not prohibited under Section 7.3(d).

(j) Margin Regulations. Neither the Company nor any of its Subsidiaries, shall
use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

(k) ERISA. The Company shall not:

(i) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;

(ii) terminate, or permit any Controlled Group member to terminate, any Benefit
Plan which would result in liability of the Company or any Controlled Group
member under Title IV of ERISA;

(iii) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or

(iv) permit any unfunded liabilities with respect to any Foreign Pension Plan;

in each case except as set forth on Schedule 6.9 or except where such
transactions, events, circumstances, or failures are not, individually or in the
aggregate, reasonably expected to result in liability individually or in the
aggregate in excess of $40,000,000.

(l) Corporate Documents. Neither the Company nor any of its Subsidiaries shall
amend, modify or otherwise change any of the terms or provisions in any of their
respective constituent documents as in effect on the date of the delivery of
copies thereof to the Administrative Agent pursuant to Section 5.1 in any manner
adverse to the interests of the Lenders, without the prior written consent of
the Required Lenders except as reasonably necessary to consummate the Shaw
Acquisition.

(m) Fiscal Year. Neither the Company nor any of its consolidated Subsidiaries
shall change its fiscal year for accounting or tax purposes from a period
consisting of the 12-month period ending on the last day of December of each
year except that the fiscal year of The Shaw Group Inc. may be changed to match
that of the Company after consummation of the Shaw Acquisition.

(n) Subsidiary Covenants. Except as set forth on Schedule 7.3(N), and except for
any such encumbrance or restriction (i) binding upon The Shaw Group Inc. and its

 

73



--------------------------------------------------------------------------------

Subsidiaries existing on the Transaction Closing Date and permitted under the
Transaction Agreement or (ii) contained in any of the Transaction Facilities,
the Company will not, and will not permit any Subsidiary to, create or otherwise
cause to become effective or suffer to exist any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary to pay dividends or
make any other distribution on its stock or redemption of its stock, or make any
other Restricted Payment, pay any Indebtedness or other Obligation owed to
Company or any other Subsidiary, make loans or advances or other Investments in
the Company or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Company or any other Subsidiary, or merge, consolidate
with or liquidate into the Company or any other Subsidiary.

(o) Hedging Obligations. The Company shall not and shall not permit any of its
Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non-speculative in nature.

(p) Issuance of Disqualified Stock. From and after the Closing Date, neither the
Company, nor any of its Subsidiaries shall issue any Disqualified Stock. All
issued and outstanding Disqualified Stock shall be treated as Indebtedness for
all purposes of this Agreement, and the amount of such deemed Indebtedness shall
be the aggregate amount of the liquidation preference of such Disqualified
Stock.

(q) Non-Guarantor Subsidiaries. The Company will not at any time permit the sum
of the aggregate assets of all of the Company’s Subsidiaries which are not
Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent
(20%) of the Company’s and its Subsidiaries consolidated assets.

(r) Intercompany Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.

(s) Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments in excess of
$200,000,000 in the aggregate during any period of twelve (12) consecutive
months, other than (i) permitted Restricted Payments listed on Schedule 7.3(S),
(ii) payments and prepayments of debt permitted by Section 7.3(a)(x),
(iii) payments and prepayments of the Transaction Facilities, including, in the
case of funding of any Takeout Financing into escrow, any applicable mandatory
redemption thereof where the conditions to the release of proceeds from such
escrow are not satisfied after the applicable period and (iv) Restricted
Payments not exceeding $100,000,000 in the aggregate during any period of twelve
(12) consecutive months so long as when each such Restricted Payment is made, on
a pro

 

74



--------------------------------------------------------------------------------

forma basis the ratio of (x) all Adjusted Indebtedness of the Company and its
Subsidiaries, other than Indebtedness in respect of Financial Letters of Credit
to (y) EBITDA for the most recently-ended period of four-fiscal quarters, shall
be less than 2.00:1.00.

SECTION 7.4 Financial Covenants. The Company shall comply with the following:

(a) Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) of (i) all Adjusted Indebtedness of the Company and its
Subsidiaries as of any date of determination to (ii) EBITDA for the most
recently-ended period of four-fiscal quarters for which financial statements
were required to be delivered to be greater than the ratio set forth below for
such applicable fiscal period:

 

Period of Four Fiscal Quarters:

   Leverage Ratio  

Fiscal quarter as of the Transaction Closing Date and the first two fiscal
quarters ending immediately after the Transaction Closing Date

     3.25:1.00   

Third and fourth fiscal quarters ending immediately after the Transaction
Closing Date

     3.00:1.00   

Fifth and six fiscal quarters ending immediately after the Transaction Closing
Date

     2.75:1.00   

Thereafter

     2.50:1.00   

For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio. The Leverage Ratio (and for purposes of determining the
Applicable Floating Rate Margin and Applicable Eurodollar Margin pursuant to
Section 2.14(d)(ii), the Pricing Ratio) shall be calculated, (i) in the case of
a determination thereof on the Transaction Closing Date (including, without
limitation, for purposes of Section 5.1(g)) or on a pro forma basis after giving
effect to any action on any date (including, without limitation, for purposes of
Section 7.3(s)(iv)), based upon (A) for Adjusted Indebtedness, Adjusted
Indebtedness as of the Transaction Closing Date or such date, as applicable,
after giving pro forma effect to all actions as of the Transaction Closing Date
or such date, as applicable and (B) for EBITDA, as described in clause (ii)(B)
below; and (ii) in each other case, determined as of the last day of each fiscal
quarter based upon (A) for Adjusted Indebtedness, Adjusted Indebtedness as of
the last day of each such fiscal quarter and (B) for EBITDA, the actual amount
for the four quarter period ending on such day, calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical audited and
reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Company’s reasonable
judgment and satisfactory to the Administrative Agent and as reported to the
Administrative Agent pursuant to the provisions of Section 7.3(f)(ii).

 

75



--------------------------------------------------------------------------------

(b) Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”), without
duplication, of Consolidated Net Income Available for Fixed Charges to
Consolidated Fixed Charges of at least 1.75 to 1.00 for the most recently-ended
period of four fiscal quarters for which financial statements were required to
be delivered, commencing with the first full fiscal quarter ending after the
Transaction Closing Date through the Termination Date.

If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.4(b) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.

(c) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time after the Transaction Closing Date to be less
than the greater of (i) the sum of (a) $674,755,000 plus (b) fifty percent
(50%) of the sum of Consolidated Net Income (if positive) earned in each fiscal
quarter, commencing with the fiscal quarter ending on September 30, 2010, plus
(c) 75% of the amount, if any, by which stockholders’ equity of the Company is,
in accordance with Agreement Accounting Principles, adjusted from time to time
as a result of the issuance of any Equity Interests after June 30, 2010 and
(ii) the minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness.

ARTICLE VIII

DEFAULTS

SECTION 8.1 Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:

(a) Failure to Make Payments When Due. The Company or the Borrower shall
(i) fail to pay when due any of the Obligations consisting of principal with
respect to the Loans or (ii) shall fail to pay within five (5) days of the date
when due any of the other Obligations under this Agreement or the other Loan
Documents.

(b) Breach of Certain Covenants. The Company shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on the Company
under Sections 7.1(a), 7.2(a), 7.2(f), 7.2(k), 7.3 or 7.4.

(c) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by the Company or the Borrower to the Administrative Agent or any
Lender herein or by the Company or the Borrower or any of its Subsidiaries in
any of the other Loan Documents or in any statement or certificate or
information at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made (or deemed made).

 

76



--------------------------------------------------------------------------------

(d) Other Defaults. The Company or the Borrower shall default in the performance
of or compliance with any term contained in this Agreement (other than as
covered by paragraphs (a) or (b) or (c) of this Section 8.1), or the Company or
the Borrower or any of its Subsidiaries shall default in the performance of or
compliance with any term contained in any of the other Loan Documents, and such
default shall continue for thirty (30) days after the occurrence thereof.

(e) Default as to Other Indebtedness. The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure or other Default under this clause (e) exists has an
aggregate outstanding principal amount equal to or in excess of Forty Million
and 00/100 Dollars ($40,000,000) (such Indebtedness being “Material
Indebtedness”); or any breach, default or event of default (including any
termination event, amortization event, liquidation event or event of like import
arising under any agreement or instrument giving rise to any Off-Balance Sheet
Liabilities) shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Material Indebtedness,
beyond any period of grace, if any, provided with respect thereto, if the effect
thereof is to cause an acceleration, mandatory redemption, a requirement that
the Company offer to redeem or purchase such Indebtedness or other required
repurchase or early amortization of such Indebtedness, or permit the holder(s)
of such Indebtedness to accelerate the maturity of any such Indebtedness or
require a redemption, purchase, early amortization or repurchase of such
Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed,
amortized or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i) An involuntary case shall be commenced against the Company or any of the
Company’s Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within forty-five (45) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of the Company’s

 

77



--------------------------------------------------------------------------------

Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of the Company
or any of the Company’s Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within forty-five (45) days after
entry, appointment or issuance.

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any of
the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect except for any proceeding to wind up the Toronto office of the business
sold pursuant to the E&C Sale (to the extent bankruptcy has been initiated by
The Shaw Group Inc. prior to the Transaction Closing Date), (ii) consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, (iii) consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property, (iv) make any assignment for the
benefit of creditors or (v) take any corporate action to authorize any of the
foregoing.

(h) Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of Forty Million and 00/100 Dollars ($40,000,000) (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder
except for money judgment(s), writ or warrant of attachment, or similar process
against the equity interests of NEH obtained by Toshiba, Trustee or bondholders
under the 2006 Bond Trust Deed (each capitalized term as defined in the
Transaction Agreement).

(i) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.

(j) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Administrative Agent, or any of the
Lenders to enforce the Obligations ceases to be in full force and effect or the
Company or any of the Company’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.

 

78



--------------------------------------------------------------------------------

(k) Termination Event. Any Termination Event occurs which the Required Lenders
believe is reasonably likely to subject the Company to liability in excess of
$40,000,000, except as set forth on Schedule 6.9.

(l) Waiver of Minimum Funding Standard. If the plan administrator of any Plan
applies under Section 412(d) of the Code for a waiver of the minimum funding
standards of Section 412(a) of the Code and any Lender believes the substantial
business hardship upon which the application for the waiver is based could
reasonably be expected to subject either the Company or any Controlled Group
member to liability in excess of $40,000,000.

(m) Change of Control. A Change of Control shall occur.

(n) Environmental Matters. The Company or any of its Subsidiaries shall be the
subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of
$40,000,000 (to the extent not covered by independent third party insurance as
to which the insurer does not dispute coverage).

(o) Guarantor Revocation. Any Guarantor of the Obligations shall terminate or
revoke any of its obligations under the applicable Guaranty or breach any of the
material terms of such Guaranty.

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

SECTION 9.1 Termination of Commitments; Acceleration. (a) If any Default
described in Section 8.1(f) or 8.1(g) occurs with respect to the Company, the
Borrower or any Subsidiary Guarantor, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election, action, presentment,
demand, protest or notice of any kind on the part of the Administrative Agent or
any Lender, all of which the Borrower expressly waives. If any other Default
occurs, the Required Lenders may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower expressly waives.

 

79



--------------------------------------------------------------------------------

SECTION 9.2 Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) Postpone or extend the Termination Date, the Commitment Termination Date or
any other date fixed for any payment of principal of, or interest on, the Loans
or any fees or other amounts payable to any Lender (except with respect to
(a) any modifications of the provisions relating to amounts, timing or
application of optional prepayments of Loans and other Obligations, which
modification shall require only the approval of the Required Lenders and (b) a
waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof which waiver shall require only the approval of the Required
Lenders) or amend any provision of Section 2.4(b), in each case, without the
consent of each Lender affected thereby.

(b) Reduce the principal amount of any Loans, or reduce the rate or extend the
time of payment of interest or fees thereon (other than a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof)
without the consent of each Lender affected thereby.

(c) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” without the consent of each Lender.

(d) Increase the amount of the Commitment of any Lender hereunder, increase any
Lender’s Pro Rata Share or modify the obligation of any Lender to make a
disbursement in its Pro Rata Share thereof, in each case without the consent of
such Lender.

(e) Permit the Company or the Borrower to assign its rights under this Agreement
without the consent of each Lender.

(f) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty without
the consent of each Lender.

(g) Amend Section 13.2, Section 13.3 or this Section 9.2 without the consent of
each Lender.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. No amendment to Section 2.22 of this Agreement shall be effective without
the written consent of the Administrative Agent. The Administrative Agent may
waive payment of the fee required under Section 14.1(b) without obtaining the
consent of any of the Lenders. Notwithstanding anything herein to the contrary,
the Administrative Agent may

 

80



--------------------------------------------------------------------------------

amend the provisions of Exhibits A-1 and A-2 from time to time to take into
account the effectiveness of assignments made pursuant to Section 14.1 or
changes in the Commitments pursuant to Section 2.5, provided the failure to do
so shall not otherwise affect the rights or obligations of the Lenders or the
Borrower hereunder.

The Administrative Agent may notify the other parties to this Agreement of any
amendments to this Agreement which the Administrative Agent reasonably
determines to be necessary as a result of the commencement of the third stage of
the European Economic and Monetary Union. Notwithstanding anything to the
contrary contained herein, any amendments so notified shall take effect in
accordance with the terms of the relevant notification.

SECTION 9.3 No Waiver; Cumulative Remedies; Enforcement. No waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the requisite number of
Lenders required pursuant to Section 9.2, and then only to the extent in such
writing specifically set forth. No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The making of a Loan notwithstanding the existence of a Default or Unmatured
Default or the inability of the Company or any other Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law, and shall be available
to the Administrative Agent and the Lenders until all of the Termination
Conditions shall have been satisfied.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.1 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 13.1 (subject to the terms of
Section 13.2), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.1 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 13.2, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

81



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

SECTION 10.1 Guaranty. (a) For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to the Borrower,
the Parent Guarantor hereby absolutely and unconditionally guarantees prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of any and all existing and future Obligations of
the Borrower to the Administrative Agent, the Lenders, or any of them, under or
with respect to the Loan Documents, whether for principal, interest, fees,
expenses or otherwise, and all Hedging Obligations of the Borrower owing to any
Lender or any Affiliate of any Lender under any Designated Hedging Agreement
(collectively, the “Guaranteed Obligations”).

(b) Without limiting the generality of the foregoing, the Parent Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. The Parent Guarantor, and by its
acceptance of this Guaranty, the Administrative Agent and each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of the Parent Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of the Parent Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Parent
Guarantor hereby irrevocably agree that the Obligations of the Parent Guarantor
under this Guaranty at any time shall be limited to the maximum amount as will
result in the Obligations of the Parent Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance. The Parent Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Lender under this Guaranty or any other guaranty, the
Parent Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Lenders under or in respect of the Loan Documents.

SECTION 10.2 Waivers; Subordination of Subrogation.

(a) Waivers. The Parent Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. The Parent Guarantor further waives presentment, protest,
notice of notices delivered or demand made on the Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
the Borrower, any other Guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, the Parent Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though

 

82



--------------------------------------------------------------------------------

such payment had not been made and whether or not the Administrative Agent or
the Lenders are in possession of this guaranty. The Administrative Agent and the
Lenders shall have no obligation to disclose or discuss with the Parent
Guarantor their assessments of the financial condition of the Borrower.

(b) Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Parent Guarantor (i) shall have no right
of subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against the Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should the Parent Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights, the Parent Guarantor hereby expressly and
irrevocably (a) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that the Parent Guarantor may have to the indefeasible payment in full in
cash of the Guaranteed Obligations and (b) waives any and all defenses available
to a surety, guarantor or accommodation co-obligor until the Guaranteed
Obligations are indefeasibly paid in full in cash. The Parent Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and shall not limit or otherwise affect the Parent
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Lenders and their successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 10.2.

SECTION 10.3 Guaranty Absolute. This guaranty is a guaranty of payment and not
of collection, is a primary obligation of the Parent Guarantor and not one of
surety, and the validity and enforceability of this guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitutions for, the Guaranteed Obligations or any part
thereof or any agreement relating thereto at any time; (b) any failure or
omission to enforce any right, power or remedy with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (c) any
waiver of any right, power or remedy with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of the Borrower or the insolvency,
bankruptcy or any other change in the legal status of the Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or the Borrower to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this guaranty, or to take any other

 

83



--------------------------------------------------------------------------------

action required in connection with the performance of all obligations pursuant
to the Guaranteed Obligations or this guaranty; (j) the existence of any claim,
setoff or other rights which the Company may have at any time against the
Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any other circumstances, whether or not similar to any of
the foregoing, which could constitute a defense to a guarantor; all whether or
not the Parent Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (k) of this paragraph.
It is agreed that the Parent Guarantor’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that each
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by the Borrower of the Guaranteed Obligations in the manner
agreed upon between the Borrower and the Administrative Agent and the Lenders.

SECTION 10.4 Acceleration. The Parent Guarantor agrees that, as between the
Parent Guarantor on the one hand, and the Lenders and the Administrative Agent,
on the other hand, the obligations of the Borrower guaranteed under this
Article X may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 9.1 hereof for
purposes of this Article X, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting the Borrower or
otherwise) preventing such declaration as against the Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by the Parent Guarantor for purposes of this Article X.

SECTION 10.5 Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of the Parent Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If the Parent Guarantor or any other guarantor of all or
any part of the Guaranteed Obligations makes a payment or payments to any Lender
or the Administrative Agent, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to the Parent Guarantor or any other guarantor or
any other Person, or their respective estates, trustees, receivers or any other
party, including, without limitation, the Parent Guarantor, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.

SECTION 10.6 Termination Date. This guaranty is a continuing guaranty and shall
remain in effect until the later of (a) the Facility Termination Date, and
(b) the date on which all of the Guaranteed Obligations have been paid in full
in cash, subject to the proviso in Section 10.2(a).

 

84



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.1 Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Unmatured Default at the time of the
making of any Loan, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder (other than contingent indemnification
obligations for which a claim has not been made) shall remain unpaid or
unsatisfied.

SECTION 11.2 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

SECTION 11.3 Performance of Obligations. The Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of the Borrower to the extent any
the Borrower is required by the terms hereof to pay any such amount, but has not
done so and (ii) after the occurrence and during the continuance of a Default,
to make any other payment or perform any act required of the Company or any
other Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve such property of the Company. The Administrative Agent shall use its
reasonable efforts to give the Borrower notice of any action taken under this
Section 11.3 prior to the taking of such action or promptly thereafter provided
the failure to give such notice shall not affect the Borrower’s obligations in
respect thereof. The Borrower agrees to pay the Administrative Agent, upon
demand, the principal amount of all funds advanced by the Administrative Agent
under this Section 11.3, together with interest thereon at the rate from time to
time applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 11.3 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender’s Pro Rata Share of such advance. If such funds are not
made available to the Administrative Agent by such Lender within one
(1) Business Day after the Administrative Agent’s demand therefor, the
Administrative Agent will be entitled to recover any such amount from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of such demand and ending on
the date such amount is received. The failure of any Lender to make available to
the Administrative Agent its Pro Rata Share of any such unreimbursed advance
under this Section 11.3 shall neither relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent such other Lender’s Pro
Rata Share of such advance on the date such payment is to be made nor increase
the obligation of any other Lender to make such payment to the Administrative
Agent.

 

85



--------------------------------------------------------------------------------

SECTION 11.4 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

SECTION 11.5 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the Syndication
Agent and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the Syndication Agent and the
Lenders relating to the subject matter thereof.

SECTION 11.6 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

SECTION 11.7 Expenses; Indemnity; Damage Waiver.

(a) Expenses. The Borrower shall reimburse the Administrative Agent and each
Arranger for any reasonable costs, internal charges and out-of-pocket expenses
(including reasonable attorneys’ and paralegals’ fees and time charges of
attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent and
such Arranger and the Lenders, which attorneys and paralegals may be employees
of the Administrative Agent or such Arranger or the Lenders) paid or incurred by
the Administrative Agent or such Arranger or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. In addition
to expenses set forth above, the Borrower agrees to reimburse the Administrative
Agent, promptly after the Administrative Agent’s request therefor, for each
audit, or other business analysis performed by or for the benefit of the Lenders
in connection with this Agreement or the other Loan Documents in an amount equal
to the Administrative Agent’s then customary charges for each person employed to
perform such audit or analysis, plus all costs and expenses (including, without
limitation, travel expenses) incurred by the Administrative Agent in the
performance of such audit or analysis. Administrative Agent shall provide the
Borrower with a detailed statement of all reimbursements requested under this
Section 11.7(a).

 

86



--------------------------------------------------------------------------------

(b) Indemnity. The Borrower further agrees to defend, protect, indemnify, and
hold harmless the Administrative Agent, each Arranger and each and all of the
Lenders, and each of such Administrative Agent’s, Arranger’s, Lender’s
respective Related Parties (including, without limitation, those retained in
connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not any of such Indemnitees shall be designated
a party thereto), imposed on, incurred by, or asserted against such Indemnitees
in any manner relating to or arising out of:

(i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans
hereunder, the management of such Loans, the use or intended use of the proceeds
of the Loans hereunder, or any of the other transactions contemplated by the
Loan Documents (including, without limitation, the reliance of any Indemnitee on
each notice that such Indemnitee believes in good faith is given by or on behalf
of the Borrower); or

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Company, its Subsidiaries or any of
their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Company or its Subsidiaries, the presence of asbestos-containing materials at
any respective property of the Company or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);

provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non-appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the Borrower shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.

 

87



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ respective Pro Rata Shares (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent). The obligations of the Lenders under this subsection
(c) are subject to the provisions of Section 12.11.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party hereto or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the Gross Negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Survival of Agreements. The obligations and agreements of the Borrower under
this Section 11.7 shall survive the termination of this Agreement and shall
survive the resignation of the Administrative Agent or the replacement of any
Lender.

(f) Payment. All amounts due under the preceding clauses (a) and (b) of this
Section 11.7 shall be payable promptly after written demand therefor.

SECTION 11.8 Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

SECTION 11.9 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to

 

88



--------------------------------------------------------------------------------

enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating the Company’s and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value”, as defined therein.

SECTION 11.10 Severability of Provisions. If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.10, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 11.11 No Advisory or Fiduciary Responsibility. The relationship between
the Borrower and the Lenders and the Administrative Agent shall be solely that
of borrower and lender. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each

 

89



--------------------------------------------------------------------------------

Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 11.12 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11.13 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) EXCLUSIVE JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

90



--------------------------------------------------------------------------------

(b) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(e) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.

SECTION 11.14 Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Company and the Borrower acknowledge that the
Lenders (or Affiliates of the Lenders) may, from time to time, effect
transactions for their own accounts or the accounts of customers, and hold
positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into any such transaction (to the extent it is not expressly
prohibited by the terms of this Agreement) or give any other Person any claim or
right of action hereunder as a result of the existence of the credit

 

91



--------------------------------------------------------------------------------

arrangements hereunder, all of which are hereby waived. In addition, certain
Affiliates of one or more of the Lenders are or may be securities firms and as
such may effect, from time to time, transactions for their own accounts or for
the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Each of the Administrative Agent, the Arrangers, the Lenders, the Company and
the Borrower acknowledges and consents to these multiple roles, and further
acknowledges that the fact that any such unit or Affiliate is providing another
service or product or proposal therefor to the Company or any of its
Subsidiaries does not mean that such service, product, or proposal is or will be
acceptable to any of the Administrative Agent, the Arrangers or the Lender.

SECTION 11.15 Subordination of Intercompany Indebtedness. The Parent Guarantor
agrees that any and all claims of the Parent Guarantor against any other Loan
Party with respect to any “Intercompany Indebtedness” (as hereinafter defined)
shall be subordinate and subject in right of payment to the prior payment, in
full and in cash, of all Obligations and Hedging Obligations under Hedging
Arrangements entered into with the Lenders or any of their Affiliates
(“Designated Hedging Agreements”); provided that, and not in contravention of
the foregoing, so long as no Default has occurred and is continuing the Parent
Guarantor may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness from another Loan Party to the extent
not prohibited by the terms of this Agreement and the other Loan Documents.
Notwithstanding any right of the Parent Guarantor to ask, demand, sue for, take
or receive any payment from any other Loan Party, all rights, liens and security
interests of the Parent Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Loan Party shall be and are
subordinated to the rights of the holders of the Obligations and the
Administrative Agent in those assets. The Parent Guarantor shall not have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Obligations
(other than contingent indemnity obligations) and the Hedging Obligations under
Designated Hedging Agreements shall have been fully paid and satisfied (in cash)
and all financing arrangements pursuant to any Loan Document or Designated
Hedging Agreement have been terminated. If all or any part of the assets of any
Loan Party, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Loan Party, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Loan Party is dissolved or
if substantially all of the assets of any such Loan Party are sold, then, and in
any such event (such events being herein referred to as an “Insolvency Event”),
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any such Loan Party to the Parent Guarantor (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Obligations and Hedging Obligations under
Designated Hedging Agreements, due or to become due, until such Obligations and
Hedging Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the Parent Guarantor
upon

 

92



--------------------------------------------------------------------------------

or with respect to the Intercompany Indebtedness after an Insolvency Event prior
to the satisfaction of all of the Obligations (other than contingent indemnity
obligations) and Hedging Obligations under Designated Hedging Agreements and the
termination of all financing arrangements pursuant to any Loan Document and or
Designated Hedging Agreements, the Parent Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the holders of the Obligations and
such Hedging Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of such Persons, in precisely the form
received (except for the endorsement or assignment of the Parent Guarantor where
necessary), for application to any of the Obligations and such Hedging
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Parent Guarantor as the property of the holders of the Obligations
and such Hedging Obligations. If the Parent Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees are irrevocably authorized to make the same.
The Parent Guarantor agrees that until the Obligations (other than the
contingent indemnity obligations) and such Hedging Obligations have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document or any Designated Hedging Agreement have been terminated, the Parent
Guarantor will not assign or transfer to any Person (other than the
Administrative Agent) any claim the Parent Guarantor has or may have against any
other Loan Party.

SECTION 11.16 Lenders Not Utilizing Plan Assets. None of the consideration used
by any of the Lenders to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of each of the
Lenders in and under the Loan Documents shall not constitute such “plan assets”
under ERISA.

SECTION 11.17 Collateral. Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U) as collateral in the extension
or maintenance of the credit provided for in this Agreement.

SECTION 11.18 USA PATRIOT Act, Bank Secrecy Act and Office of Foreign Assets
Control. Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary, if
applicable, to ensure, that no Person who owns a controlling interest in or
otherwise controls the Borrower or any Subsidiary is or shall be listed in the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds

 

93



--------------------------------------------------------------------------------

of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary, if applicable, to comply, with all applicable Bank
Secrecy Act (“BSA”) laws and regulations, as amended.

SECTION 11.19 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints BofA to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions (except as set forth in Section 12.6(a)
with respect to the Company). It is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirement of Law. Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

94



--------------------------------------------------------------------------------

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Unmatured Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Unmatured Default unless
and until notice describing such Default or Unmatured Default is given in
writing to the Administrative Agent by a Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

SECTION 12.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 12.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Notwithstanding anything herein to the contrary, (i) so long as no
Default has occurred and is continuing, each such successor Administrative Agent
shall be subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed and (ii) whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

96



--------------------------------------------------------------------------------

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as otherwise provided herein and other
than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.7 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 12.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

SECTION 12.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

97



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.8, 2.14 and 11.7) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.14 and 11.7.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

SECTION 12.10 Guaranty Matters. Without limiting the provisions of Section 12.9,
the Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 12.10.

SECTION 12.11 Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.7(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.7(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.7(c).

SECTION 12.12 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In

 

98



--------------------------------------------------------------------------------

determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 12.13 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

ARTICLE XIII

SETOFF; RATABLE PAYMENTS

SECTION 13.1 Setoff. If a Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations of the Borrower or such other Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its respective Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

99



--------------------------------------------------------------------------------

SECTION 13.2 Ratable Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).

SECTION 13.3 Application of Payments . After the exercise of remedies provided
for in Section 9.1 (or after the Loans have automatically become immediately
due), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.22(c) and except as otherwise set forth herein, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article IV) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article IV), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

100



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Requirements of Law.

SECTION 13.4 Relations Among Lenders.

(a) No Action Without Consent. Except with respect to the exercise of set-off
rights of any Lender in accordance with Section 12.1, the proceeds of which are
applied in accordance with this Agreement, and each Lender agrees that it will
not take any action, nor institute any actions or proceedings, against the
Borrower or any other obligor hereunder or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the
Administrative Agent.

(b) Not Partners; No Liability. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Administrative Agent) authorized to
act for, any other Lender. The Administrative Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.

SECTION 13.5 Failure to Make Payment. If and so long as any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.2(c), 2.17,
3.3, 12.8 or 13.2, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section (such amounts so held to be returned to such Lender upon its payment of
the aforementioned previously unpaid amounts); in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

ARTICLE XIV

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

SECTION 14.1 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section or (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall

 

101



--------------------------------------------------------------------------------

be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees that are Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

 

102



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form reasonably satisfactory to the Administrative Agent.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or the Borrower’s Affiliates or Subsidiaries or (B) to a natural
Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Requirements of Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14(e), Article IV, and Section 11.7
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected

 

103



--------------------------------------------------------------------------------

parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a promissory note in substantially the form of Exhibit I to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or the
Borrower’s Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.7(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.14(e) (subject to the
requirements and limitations therein, including the requirements under
Section 2.14(e)(vi) (it being understood that the documentation required by
Section 2.14(e)(iv) shall be delivered to the participating Lender)) and Article
IV to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.19 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Section 2.14(e) or Article IV,
with respect to any participation, than the Lender from whom it acquired the

 

104



--------------------------------------------------------------------------------

applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 13.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under any promissory note delivered to it hereunder, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 14.2 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that (x) the Lenders may publish
customary advertising material in tombstone or similar format relating to the
financing contemplated by this Agreement and (y) Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.5(b) or
(ii) any actual or prospective party (or its Related Parties) to

 

105



--------------------------------------------------------------------------------

any Hedging Arrangements or any credit insurance provider, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any of its
Subsidiaries which such Person has no reason to believe has any confidentiality
or fiduciary obligation to the Company or its Subsidiaries with respect to such
Information. For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

SECTION 14.3 Dissemination of Information. Each Loan Party authorizes each
Lender to disclose to any Participant or assignee Lender or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the Company and its Subsidiaries; provided that
prior to any such disclosure, such prospective Transferee shall agree to
preserve in accordance with Section 14.2 the confidentiality of any confidential
information described therein.

ARTICLE XV

NOTICES

SECTION 15.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

106



--------------------------------------------------------------------------------

(i) if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person forth below its signature hereto or at such other
address as may be designated by such party in a notice to the other parties
(provided a notice given to the Company pursuant hereto shall be deemed a notice
given to the other Loan Parties); and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
delivered to the Administrative Agent (including, as appropriate, notices
delivered solely to the Person designated by a Lender on such administrative
questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to any Loan Party).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II and Article III if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

107



--------------------------------------------------------------------------------

(c) The Platform. The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 14.2); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to

 

108



--------------------------------------------------------------------------------

enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Requirements of Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing/Election Notices) purportedly given by or on
behalf of the Company or the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.

ARTICLE XVI

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

[Remainder of This Page Intentionally Blank]

 

109



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Borrower, the Guarantors, the Lenders and
the Administrative Agent have executed this Agreement as of the date first above
written.

 

CHICAGO BRIDGE & IRON COMPANY N.V.,

as the Company

By:   CHICAGO BRIDGE & IRON COMPANY B.V. Its:   Managing Director By:   /s/
RONALD A. BALLSCHMIEDE   Name: Ronald A. Ballschmiede   Title: Director Address:

c/o Chicago Bridge & Iron Company


(Delaware)

One CB&I Plaza 2103 Research Forest Drive The Woodlands, TX 77380 Attention:  

Ronald Ballschmiede, Managing Director & Chief Financial

Officer

Telephone No.: (832) 513-1000 Facsimile No.: (832) 513-1092

 

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON COMPANY

(DELAWARE), as Borrower

By:   /s/ RONALD A. BALLSCHMIEDE   Name: Ronald A. Ballschmiede   Title:
Authorized Signatory Address:

c/o Chicago Bridge & Iron Company

    (Delaware)

One CB&I Plaza

2103 Research Forest Drive

The Woodlands, TX 77380

Attention:  

Ronald Ballschmiede, Managing

Director & Chief Financial

Officer

Telephone No.: (832) 513-1000 Facsimile No.: (832) 513-1092

 

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative     Agent and as a Lender By:   /s/
Bridgett J. Manduk   Name: Bridgett J. Manduk   Title: AVP; Agency Management
Officer III Notice Address: Bank of America Mail Code: CA5-701-05-19 1455 Market
St.

San Francisco, CA 94103-1399

Attention: Bridgett J. Manduk

Telephone: (415) 436-1097 Facsimile: (415) 503-5011

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender

and Documentation Agent

By:   /s/ MIKE GIFFORD   Name: Mike Gifford   Title: Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Documentation Agent and as a Lender

By:   /s/ RANDALL MORRISON   Name: Randall Morrison   Title: Executive Director
Notice Address:   Attention: Telephone: Facsimile: Lending Installation Address:
     

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Regions Bank, as Lender By:   /s/ MICHAEL FOSTER   Name: Michael Foster   Title:
Vice President

First Commercial Bank New York Branch, as Lender

By:   /s/ JASON LEE   Name: Jason Lee   Title: V.P. and General Manager Notice
Address: 750 Third Avenue, 34th Floor, New York, NY 10017 Attention: Kai Chang,
Loan Officer Telephone: 212-599-6868 Facsimile: 212-599-6133 Lending
Installation Address:

ARAB BANKING CORPORATION BSC, as Lender

By:   /s/ TONY G. BERBARI   Name: Tony G. Berbari   Title: Head of Trade Finance
– NY Branch By:   /s/ GAUTIER STRUB   Name: Gautier Strub   Title:
VP/Relationship Manager – Trade Finance

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Lender By:  

/s/ PAGE DILLEHUNT

  Name: Page Dillehunt   Title: Managing Director By:  

/s/ MICHAEL WILLIS

  Name: Michael Willis   Title: Managing Director BANK OF MONTREAL, as Lender
By:  

/s/ JOHN ARMSTRONG

  Name: John Armstrong   Title: Director SOVEREIGN BANK, N.A., as Lender By:  

/s/ JOHN W. DEEGAN

  Name: John W. Deegan   Title: Senior Vice President LLOYDS TSB BANK PLC, as
Lender By:  

/s/ Dennis McClellan

  Name: Dennis McClellan   Title: Assistant Vice President – M040 By:  

/s/ JULIA R. FRANKLIN

  Name: Julia R. Franklin   Title: Vice President – F014 SUMITOMO MITSUI BANKING
CORPORATION, as Lender By:  

/s/ DAVID W. KEE

  Name: David W. Kee   Title: Managing Director

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY, as a Lender By:  

/s/ WILLIAM B. SHEPARD

  Name: William B. Shepard   Title: General Manager By:  

/s/ PAUL N. TRAVIS

  Name: Paul N. Travis   Title: VP & Head of Corporate Finance Notice Address:
Attention: Harlene Sridharan Telephone: 713-331-2012 Facsimile: 713-331-2043
Lending Installation Address: 440 Louisiana Street Suite 1050 Houston, Texas
77002 CADENCE BANK, N.A., as a Lender By:  

/s/ BILL BOBBORA

  Name: Bill Bobbora   Title: Senior Vice President Notice Address: 17 North
20th Street Birmingham, AL 35203 Attention: Commercial Services Telephone:
205-488-3313 Facsimile: 205-488-3320 Lending Installation Address: 17 North 20th
Street Birmingham, AL 35203

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ,     LTD., as a Lender By:  

/s/ CHRISTINE HOWATT

  Name: Christine Howatt   Title: Authorized Signatory Notice Address:

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: US Corporate Banking

Benita Volid

Telephone: (312) 696-4679

Facsimile: (312) 782-6440 with a copy to

(312) 696-4535

Lending Installation Address:

1251 Avenue of the Americas

New York, NY 10020-1104

ABU DHABI INTERNATIONAL N.V.,

    as Lender

By:  

/s/ DAVID YOUNG

  Name: David Young   Title: Vice President By:  

/s/ WILLIAM GHAZAR

  Name: William Ghazar   Title: Senior Vice President

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as Lender By:  

/s/ JOHANNA MINAYA

  Name: Johanna Minaya   Title: Associate Director Capital Markets By:  

/s/ ROBERT K. REDDINGTON

  Name: Robert K. Reddington  

Title:  Credit Documentation Manager

           Credit Documentation Unit WB

           Legal-Americas

HSBC BANK USA, N.A., as Lender By:  

/s/ BRUCE ROBINSON

  Name: Bruce Robinson   Title: Vice President COMMERZBANK AG, NEW YORK AND
    GRAND CAYMAN BRANCHES, as Lender By:  

/s/ DIANE POCKAJ

  Name: Diane Pockaj   Title: MD By:  

/s/ ALEKSANDRA PACHOLEK

  Name: Aleksandra Pacholek   Title: AVP

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

DBS BANK LTD., LOS ANGELES AGENCY,

    as Lender

By:  

/s/ JAMES MCWALTERS

  Name: James McWalters   Title: General Manager THE BANK OF NOVA SCOTIA, as
Lender By:  

/s/ MICHELLE C. PHILLIPS

  Name: Michelle C. Phillips   Title: Director MIZUHO CORPORATE BANK, LTD, as
Lender By:  

/s/ LEON MO

  Name: Leon Mo   Title: Authorized Signatory

E.SUN COMMERCIAL BANK, LTD.,

    LOS ANGELES BRANCH, as Lender

By:  

/s/ EDWARD CHEN

  Name: Edward Chen   Title: VP & General Manager

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas By:  

/s/ MARIAN LIVINGSTON

  Name: Marian Livingston   Title: Senior Vice President Amegy Bank, N.A., as
Lender By:  

/s/ AMY REARDON

  Name: Amy Reardon   Title: Assistant Vice President HUA NAN COMMERCIAL BANK,
LTD. NEW     YORK AGENCY, as Lender By:  

/s/ LIE-PUN LIN

  Name: Lie-Pun Lin   Title: Assistant Vice President BANK OF THE WEST, as
Lender By:  

/s/ TERRY A. SWITZ, JR.

  Name: Terry A. Switz, Jr.   Title: Vice President CHANG HWA COMMERCIAL BANK,
LTD.,     NEW YORK BRANCH, as a Lender By:  

/s/ ERIC Y.S. TSAI

  Name: Eric Y.S. Tsai   Title: VP & GM Notice Address: 685 Third Avenue, 29th
Floor, New York Attention: Loan Department Telephone: (212) 651-9770 Facsimile:
(212) 651-9785 Lending Installation Address:

685 Third Avenue, 29th Floor,

New York NY10017, U.S. A.

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

NATIONAL BANK OF KUWAIT, S.A.K.,     GRANDKAYMAN BRANCH, as a Lender By:  

/s/ MICHAEL G. MCHUGH

  Name: Michael G. McHugh   Title: Executive Manager By:  

/s/ ARLETTE KITTANEH

  Name: Arlette Kittaneh   Title: Senior Manager Notice Address: 299 Park
Avenue, NY 10171-0023 Attention: Treasury Operations Telephone: (212) 303-9803
Facsimile: (212) 838-5829 Lending Installation Address:

299 Park Avenue

New York, New York 10171-0023

 

SIGNATURE PAGE TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A-1

COMMITMENTS

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 115,000,000.00         11.500000000 % 

Crédit Agricole Corporate and Investment Bank

   $ 115,000,000.00         11.500000000 % 

Compass Bank

   $ 55,000,000.00         5.500000000 % 

Bank of Montreal, Chicago Branch

   $ 55,000,000.00         5.500000000 % 

Riyad Bank, Houston Agency

   $ 15,000,000.00         1.500000000 % 

Cadence Bank, N.A.

   $ 15,000,000.00         1.500000000 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 55,000,000.00         5.500000000 % 

Hua Nan Commercial Bank, Ltd. New York Agency

   $ 15,000,000.00         1.500000000 % 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 10,000,000.00         1.000000000 % 

Sovereign Bank, N.A.

   $ 45,000,000.00         4.500000000 % 

Abu Dhabi International Bank N.V.

   $ 15,000,000.00         1.500000000 % 

Mizuho Corporate Bank, Ltd.

   $ 30,000,000.00         3.000000000 % 

Amegy Bank

   $ 15,000,000.00         1.500000000 % 

Arab Banking Corporation (B.S.C.)

   $ 15,000,000.00         1.500000000 % 

DBS Bank Ltd., Los Angeles Agency

   $ 30,000,000.00         3.000000000 % 

Bank of the West

   $ 35,000,000.00         3.500000000 % 

Standard Chartered Bank

   $ 15,000,000.00         1.500000000 % 

Sumitomo Mitsui Banking Corporation

   $ 45,000,000.00         4.500000000 % 

Regions Bank

   $ 55,000,000.00         5.500000000 % 

First Commercial Bank, New York Branch

   $ 25,000,000.00         2.500000000 % 

HSBC Bank USA, N.A.

   $ 50,000,000.00         5.000000000 % 

 

A-1 - 1

Commitments



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas

   $ $10,000,000.00         1.000000000 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ $10,000,000.00         1.000000000 % 

Commerzbank AG, New York Branch and Grand Cayman Branch

   $ $15,000,000.00         1.500000000 % 

Lloyds TSB Bank plc

   $ $45,000,000.00         4.500000000 % 

National Bank of Kuwait, S.A.K., Grand Cayman Branch

   $ $25,000,000.00         2.500000000 % 

Fifth Third Bank

   $ $55,000,000.00         5.500000000 % 

The Bank of Nova Scotia

   $ 15,000,000.00         1.500000000 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00         100.000000000 %    

 

 

    

 

 

 

 

A-1 - 2

Commitments



--------------------------------------------------------------------------------

EXHIBIT A-2

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT A-3

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

LOGO [g458853g82j57.jpg]

 

  (b) in relation to a Loan in any currency other than sterling:

 

LOGO [g458853g66f67.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Eurodollar
Margin and the Applicable Floating Rate Margin and the Mandatory Cost and, if
the Loan is an Unpaid Sum, the additional rate of interest specified in
Section 2.10) payable for the relevant Interest Period on the Loan.

 

A-3 - 1

Mandatory Cost



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means: in respect of a Lender, the office or offices
notified by that Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement;

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union;

 

  (f) “Reference Bank” means, in relation to Mandatory Cost, the principal
London offices of Bank of America, N.A. and/or such other banks as may be
appointed by the Administrative Agent in consultation with the Company;

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

A-3 - 2

Mandatory Cost



--------------------------------------------------------------------------------

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the relevant
Borrower under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

A-3 - 3

Mandatory Cost



--------------------------------------------------------------------------------

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

A-3 - 4

Mandatory Cost



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING/ELECTION NOTICE

Bank of America, N.A.,

as Administrative Agent

under the Term Loan Agreement

referred to below

One Independence Center

101 N. Tryon Street, 5th Floor

Mail Code: NC1-001-05-46

Charlotte, NC 28255             [Date]

                    Attention: Charles D. Hensley

Ladies and Gentlemen:

The undersigned, CHICAGO BRIDGE & IRON COMPANY (DELAWARE), refers to the Term
Loan Agreement dated as of December 21, 2012 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent for the Lenders, and hereby gives you Borrowing/Election
Notice [pursuant to Section 2.7 of the Term Loan Agreement, that the undersigned
hereby requests an Advance under the Term Loan Agreement, and in that connection
sets forth below the information relating to such Advance (the “Proposed
Borrowing”)] [pursuant to Section 2.9(d) of the Term Loan Agreement, that the
undersigned hereby requests a [conversion of a Floating Rate Loan into a
Eurodollar Rate Loan][continuation of a Eurodollar Rate Loan]]:

(i) The Business Day of [the Proposed Borrowing][coversion][continuation] is
[            ], 20[__].

(ii) [The Type of Advance comprising the Proposed Borrowing is [Floating Rate
Advance] [Eurodollar Rate Advance].]

(iii) [The aggregate amount of the Proposed Borrowing is $[            ].]

(iv) [The amount of Eurodollar Rate Loans into which [the Floating Rate Loan is
to be converted][the Eurodollar Rate Loan is to be continued] is
$[            ].]

(v) [The initial Interest Period for each Eurodollar Rate Advance made as part
of [the Proposed Borrowing][conversion][continuation] is             month[s].]

 

B - 1

Form of Borrowing/Election Notice



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the date of the Proposed Borrowing: The
representations and warranties contained in Sections 6.1(i), 6.2(a), 6.2(b),
6.2(c)(i), 6.3(i), 6.11, 6.15, 6.20, 6.21, 6.22 and 6.23 of the Term Loan
Agreement are true and correct as of the date of the Proposed Borrowing, before
and after giving effect to the Proposed Borrowing, as though made on and as of
such date.

Delivery of an executed counterpart of this Borrowing/Election Notice by
telecopier shall be effective as delivery of an original executed counterpart of
this Borrowing/Election Notice.

 

Very truly yours, CHICAGO BRIDGE & IRON COMPANY
    (DELAWARE) By       Name:   Title:

 

B - 2

Form of Borrowing/Election Notice



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto in the
amount[s] and equal to the percentage interest[s] identified below of all the
outstanding rights and obligations under the respective facilities identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Term Loan Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.    Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]    2.    Assignee[s]:                       [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower(s): Chicago
Bridge & Iron Company (Delaware)5 4.    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Term Loan Agreement 5.    Term Loan
Agreement: Term Loan Agreement, dated as of December 21, 2012, among Chicago
Bridge & Iron Company N.V., Chicago Bridge & Iron Company (Delaware), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, as may be amended or otherwise modified from time to time
6.          Assigned Interest[s]:   

 

Assignor[s]6

 

Assignee[s]7

  

Aggregate

Amount of

Commitment

for all Lenders8

  

Amount of

Commitment

Assigned

  

Percentage

Assigned of

Commitment9

  

CUSIP

Number

     $________________    $_________    ____________%         $________________
   $_________    ____________%         $________________    $_________   
____________%   

 

[7.

Trade Date:             ]10

Effective Date:                    , 20            [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

5 

Add any Subsidary Borrowers, if applicable.

6 

List each Assignor, as appropriate.

7 

List each Assignee and, if available, its market entity identifier, as
appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

By:     [NAME OF ASSIGNOR] By:       Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:
      Title: [NAME OF ASSIGNEE] By:       Title:

 

Consented to and Accepted: BANK OF AMERICA, N.A., as
    Administrative Agent By:       Title: Consented to: CHICAGO BRIDGE & IRON
COMPANY N.V. By:   CHICAGO BRIDGE & IRON COMPANY B.V. Its:   Managing Director

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

D - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

By     Name: Title:

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an assignee under Section 14.1(b)(iii)
and (v) of the Term Loan Agreement (subject to such consents, if any, as may be
required under Section 14.1(b)(iii) of the Term Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Loan Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender not organized under
the law of a

 

D - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

jurisdiction in the United States of America, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Term
Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

D - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF COMPANY’S US COUNSEL’S OPINION

Separately provided.

 

E-1 - 1

Form of Company’s US Counsel’s Opinion



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

COMPANY’S FOREIGN COUNSEL’S OPINION

Separately provided.

 

E-2 - 1

Form of Company’ Foreign Counsel’s Opinion



--------------------------------------------------------------------------------

EXHIBIT E-3

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

COUNSEL’S OPINION FOR SUBSIDIARY BORROWERS

Separately provided.

 

E-4 - 1

Form of Counsel’s Opinion for Subsidiary Borrowers



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

OFFICER’S CERTIFICATE

[            ], 20[    ]

Reference is made to that certain Term Loan Agreement, dated as of December 21,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), among Chicago Bridge &
Iron Company N.V., Chicago Bridge & Iron Company (Delaware), a Delaware
corporation (the “Company”), the other Loan Parties party therto, the Lenders
party thereto and Bank of America, N.A., as Administrative Agent for the
Lenders. Capitalized terms used but not otherwise defined in this Officer’s
Certificate (the “Certificate”) shall have the meanings assigned to such terms
in the Term Loan Agreement.

The undersigned, in his/her capacity as an Authorized Officer of the Company not
in any personal capacity, certifies on behalf of the Company that as of the date
hereof, to his/her knowledge, after diligent inquiry of all relevant persons at
the Company and its respective Subsidiaries:

[There exists no Default or Unmatured Default.]

[The following is a list of each Default or Unmatured Default that exists, and
in each case the nature and status thereof:]

[Signature Page Follows]

 

F - 1

Form of Officer’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate on the date first written
above.

 

CHICAGO BRIDGE & IRON
    COMPANY N.V. By:   CHICAGO BRIDGE & IRON
COMPANY B.V. Its:   Managing Director By       Name:   Title:

 

F - 2

Form of Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:            ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of December 21,
2012 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Chicago Bridge &
Iron Company N.V. (the “Company”), Chicago Bridge & Iron Company (Delaware), a
Delaware corporation (“Borrower”), the other Loan Parties party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The undersigned Authorized Officer hereby certifies as of the date hereof that
he/she is the                     of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 7.1(a)(ii) of the Agreement for the fiscal year of the Company ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 7.1(a)(i) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the consolidated
financial position of the Company and its Subsidiaries and the results of
operations and cash flows of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles as at such date and for such period, subject
only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Company during the accounting period covered
by such financial statements.

3. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

 

 

G - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                     ,             .

 

CHICAGO BRIDGE & IRON

    COMPANY N.V.

By:   CHICAGO BRIDGE & IRON
COMPANY B.V. Its:   Managing Director By       Name:   Title:

 

G - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.4 (a) – Maximum Leverage Ratio.

 

A.     Adjusted Indebtedness at Statement Date13:

     $                           

B.     EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

     $                           

C.     Leverage Ratio (Line I.A ÷ Line I.B):

                  to 1.00   

Maximum permitted:

  

 

Period of Four Fiscal Quarters:

   Maximum
Leverage Ratio  

Fiscal quarter as of the Transaction Closing Date and the first two fiscal
quarters ending immediately after the Transaction Closing Date

     3.25:1.00   

Third and fourth fiscal quarters ending immediately after the Transaction
Closing Date

     3.00:1.00   

Fifth and six fiscal quarters ending immediately after the Transaction Closing
Date

     2.75:1.00   

Thereafter

     2.50:1.00   

 

II. Section 7.4 (b) – Minimum Fixed Charge Coverage Ratio.

 

A.     Consolidated Net Income Available for Fixed Charges:

  

1.      Consolidated Net Income for Subject Period:

     $                           

2.      Provision for income taxes for Subject Period:

     $                           

3.      Consolidated Fixed Charges for Subject Period:

     $                           

4.      Consolidated Net Income Available for Fixed Charges (Lines II.A1 + 2 +
3):

     $                           

 

13 

For the avoidance of doubt, the Indebtedness of NEH will be excluded from the
Leverage Ratio.

 

G - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

B.     Consolidated Fixed Charges for Subject Period:

     $                           

1.      Consolidated Long-Term Lease Rentals for Subject Period:

     $                           

2.      Consolidated interest expense for the Subject Period:

     $                           

3.      Consolidated Fixed Charges for Subject Period (Lines II.B1 + 2)14:

     $                           

C.     Fixed Charge Coverage Ratio (Line II.A4 ÷ Line II.B3):

                  to 1.00   

Minimumrequired:

  

 

Four Fiscal Quarters Ending

   Minimum Fixed
Charge Coverage
Ratio  

Transaction Closing Date through Termination Date

     1.75:1.00   

 

III. Section 7.4 (c) – Minimum Consolidated Net Worth.

 

A.     Consolidated Net Worth at Statement Date:

     $                           

B.     50% of Consolidated Net Income for each full fiscal quarter ending after
September 30, 2010

     $                           

C.     75% of adjustments in stockholders’ equity after June 30, 2010 as a
result of the issuance of Equity Interests:

     $                           

D.     Minimum Tangible Net Worth (Lines III.B + III.C + $674,755,000):

     $                           

E.     Minimum amount of Consolidated Net Worth that the Company shall be
required to maintain under any instrument, agreement or indenture pertaining to
any Material Indebtedness:

     $                           

F.      Greater of Line III.D and Line III.E

     $                           

G.     Excess (deficient) for covenant compliance (Line III.A – III.F):

     $                           

 

14 

Reflect annualization until four quarters after Transaction Closing Date.

 

G - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

EBITDA

(in accordance with the definition of EBITDA

as set forth in the Agreement)

 

EBITDA

   Quarter
Ended    Quarter Ended    Quarter Ended    Quarter Ended    Twelve Months
Ended

(1)     Consolidated Net Income

              

(2)     + Interest Expense

              

(3)     + charges against income for foreign, federal, state and local taxes to
the extent deducted

              

(4)     + non-recurring non-cash charges (excluding any charge that becomes, or
is expected to become, a cash charge) to the extent deducted

              

(5)     + extraordinary losses to the extent deducted

              

(6)     - non-recurring non-cash credits to the extent added

              

(7)     - extraordinary gains to the extent added

              

 

G - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

(ii)     + depreciation expense

              

(iii)   + amortization expense

              

(iv)    + non-cash compensation expenses for management or employees to the
extent deducted

              

(v)     + extraordinary, unusual or non-recurring charges deducted, arising from
(A) the GenOn AQC Project, not to exceed $20.1 million, incurred prior to
May 31, 2012 and (B) the Dominion project, not to exceed $88 million, incurred
prior to May 31, 2012

              

(vi)    + to the extent not already included, dividends distributions actually
received in cash received from Persons other than Subsidiaries

              

(vii)  + Retention bonuses paid in connection with the Transaction not to exceed
$25,000,000

              

 

G - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

(viii) + charges, fees and expenses incurred in connection with the Transaction

              

(ix)    + charges, fees and expenses incurred in connection with restructuring
and integration activities in connection with the Transaction

              

(x)     + expenses incurred in connection with the Acquisition and relating to
termination and severance as to, or relocation of, officers, directors and
employees not exceeding $110,000,000

              

=        Consolidated EBITDA15

              

 

15 

Provided that EBITDA shall exclude the EBITDA of the business sold pursuant to
the E&C Sale (as defined in the Transaction Agreement) from and after the date
that the E&C Sale is consummated, on a pro forma basis as if the E&C Sale had
occurred on the first business day of the period; provided, further that clauses
(v), (vii), (ix) and (x) shall be applicable only from and after the
consummation of the Shaw Acquisition.

 

G - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the 21st day of
December, 2012, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation and the
undersigned Subsidiaries (collectively, the “Initial Guarantors” and along with
any additional Subsidiaries which become parties to this Guaranty by executing a
Supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent under (and as defined in) the Term Loan Agreement
referred to below;

WITNESSETH:

WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”), CHICAGO BRIDGE & IRON
COMPANY (DELAWARE), a Delaware corporation, (the “Borrower”), the institutions
from time to time parties thereto as lenders (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (the “Administrative Agent”), have
entered into a certain Term Loan Agreement dated as of December 21, 2012 (as may
be amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement”), providing,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrower;

WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under the Term Loan Agreement that each of the Guarantors execute and
deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Term Loan Agreement),
including, without limitation, all principal, interest and other amounts that
shall be at any time payable by the Borrower under the Term Loan Agreement or
the other Loan Documents, and all Hedging Obligations to which any Lender shall
be a counterparty (each a “Designated Hedging Agreement”); and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the Term
Loan Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower under the Term Loan Agreement and the other Loan Documents and
all Hedging Obligations under any Designated Hedging Agreements;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

I. Definitions. Terms defined in the Term Loan Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

 

H - I



--------------------------------------------------------------------------------

II. Representations, Warranties and Covenants. Each of the Guarantors represents
and warrants (which representations and warranties shall be deemed to have been
renewed at the time of the making, conversion or continuation of any Loan) that:

 

  (1) It is a corporation, partnership, limited liability company or
establishment (or for certain entities organized under the laws of
Liechtenstein, a legal entity in the form of “Anstalt” under the laws of
Liechtenstein) duly and properly incorporated or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
and has all requisite authority to conduct its business as a foreign Person in
each jurisdiction in which its business is conducted, except where the failure
to have such requisite authority would not have a Material Adverse Effect.

 

  (2) It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

  (3) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) violate any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on it or
its certificate or articles of incorporation or by-laws, limited liability
company or partnership agreement (as applicable) or the provisions of any
indenture, instrument or material agreement to which it is a party or is
subject, or by which it, or its property, is bound, (ii) or conflict with or
constitute a default thereunder, except such interference or default which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien in, of or on its property pursuant to the terms of any such indenture,
instrument or material agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority, is required to authorize, or is
required in connection with the execution, delivery and performance by it of, or
the legality, validity, binding effect or enforceability against it of, this
Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Term Loan Agreement or any
amount payable under the Term Loan Agreement or any other Obligations or Hedging
Obligations under Designated Hedging Agreements shall remain unpaid, it will,
and, if necessary, will enable the Borrower to, fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Term Loan Agreement.

 

H - 2



--------------------------------------------------------------------------------

III. The Guaranty. (a) For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to the Borrower,
the Guarantors hereby absolutely and unconditionally guarantees prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of any and all existing and future Obligations of the Borrower
to the Administrative Agent, the Lenders, or any of them, under or with respect
to the Loan Documents, whether for principal, interest, fees, expenses or
otherwise, and all Hedging Obligations of any Borrower owing to any Lender or
any Affiliate of any Lender under any Designated Hedging Agreement
(collectively, the “Guaranteed Obligations”).

(b) Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender under or in respect of
the Loan Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Loan Party. Each Guarantor, and by its acceptance of this
Guaranty, the Administrative Agent and each other Lender Party, hereby confirms
that it is the intention of all such Persons that this Guaranty and the
Obligations of each Subsidiary Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Debtor Relief Laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty and the
Obligations of each Subsidiary Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Subsidiary Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lenders under or in respect of the Loan Documents.

IV. Waivers; Subordination of Subrogation.

(a) Waivers. Each Guarantor waives notice of the acceptance of this guaranty and
of the extension or continuation of the Guaranteed Obligations or any part
thereof. Each Guarantor further waives presentment, protest, notice of notices
delivered or demand made on the Borrower or action or delinquency in respect of
the Guaranteed Obligations or any part thereof, including any right to require
the Administrative Agent and the Lenders to sue the Borrower, any other
guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof; provided, that if at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the Guarantors’ obligations hereunder with respect to
such payment shall be reinstated at such time as though such payment had not
been made and whether or not the Administrative Agent or the Lenders are in
possession of this guaranty. The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with any Guarantor their assessments of the
financial condition of the Borrower.

 

H - 3



--------------------------------------------------------------------------------

(b) Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, each Guarantor (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waives any
right to enforce any remedy which the Administrative Agent now has or may
hereafter have against the Borrower, any other Guarantor, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person.
Should any Guarantor have the right, notwithstanding the foregoing, to exercise
its subrogation rights, each Guarantor hereby expressly and irrevocably
(a) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (b) waives any and all defenses available to a surety, guarantor
or accommodation co obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and shall not
limit or otherwise affect any Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Lenders
and their successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section IV.

V. Guaranty Absolute. This guaranty is a guaranty of payment and not of
collection, is a primary obligation of each Guarantor and not one of surety, and
the validity and enforceability of this guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, any other guaranties with respect to the Guaranteed Obligations
or any part thereof, or any other obligation of any Person with respect to the
Guaranteed Obligations or any part thereof; (e) the enforceability or validity
of the Guaranteed Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto, including, without
limitation, as a result of a Country Risk Event; (f) the application of payments
received from any source to the payment of obligations other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this guaranty
even though the Administrative Agent and the Lenders might lawfully have elected
to apply such payments to any part or all of the Guaranteed Obligations or to
amounts which are not covered by this guaranty; (g) any change in the ownership
of the Borrower or the insolvency, bankruptcy or any other change in the legal
status of the Borrower; (h) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of the Company or any other Borrower to
maintain in full force, validity or effect or to obtain or renew when required
all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this guaranty; (j) the existence of
any claim, setoff or other rights which the Company may have at any time against
the Borrower, or any other Person in connection herewith or an unrelated
transaction; or (k) any

 

H - 4



--------------------------------------------------------------------------------

other circumstances, whether or not similar to any of the foregoing, which could
constitute a defense to a guarantor; all whether or not such Guarantor shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (k) of this paragraph. It is agreed that each Guarantor’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by the Borrower of the
Guaranteed Obligations in the manner agreed upon between the Borrower and the
Administrative Agent and the Lenders.

VI. Acceleration. Each Guarantor agrees that, as between such Guarantor on the
one hand, and the Lenders and the Administrative Agent, on the other hand, the
obligations of each Borrower guaranteed under this Guaranty may be declared to
be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9.1 of the Term Loan Agreement for purposes
of this Guaranty, notwithstanding any stay, injunction or other prohibition
(whether in a bankruptcy proceeding affecting such Borrower or otherwise)
preventing such declaration as against such Borrower and that, in the event of
such declaration or automatic acceleration, such obligations (whether or not due
and payable by such Borrower) shall forthwith become due and payable by each
Guarantor for purposes of this Guaranty.

VII. Marshaling; Reinstatement. None of the Lenders nor the Administrative Agent
nor any Person acting for or on behalf of the Lenders or the Administrative
Agent shall have any obligation to marshal any assets in favor of any Guarantor
or against or in payment of any or all of the Guaranteed Obligations. If any
Guarantor or any other guarantor of all or any part of the Guaranteed
Obligations makes a payment or payments to any Lender or the Administrative
Agent, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to any Guarantor or any other guarantor or any other
Person, or their respective estates, trustees, receivers or any other party,
including, without limitation, each Guarantor, under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, the part of the Guaranteed Obligations which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the time immediately preceding such initial payment,
reduction or satisfaction.

VIII. Termination Date. This Guaranty is a continuing guaranty and shall remain
in effect until the later of (a) the Facility Termination Date, and (b) the date
on which all of the Guaranteed Obligations have been paid in full in cash,
subject to the proviso in Section IV(a).

IX. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XV of the Term Loan
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor at the address set forth below or such other
address or telecopy number as such party may hereafter specify for such purpose
by notice to the Administrative Agent in accordance with the provisions of such
Article XV.

 

H - 5



--------------------------------------------------------------------------------

Notice Address for Guarantors:

c/o Chicago Bridge & Iron Company

One CB&I Plaza

2103 Research Forest Drive

The Woodlands, TX 77380

Attn: Richard E. Goodrich, Executive Vice President & Chief Financial Officer

Fax: (            )             

X. No Waivers. No failure or delay by the Administrative Agent or any holders of
Guaranteed Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty, the Term Loan Agreement, any Designated Hedging Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

XI. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section XI
shall be null and void; and in the event of an assignment of any amounts payable
under the Term Loan Agreement, any Designated Hedging Agreement or the other
Loan Documents in accordance with the respective terms thereof, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Guarantors and their respective successors and assigns.

XII. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Term Loan Agreement).

XIII. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

XIV. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A) EXCLUSIVE JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN

 

H - 6



--------------------------------------------------------------------------------

DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV OF THE TERM LOAN
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(e) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS GUARANTY AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION XIV, WITH ITS COUNSEL.

 

H - 7



--------------------------------------------------------------------------------

XV. Taxes, Expenses of Enforcement, etc.

 

A. Taxes.

 

  (1) Any and all payments by any of the Guarantors hereunder (whether in
respect of principal, interest, fees or otherwise) shall be subject to
Section 2.14(e) of the Term Loan Agreement as if such payments were made by a
Borrower, mutatis mutandis.

 

  (2) Without prejudice to the survival of any other agreement of the Guarantors
hereunder, the agreements and obligations of the Guarantors contained in this
Section XV(A) shall survive the payment in full of all Guaranteed Obligations
and the termination of this Guaranty.

 

B. Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the holders of Obligations for any costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the holders of Obligations, which
attorneys may be employees of the Administrative Agent or the holders of
Obligations) paid or incurred by the Administrative Agent or any holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the holders of Obligations on a pro rata basis for
application in accordance with the terms of the respective Credit Agreements.

XVI. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in New York City, New York on the Business Day preceding
that on which the final, non-appealable judgment is given. The obligations of
each Guarantor in respect of any sum due to the Administrative Agent, for itself
and the other Lenders, hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to the Administrative Agent, on behalf of itself or any Lender, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent against such loss.

 

H - 8



--------------------------------------------------------------------------------

XVII. Setoff. Each Guarantor agrees to the terms of Article XIII of the Term
Loan Agreement, which is incorporated herein by reference, as if it were an
original party thereto.

XVIII. Financial Information. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower and any and
all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the holders of Obligations
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such holder of Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

XIX. Severability. If any provision of this Guaranty or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

XX. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.

XXI. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

XXII. Limitations for the Liechtenstein Guarantor

The amounts payable according to the terms of this Guaranty by a Guarantor
incorporated under the laws of Liechtenstein (a “Liechtenstein Guarantor) are
limited as follows:

If a payment in fulfillment of the Guaranteed Obligations would, at the time
payment is due, not be permitted under Art. 545 (2) of the Liechtenstein Company
Act (Personen- und Gesellschaftsrecht) or similar provisions prohibiting capital
repayment or restricting profit distributions, then such Guaranteed Obligations
and payment amounts are limited to the amount permitted to be paid in accordance
with such provisions.

 

H - 9



--------------------------------------------------------------------------------

Such limited amount shall, however, at no time be less than the distributable
net assets (verfügbarer Reingewinn) available for distribution to the
shareholders of the respective Liechtenstein Guarantor in accordance with Art.
545 (2) of the Liechtenstein Company Act (Personen- und Gesellschaftsrecht) and
the provisions of its articles of association and by-laws (net of taxes, if
applicable) at any time payment under or pursuant to this Guaranty is requested
from the respective Liechtenstein Guarantor (from time to time each a “Minimum
Guaranty Amount”).

The limitations set out herein (as may apply) shall not (generally or
definitively) free the Liechtenstein Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date therefore
until such times as payment is again possible in accordance with the above
mentioned limitations.

In order to allow the Lenders to obtain a maximum benefit under and of this
Guaranty, the Liechtenstein Guarantor undertakes to promptly implement all such
measures and/or to promptly procure the fulfillment of all prerequisites
allowing it to make the (requested) payment(s) hereunder, including the
following:

 

  (a) preparation of an audited interim balance sheet (geprüfter
Zwischenabschluss) of the Liechtenstein Guarantor;

 

  (b) confirmation of the auditors of the relevant Liechtenstein Guarantor that
the relevant Minimum Guaranty Amount represents (the maximum of) freely
distributable profits (verfügbarer Reingewinn);

 

  (c) approval by a shareholder(s) meeting (Gründerrechtversammlung) of the
Liechtenstein Guarantor of the (resulting) profit distribution in the amount of
the Minimum Guarantee Amount; and

 

  (d) all such other measures necessary or useful to allow the Liechtenstein
Guarantor to make the payments agreed hereunder with a minimum of limitation,
including the conversion of unnecessary restricted reserves into distributable
reserves.

For the avoidance of doubt, the limitations hereinbefore referred to shall not
lead to an obligation of the Liechtenstein Guarantor to decrease its statutory
capital (Anstaltskapital) or statutory reserves (statutarischer Reservefonds).

 

H - 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

CHICAGO BRIDGE & IRON COMPANY a Delaware corporation By     Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory CHICAGO BRIDGE & IRON COMPANY
(DELAWARE) By     Name:   Ronald A. Ballschmiede Title:   Authorized Signatory
CB&I TYLER COMPANY By     Name:   Title:   CB&I INC. By     Name:   Ronald A.
Ballschmiede Title:   Authorized Signatory

CHICAGO BRIDGE & IRON COMPANY, an Illinois corporation

By     Name:   Ronald A. Ballschmiede Title:   Authorized Signatory

A&B BUILDERS, LTD.

By     Name:   Title:  

 

H - 11



--------------------------------------------------------------------------------

ASIA PACIFIC SUPPLY COMPANY

By     Name:   Title:  

CBI AMERICAS LTD.

By     Name:   Title:  

CSA TRADING COMPANY, LTD.

By     Name:   Title:  

CB&I WOODLANDS L.L.C.

By     Name:   Title:  

CBI COMPANY LTD.

By     Name:   Title:  

CENTRAL TRADING COMPANY, LTD.

By     Name:   Title:  

CONSTRUCTORS INTERNATIONAL, L.L.C.

By     Name:   Title:  

 

H - 12



--------------------------------------------------------------------------------

HBI HOLDINGS, L.L.C.

By     Name:   Title:  

HOWE-BAKER INTERNATIONAL, L.L.C.

By     Name:   Title:  

HOWE-BAKER ENGINEERS, LTD.

By     Name:   Title:  

HOWE-BAKER HOLDINGS, L.L.C.

By     Name:   Title:  

HOWE-BAKER MANAGEMENT, L.L.C.

By     Name:   Title:  

HOWE-BAKER INTERNATIONAL MANAGEMENT L.L.C.

By     Name:   Title:  

MATRIX ENGINEERING, LTD.

By     Name:   Title:  

 

H - 13



--------------------------------------------------------------------------------

MATRIX MANAGEMENT SERVICES, L.L.C.

By     Name:   Title:  

OCEANIC CONTRACTORS, INC.

By     Name:   Title:  

CBI VENEZOLANA, S.A.

By     Name:   Title:  

CBI MONTAJES DE CHILE LIMITADA

By     Name:   Title:  

CBI CONSTRUCCIONES S.A.

By     Name:   Title:  

CB&I (EUROPE) B.V.

By     Name:   Title:  

CBI EASTERN ANSTALT

By     Name:   Ronald A. Ballschmiede Title:   Authorized Signatory

 

H - 14



--------------------------------------------------------------------------------

CBI LUXEMBOURG S.a.r.L. By     Name:   Title:  

CMP HOLDINGS B.V.

By     Name:   Title:  

Executed by CBI Constructors Pty

Ltd ACN 000 612 411 in accordance

with section 127 of the Corporations

Act 2001:

 

Director/company secretary

     Director     

Name of director/company secretary

(BLOCK LETTERS)

    

Name of director

(BLOCK LETTERS)

 

CBI ENGINEERING AND CONSTRUCTION CONSULTANT (SHANGHAI) CO. LTD. By     Name:  
Title:  

CBI (PHILIPPINES), INC.

By     Name:   Title:  

CBI OVERSEAS, LLC

By     Name:   Title:  

 

H - 15



--------------------------------------------------------------------------------

CBI CONSTRUCTORS (PNG) PTY. LIMITED By     Name:   Title:   CBI CONSTRUCTORS
LIMITED By     Name:   Title:   CBI HOLDINGS (U.K.) LIMITED By     Name:  
Title:   CB&I UK LIMITED By     Name:   Ronald A. Ballschmiede Title:  
Authorized Signatory CB&I LUMMUS CREST LTD. By     Name:   Title:   CB&I MALTA
LIMITED By     Name:   Title:   LUTECH RESOURCES LIMITED By     Name:   Title:  

 

H - 16



--------------------------------------------------------------------------------

NETHERLANDS OPERATING COMPANY B.V. By     Name:   Title:  

CB&I NETHERLAND B.V.

By     Name:   Title:   ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD. By     Name:
  Title:   PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD. By     Name:   Title:  
SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD. By     Name:   Title:   CHICAGO
BRIDGE & IRON (ANTILLES) N.V. By     Name:   Title:   LUMMUS TECHNOLOGY HEAT
TRANSFER B.V. By     Name:   Title:  

 

H - 17



--------------------------------------------------------------------------------

LEALAND FINANCE COMPANY B.V. By     Name:   Title:  

CB&I FINANCE COMPANY LIMITED

By     Name:   Title:   CB&I OIL & GAS EUROPE B.V. By     Name:   Title:   CBI
COLOMBIANA S.A. By     Name:   Ronald A. Ballschmiede Title:   Authorized
Signatory CHICAGO BRIGE & IRON COMPANY B.V. By     Name:   Ronald A.
Ballschmiede Title:   Director LUMMUS INTERNATIONAL CORPORATION By     Name:  
Title:   HUA LU ENGINEERING CO., LTD. By     Name:   Title:  

 

H - 18



--------------------------------------------------------------------------------

LUMMUS CATALYST COMPANY LTD. By     Name:   Title:  

LUMMUS OVERSEAS CORPORATION

By     Name:   Title:   CATALYTIC DISTILLATION TECHNOLOGIES By     Name:  
Title:   LUMMUS TECHNOLOGY, INC. By     Name:   Title:   CBI SERVICES, INC. By  
  Name:   Ronald A. Ballschmiede Title:   Authorized Signatory WOODLANDS
INTERNATIONAL INSURANCE COMPANY LIMITED By     Name:   Title:   CBI HUNGARY
HOLDING LIMITED LIABILITY COMPANY By     Name:   Title:  

 

H - 19



--------------------------------------------------------------------------------

LUMMUS NOVOLEN TECHNOLOGY GMBH. By     Name:   Title:  

CB&I LUMMUS GMBH

By     Name:   Title:   CB&I LUMMUS S.R.O. By     Name:   Title:   CBI PERUANA
S.A.C. By     Name:   Title:   HORTON CBI LIMITED By     Name:   Title:   CB&I
(NIGERIA) LIMITED By     Name:   Title:   CB&I SINGAPORE PTE LTD. By     Name:  
Title:  

 

H - 20



--------------------------------------------------------------------------------

ANNEX I

FORM OF SUPPLEMENT TO SUBSIDIARY GUARANTY

[                    ] [    ], 20[    ]

Bank of America, N.A., as Administrative Agent

[Address of Administrative Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 21st
day of December, 2012 by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation and the
undersigned Subsidiaries (the “Initial Guarantors” and along with any additional
Subsidiaries which become parties to such Guaranty by executing a Supplement
thereto in the form attached as Annex I, the “Guarantors”) in favor of the
Administrative Agent under the Term Loan Agreement. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty. By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof. [Notwithstanding any
other provision herein or in the Guaranty to the contrary, the liability of the
New Guarantor under the Guaranty shall not exceed [the amount that may be
guaranteed under applicable Requirements of Law (including without limitation
the Uniform Fraudulent Conveyance Act and the Uniform Fraudulent Transfer Act)
multiplied by the percentage of Guarantor’s outstanding Capital Stock or
interest in the profits owned, in each case, by the Company and its
Subsidiaries.]16

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this             day of             ,         .

 

[NAME OF NEW GUARANTOR] By:     Title:    

 

16 

To be included for Joint Ventures (See Section 7.2(k)(v) of Credit Agreement.)

 

H - 21

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF TERM LOAN NOTE

 

           

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”), hereby
promises to pay to             or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
aggregate principal amount of each Loan from time to time made by the Lender to
the Borrower pursuant to that certain Term Loan Agreement, dated as of
December 21, 2012 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the other Loan Parties party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan, as the case may be, until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Loan Note is one of the promissory notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Loan Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Defaults specified in the Agreement, all
amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Loan Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

 

I - 1

Form of Term Loan Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CHICAGO BRIDGE & IRON COMPANY

(DELAWARE)

By:     Name:   Ronald A. Ballschmiede Title:   Authorized Signatory

 

I - 2

Form of Term Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                                                

 

I - 3

Form of Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT J

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE 1.1.1

PERMITTED EXISTING INDEBTEDNESS

Section (a) - Borrowed Money

 

    

Company

   Party    Amount
(in $000s)     

Chicago Bridge & Iron Company

   Term Loan    $ 40,000   

Section (b) - Deferred Purchase Price

      $ —     

Section (c) - Lien Obligations

      $ —     

Section (d) - Notes

      $ —     

Section (e) - Capitalized Leases

      $ 719 1 

Section (f) - Contingent Obligations

        Refer to Schedule 1.1.4   

Section (g) - Letters of Credit

        Refer to Schedule 1.1.4   

Section (h) - Off-Balance Sheet Liabilities

         Sale and Leaseback of Plainfield Facility       $ 28,062   

Section (i) - Disqualified Stock

      $ —     

 

1 

Related to Shaw Capital Leases

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.1.2

PERMITTED EXISTING INVESTMENTS

The Company has investments in the following list of entities:

Arabian CBI Ltd.

Arabian CBI Tank Manufacturing Company Limited

CBI (Malaysia)Sdn. Bhd.

Chicago Bridge & Iron Company (Egypt) LLC

Horton CBI, Limited

CBI (Philippines) Inc.

CBI (Thailand) Limited

Chicago Bridge & Iron Company LLC

Catalytic Distillation Tech (CDTECH)

CBI Clough JV Pte. Ltd

Chevron Lummus Global (CLG)

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.1.3

PERMITTED EXISTING LIENS

None.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.1.4

PERMITTED EXISTING CONTINGENT OBLIGATIONS

See attached.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Schedule -Permitted Existing Contingent Obligations

Consolidated Letters of Credit & Bank Guarantees

as of September 30, 2012

 

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

9701

  

Abu Dhabi International Bank Inc.

   Performance      7,295.2   

9963

  

Abu Dhabi International Bank Inc.

   Performance      1,003.8   

10000

  

Abu Dhabi International Bank Inc.

   Performance      52,680.4   

10111

  

Abu Dhabi International Bank Inc.

   Performance      464.5   

SO6649/8200

  

Australian And New Zealand Banking Group Limited

   Performance      9,319.5   

SO6650/8200

  

Australian And New Zealand Banking Group Limited

   Performance      13,554.4   

SO6651/8200

  

Australian And New Zealand Banking Group Limited

   Performance      13,979.3   

SO6652/8200

  

Australian And New Zealand Banking Group Limited

   Performance      9,036.3   

SO6821/8200

  

Australian And New Zealand Banking Group Limited

   Performance      765.8   

SO6822/8200

  

Australian And New Zealand Banking Group Limited

   Performance      1,148.8   

SO6823/8200

  

Australian And New Zealand Banking Group Limited

   Performance      497.8   

SO6824/8200

  

Australian And New Zealand Banking Group Limited

   Performance      746.6   

SO8525/8200

  

Australian And New Zealand Banking Group Limited

   Performance      365.7   

SBLC2705795NY

  

Banco Bilbao Vizcaya Argentaria S.A.

   Performance      7,180.1   

SBLC2705801NY

  

Banco Bilbao Vizcaya Argentaria S.A.

   Performance      17,225.0   

3083786

  

Bank of America N.A.

   Performance      42,244.3   

3083788

  

Bank of America N.A.

   Performance      18,644.2   

3086807

  

Bank of America N.A.

   Performance      1,768.5   

3086808

  

Bank of America N.A.

   Performance      3,568.4   

3098867

  

Bank of America N.A.

   Performance      2,487.5   

3126057

  

Bank of America N.A.

   Performance      39.0   

3126058

  

Bank of America N.A.

   Performance      290.0   

BMTO299428OS

  

Bank of Montreal TFO

   Performance      50,830.0   

IGB1201413

  

BNP Paribas S.A.

   Performance      671.3   

IGB1201584

  

BNP Paribas S.A.

   Performance      2,625.0   

IGB1201586

  

BNP Paribas S.A.

   Performance      1,165.0   

IGB1202259

  

BNP Paribas S.A.

   Performance      10.0   

IGB1202471

  

BNP Paribas S.A.

   Performance      291.0   

IGB1202472

  

BNP Paribas S.A.

   Performance      532.3   

IGB1202474

  

BNP Paribas S.A.

   Performance      519.2   

IGB1203158

  

BNP Paribas S.A.

   Performance      1,974.1   

4104598

  

BNP Paribas USA

   Performance      175.4   

4105543

  

BNP Paribas USA

   Performance      4,868.1   

4105546

  

BNP Paribas USA

   Performance      20,431.4   

4112089

  

BNP Paribas USA

   Performance      606.0   

4115660

  

BNP Paribas USA

   Performance      380.0   

4116048

  

BNP Paribas USA

   Performance      665.0   

91902181

  

BNP Paribas USA

   Performance      878.3   

91903105

  

BNP Paribas USA

   Performance      385.1   

91909337

  

BNP Paribas USA

   Performance      252.5   

91910522

  

BNP Paribas USA

   Performance      74,026.8   

91912121

  

BNP Paribas USA

   Performance      563.3   

91913099

  

BNP Paribas USA

   Performance      45.0   

91916631

  

BNP Paribas USA

   Performance      438.5   

5870007964

  

Citibank N.A.

   Performance      6.8   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

5870007966

  

Citibank N.A.

   Performance      13.6   

5870007967

  

Citibank N.A.

   Performance      13.6   

5870007969

  

Citibank N.A.

   Performance      5.4   

5870007970

  

Citibank N.A.

   Performance      8.2   

5870007971

  

Citibank N.A.

   Performance      13.6   

FRWAV70093380201

  

Commerzbank AG

   Performance      7,720.3   

FRWAV70093400201

  

Commerzbank AG

   Performance      3,971.3   

FRWAV70205850201

  

Commerzbank AG

   Performance      3,540.0   

FRWAV70242660201

  

Commerzbank AG

   Performance      75.3   

FRWAV70242670201

  

Commerzbank AG

   Performance      606.0   

S31445T

  

Compass Bank N.A.

   Performance      6,868.2   

19637008

  

Credit Agricole CIB

   Performance      120,000.0   

110437039

  

Credit Agricole CIB

   Performance      119.3   

119637024

  

Credit Agricole CIB

   Performance      30,406.8   

715837053

  

Credit Agricole CIB

   Performance      98.4   

715837055

  

Credit Agricole CIB

   Performance      376.9   

715837056

  

Credit Agricole CIB

   Performance      524.7   

504BGA0800716

  

Deutsche Bank AG

   Performance      92.1   

504BGA0800732

  

Deutsche Bank AG

   Performance      3,875.8   

504BGA0800734

  

Deutsche Bank AG

   Performance      1,937.9   

504BGA0801187

  

Deutsche Bank AG

   Performance      7,288.4   

504BGA1002725

  

Deutsche Bank AG

   Performance      25.4   

504BGA1103201

  

Deutsche Bank AG

   Performance      959.7   

504BGA1103290

  

Deutsche Bank AG

   Performance      48.6   

504BGA1103541

  

Deutsche Bank AG

   Performance      242.6   

504BGA1103683

  

Deutsche Bank AG

   Performance      457.8   

504BGA1103905

  

Deutsche Bank AG

   Performance      462.9   

504BGA1204563

  

Deutsche Bank AG

   Performance      6,336.8   

ENBDOG10006186

  

Emirates NBD Bank (PJSC)

   Performance      2,725.4   

ENBDOG10006190

  

Emirates NBD Bank (PJSC)

   Performance      2,725.4   

FNGPTH110073

  

HSBC Bank Australia Limited

   Performance      210.1   

FNGPTH116948

  

HSBC Bank Australia Limited

   Performance      158.3   

FNGPTH116952

  

HSBC Bank Australia Limited

   Performance      44.1   

FNGPTH116964

  

HSBC Bank Australia Limited

   Performance      393.8   

FNGPTH116965

  

HSBC Bank Australia Limited

   Performance      393.8   

FNGPTH116967

  

HSBC Bank Australia Limited

   Performance      36.6   

FNGPTH116969

  

HSBC Bank Australia Limited

   Performance      448.9   

FNGPTH116970

  

HSBC Bank Australia Limited

   Performance      754.6   

FNGPTH116972

  

HSBC Bank Australia Limited

   Performance      472.5   

FNGPTH116973

  

HSBC Bank Australia Limited

   Performance      580.5   

FNGPTH116974

  

HSBC Bank Australia Limited

   Performance      754.6   

FNGPTH121680

  

HSBC Bank Australia Limited

   Performance      1,629.4   

PEBPTH110077

  

HSBC Bank Australia Limited

   Performance      142.1   

PEBPTH116959

  

HSBC Bank Australia Limited

   Performance      46.5   

PEBPTH116962

  

HSBC Bank Australia Limited

   Performance      27.1   

PEBPTH116968

  

HSBC Bank Australia Limited

   Performance      2,506.3   

PEBPTH116975

  

HSBC Bank Australia Limited

   Performance      67,457.0   

PEBPTH121776

  

HSBC Bank Australia Limited

   Performance      172.5   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

PEBPTH121878

  

HSBC Bank Australia Limited

   Performance      190.5   

PEBPTH122391

  

HSBC Bank Australia Limited

   Performance      167.1   

PEBPTH122392

  

HSBC Bank Australia Limited

   Performance      167.1   

PEBPTH122642

  

HSBC Bank Australia Limited

   Performance      21.3   

PEBPTH122644

  

HSBC Bank Australia Limited

   Performance      21.3   

PEBPTH122645

  

HSBC Bank Australia Limited

   Performance      347.9   

PEBPTH122646

  

HSBC Bank Australia Limited

   Performance      347.9   

REBPTH121346

  

HSBC Bank Australia Limited

   Performance      138.4   

REBPTH121893

  

HSBC Bank Australia Limited

   Performance      5,189.0   

APGDUB016757

  

HSBC Bank Middle East Limited

   Performance      1,206.0   

APGDUB768867

  

HSBC Bank Middle East Limited

   Performance      165.0   

APGDUB768896

  

HSBC Bank Middle East Limited

   Performance      1,374.0   

APGDUB782965

  

HSBC Bank Middle East Limited

   Performance      824.8   

FNGDUB768883

  

HSBC Bank Middle East Limited

   Performance      141.4   

FNGDUB768892

  

HSBC Bank Middle East Limited

   Performance      2,200.0   

FNGDUB768895-A

  

HSBC Bank Middle East Limited

   Performance      100.0   

PEBDEI783690

  

HSBC Bank Middle East Limited

   Performance      125.0   

PEBDUB768865

  

HSBC Bank Middle East Limited

   Performance      911.5   

PEBDUB768869

  

HSBC Bank Middle East Limited

   Performance      212.5   

PEBDUB768870

  

HSBC Bank Middle East Limited

   Performance      39.3   

PEBDUB768874

  

HSBC Bank Middle East Limited

   Performance      2,469.2   

PEBDUB768876

  

HSBC Bank Middle East Limited

   Performance      1,670.3   

PEBDUB768877

  

HSBC Bank Middle East Limited

   Performance      1,967.8   

PEBDUB768878

  

HSBC Bank Middle East Limited

   Performance      88.1   

PEBDUB768880

  

HSBC Bank Middle East Limited

   Performance      82.5   

PEBDUB768881

  

HSBC Bank Middle East Limited

   Performance      1,700.0   

PEBDUB768882

  

HSBC Bank Middle East Limited

   Performance      459.7   

PEBDUB768884

  

HSBC Bank Middle East Limited

   Performance      15.0   

PEBDUB768897

  

HSBC Bank Middle East Limited

   Performance      1,374.0   

PEBDUB782971

  

HSBC Bank Middle East Limited

   Performance      824.8   

PEBDUB910091

  

HSBC Bank Middle East Limited

   Performance      2,680.0   

TEBDUB015707

  

HSBC Bank Middle East Limited

   Performance      12.8   

DTNLEM501110

  

ING Bank N.V.

   Performance      1,945.4   

DTNLEM501111

  

ING Bank N.V.

   Performance      1,620.0   

DTNLES505938

  

ING Bank N.V.

   Performance      1,800.0   

DTNLES506187

  

ING Bank N.V.

   Performance      900.0   

DTNLFS600708

  

ING Bank N.V.

   Performance      234.0   

DTNLFS600718

  

ING Bank N.V.

   Performance      716.0   

DTNLFS600719

  

ING Bank N.V.

   Performance      716.0   

DTNLFS600720

  

ING Bank N.V.

   Performance      284.0   

DTNLFS600721

  

ING Bank N.V.

   Performance      284.0   

K624109

  

ING Bank N.V.

   Performance      1,795.0   

K624114

  

ING Bank N.V.

   Performance      1,673.0   

K624895

  

ING Bank N.V.

   Performance      308.6   

K625339

  

ING Bank N.V.

   Performance      1,425.9   

K628888

  

ING Bank N.V.

   Performance      14,300.0   

K628889

  

ING Bank N.V.

   Performance      3,900.0   

K630057

  

ING Bank N.V.

   Performance      794.2   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

K644872

  

ING Bank N.V.

   Performance      319.9   

K645064

  

ING Bank N.V.

   Performance      202.1   

123236-793

  

Intesa Sanpaolo-New York

   Performance      369.7   

CPCS-338560

  

JPMorgan Chase Bank N.A.

   Performance      9,804.2   

CPCS-405086

  

JPMorgan Chase Bank N.A.

   Performance      1,830.1   

CPCS-405088

  

JPMorgan Chase Bank N.A.

   Performance      1,095.0   

CPCS-405089

  

JPMorgan Chase Bank N.A.

   Performance      644.0   

CPCS-406023

  

JPMorgan Chase Bank N.A.

   Performance      320.3   

CPCS-406366

  

JPMorgan Chase Bank N.A.

   Performance      61.0   

CPCS-422601

  

JPMorgan Chase Bank N.A.

   Performance      1,570.4   

CPCS-422602

  

JPMorgan Chase Bank N.A.

   Performance      1,017.7   

CPCS-422603

  

JPMorgan Chase Bank N.A.

   Performance      119.1   

CPCS-422604

  

JPMorgan Chase Bank N.A.

   Performance      9,425.3   

CPCS-422605

  

JPMorgan Chase Bank N.A.

   Performance      1,609.9   

CPCS-422609

  

JPMorgan Chase Bank N.A.

   Performance      907.2   

CPCS-423110

  

JPMorgan Chase Bank N.A.

   Performance      1,311.3   

CPCS-482039(A)

  

JPMorgan Chase Bank N.A.

   Performance      14,049.0   

CPCS-482803

  

JPMorgan Chase Bank N.A.

   Performance      255.0   

CPCS-482876

  

JPMorgan Chase Bank N.A.

   Performance      104.0   

CPCS-483056

  

JPMorgan Chase Bank N.A.

   Performance      430.9   

CPCS-483201

  

JPMorgan Chase Bank N.A.

   Performance      155.0   

CPCS-483590

  

JPMorgan Chase Bank N.A.

   Performance      534.9   

CPCS-483591

  

JPMorgan Chase Bank N.A.

   Performance      2,167.9   

CPCS-522874

  

JPMorgan Chase Bank N.A.

   Performance      7,297.5   

CPCS-523046

  

JPMorgan Chase Bank N.A.

   Performance      30.0   

CPCS-523543

  

JPMorgan Chase Bank N.A.

   Performance      119.0   

CPCS-524598

  

JPMorgan Chase Bank N.A.

   Performance      91.0   

CPCS-537709

  

JPMorgan Chase Bank N.A.

   Performance      383.6   

CPCS-537710

  

JPMorgan Chase Bank N.A.

   Performance      757.5   

032LGAP123150811

  

Mashreq Bank P.S.C.

   Performance      10,950.0   

032LGAP123151273

  

Mashreq Bank P.S.C.

   Performance      1,866.6   

032LGBB123151522

  

Mashreq Bank P.S.C.

   Performance      136.2   

032LGBB123151695

  

Mashreq Bank P.S.C.

   Performance      25.0   

032LGLB123154287

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123154353

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123154357

  

Mashreq Bank P.S.C.

   Performance      13.9   

032LGLB123154371

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123154372

  

Mashreq Bank P.S.C.

   Performance      27.2   

032LGLB123154444

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123154483

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123154519

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123154573

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123154587

  

Mashreq Bank P.S.C.

   Performance      36.8   

032LGLB123154776

  

Mashreq Bank P.S.C.

   Performance      6.5   

032LGLB123154791

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123154934

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123154940

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123154984

  

Mashreq Bank P.S.C.

   Performance      81.7   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

032LGLB123155012

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGLB123155015

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123155069

  

Mashreq Bank P.S.C.

   Performance      3.3   

032LGLB123155080

  

Mashreq Bank P.S.C.

   Performance      8.2   

032LGLB123155091

  

Mashreq Bank P.S.C.

   Performance      81.7   

032LGLB123155164

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155165

  

Mashreq Bank P.S.C.

   Performance      5.7   

032LGLB123155195

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155251

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123155260

  

Mashreq Bank P.S.C.

   Performance      22.1   

032LGLB123155266

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123155327

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155376

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155488

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155518

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155532

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155559

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155615

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155633

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155646

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155661

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155678

  

Mashreq Bank P.S.C.

   Performance      9.0   

032LGLB123155806

  

Mashreq Bank P.S.C.

   Performance      61.3   

032LGLB123155835

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123155932

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155945

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155971

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123155984

  

Mashreq Bank P.S.C.

   Performance      43.3   

032LGLB123155986

  

Mashreq Bank P.S.C.

   Performance      40.8   

032LGLB123156096

  

Mashreq Bank P.S.C.

   Performance      24.5   

032LGLB123156114

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123156118

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156377

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123156690

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156713

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123156808

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156838

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156912

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156961

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123156979

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157056

  

Mashreq Bank P.S.C.

   Performance      17.2   

032LGLB123157121

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157177

  

Mashreq Bank P.S.C.

   Performance      11.4   

032LGLB123157220

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157252

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157293

  

Mashreq Bank P.S.C.

   Performance      23.7   

032LGLB123157301

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157313

  

Mashreq Bank P.S.C.

   Performance      6.5   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

032LGLB123157325

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123157345

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157402

  

Mashreq Bank P.S.C.

   Performance      4.1   

032LGLB123157446

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123157447

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157456

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157465

  

Mashreq Bank P.S.C.

   Performance      13.9   

032LGLB123157510

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157603

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157624

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157686

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157722

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157736

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157737

  

Mashreq Bank P.S.C.

   Performance      7.4   

032LGLB123157742

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123157777

  

Mashreq Bank P.S.C.

   Performance      12.3   

032LGLB123157785

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157789

  

Mashreq Bank P.S.C.

   Performance      2.5   

032LGLB123157845

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157847

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123157902

  

Mashreq Bank P.S.C.

   Performance      4.9   

032LGLB123157968

  

Mashreq Bank P.S.C.

   Performance      8.2   

032LGLB123158002

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGLB123158014

  

Mashreq Bank P.S.C.

   Performance      20.4   

032LGLB123158151

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158196

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123158199

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158210

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158217

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158243

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGLB123158277

  

Mashreq Bank P.S.C.

   Performance      6.5   

032LGLB123158379

  

Mashreq Bank P.S.C.

   Performance      1.6   

032LGLB123158380

  

Mashreq Bank P.S.C.

   Performance      25.3   

032LGLB123158394

  

Mashreq Bank P.S.C.

   Performance      0.8   

032LGPB123154569

  

Mashreq Bank P.S.C.

   Performance      2,315.3   

032LGPB123155405

  

Mashreq Bank P.S.C.

   Performance      8,151.4   

032LGPB123155504

  

Mashreq Bank P.S.C.

   Performance      3,436.8   

032LGPB123155551

  

Mashreq Bank P.S.C.

   Performance      4,100.0   

032LGPB123155632

  

Mashreq Bank P.S.C.

   Performance      6,230.9   

032LGTL123150205

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGTL123150221

  

Mashreq Bank P.S.C.

   Performance      13.6   

032LGTL123150238

  

Mashreq Bank P.S.C.

   Performance      13.6   

10847 AA 00022

  

N.V. Nationale Borg-Maatschappij

   Performance      64.3   

S730710

  

National Bank Of Kuwait S.A.K.

   Performance      1,081.0   

S730711

  

National Bank Of Kuwait S.A.K.

   Performance      1,081.0   

S730850

  

National Bank Of Kuwait S.A.K.

   Performance      89.0   

G976

  

Qatar National Bank SAQ

   Performance      350.6   

G977

  

Qatar National Bank SAQ

   Performance      3,575.0   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

HOU/S/06623

  

Riyad Bank, Houston Agency

   Performance      170.0   

HOU/S/06679

  

Riyad Bank, Houston Agency

   Performance      860.0   

HOU/S/06757

  

Riyad Bank, Houston Agency

   Performance      2,469.3   

HOU/S/06759

  

Riyad Bank, Houston Agency

   Performance      3,530.7   

HOU/S/07015

  

Riyad Bank, Houston Agency

   Performance      212.0   

HOU/S/07042

  

Riyad Bank, Houston Agency

   Performance      956.1   

3000364474

  

SAMBA Financial Group

   Performance      14.5   

3000392389

  

SAMBA Financial Group

   Performance      27.7   

3000392391

  

SAMBA Financial Group

   Performance      1,409.4   

3000392409

  

SAMBA Financial Group

   Performance      770.2   

3000392410

  

SAMBA Financial Group

   Performance      1,542.7   

3000392411

  

SAMBA Financial Group

   Performance      1,542.7   

3000392592

  

SAMBA Financial Group

   Performance      1,409.4   

3000393358

  

SAMBA Financial Group

   Performance      1,746.9   

3000393366

  

SAMBA Financial Group

   Performance      873.4   

3000394009

  

SAMBA Financial Group

   Performance      2,398.5   

3000394032

  

SAMBA Financial Group

   Performance      2,665.0   

3000394383

  

SAMBA Financial Group

   Performance      166.4   

3000394387

  

SAMBA Financial Group

   Performance      230.4   

3000394388

  

SAMBA Financial Group

   Performance      568.1   

3000394408

  

SAMBA Financial Group

   Performance      2,931.5   

3000395049

  

SAMBA Financial Group

   Performance      381.6   

3000395070

  

SAMBA Financial Group

   Performance      316.0   

3000395308

  

SAMBA Financial Group

   Performance      322.0   

3000395311

  

SAMBA Financial Group

   Performance      763.2   

3000395413

  

SAMBA Financial Group

   Performance      1,000.0   

3000395444

  

SAMBA Financial Group

   Performance      500.0   

3000395718

  

SAMBA Financial Group

   Performance      385.1   

3000395902

  

SAMBA Financial Group

   Performance      1,430.0   

3000395903

  

SAMBA Financial Group

   Performance      368.5   

3000395904

  

SAMBA Financial Group

   Performance      168.2   

3000395905

  

SAMBA Financial Group

   Performance      15.0   

3000395910

  

SAMBA Financial Group

   Performance      123.3   

3000395928

  

SAMBA Financial Group

   Performance      168.2   

3000395929

  

SAMBA Financial Group

   Performance      123.3   

3000395931

  

SAMBA Financial Group

   Performance      1,430.0   

3000395932

  

SAMBA Financial Group

   Performance      368.5   

3000395933

  

SAMBA Financial Group

   Performance      15.0   

3000395950

  

SAMBA Financial Group

   Performance      420.0   

3000396387

  

SAMBA Financial Group

   Performance      2,408.8   

3000396510

  

SAMBA Financial Group

   Performance      632.1   

3000396511

  

SAMBA Financial Group

   Performance      632.1   

3000396576

  

SAMBA Financial Group

   Performance      746.5   

3000396577

  

SAMBA Financial Group

   Performance      1,119.8   

3000396638

  

SAMBA Financial Group

   Performance      746.5   

3000396659

  

SAMBA Financial Group

   Performance      435.1   

3000396674

  

SAMBA Financial Group

   Performance      1,119.8   

3000396687

  

SAMBA Financial Group

   Performance      435.1   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

3000397021

  

SAMBA Financial Group

   Performance      738.4   

3000397121

  

SAMBA Financial Group

   Performance      417.0   

3000392412(A)

  

SAMBA Financial Group

   Performance      770.2   

3000394875-A

  

SAMBA Financial Group

   Performance      3,198.0   

55575635678

  

Skandinaviska Enskilda Banken

   Performance      242.5   

55575635686

  

Skandinaviska Enskilda Banken

   Performance      275.0   

55575638820

  

Skandinaviska Enskilda Banken

   Performance      1,342.0   

55575640086

  

Skandinaviska Enskilda Banken

   Performance      1,003.8   

123010042706

  

Standard Chartered Bank

   Performance      4,200.0   

123020068580

  

Standard Chartered Bank

   Performance      27.2   

123020068624

  

Standard Chartered Bank

   Performance      3,425.0   

123020068651

  

Standard Chartered Bank

   Performance      4,330.0   

123020068713

  

Standard Chartered Bank

   Performance      3,076.5   

123020068731

  

Standard Chartered Bank

   Performance      7,183.4   

123020222379

  

Standard Chartered Bank

   Performance      500.0   

777020021987-L

  

Standard Chartered Bank

   Performance      3.3   

777020021996-L

  

Standard Chartered Bank

   Performance      98.5   

777020022076-L

  

Standard Chartered Bank

   Performance      465.3   

777020022085-L

  

Standard Chartered Bank

   Performance      1,281.2   

777020022101-L

  

Standard Chartered Bank

   Performance      776.0   

777020022138-L

  

Standard Chartered Bank

   Performance      401.3   

777020022539-L

  

Standard Chartered Bank

   Performance      388.0   

777020022557-L

  

Standard Chartered Bank

   Performance      266.0   

777020028221-L

  

Standard Chartered Bank

   Performance      1,854.2   

777020029408-L

  

Standard Chartered Bank

   Performance      560.0   

777020030245-L

  

Standard Chartered Bank

   Performance      1,104.3   

777020030637-L

  

Standard Chartered Bank

   Performance      385.0   

777020031903-L

  

Standard Chartered Bank

   Performance      624.0   

777020032145-L

  

Standard Chartered Bank

   Performance      148.4   

777020032172-L

  

Standard Chartered Bank

   Performance      45.0   

777020032350-L

  

Standard Chartered Bank

   Performance      1,054.0   

777020033288-L

  

Standard Chartered Bank

   Performance      200.0   

777020033803-L

  

Standard Chartered Bank

   Performance      952.2   

777020033821-L

  

Standard Chartered Bank

   Performance      952.2   

777020034303-L

  

Standard Chartered Bank

   Performance      858.4   

777020035703-L

  

Standard Chartered Bank

   Performance      500.0   

777020036212-L

  

Standard Chartered Bank

   Performance      1,413.5   

777020036221-L

  

Standard Chartered Bank

   Performance      2,050.0   

777020036515-L

  

Standard Chartered Bank

   Performance      1,800.0   

777020036524-L

  

Standard Chartered Bank

   Performance      1,089.0   

779-02-0053968-I

  

Standard Chartered Bank

   Performance      808.4   

MEAE1AE07G501131

  

The Royal Bank of Scotland N.V.

   Performance      0.8   

MEAE2AE07G401854

  

The Royal Bank of Scotland N.V.

   Performance      20.4   

MEAE2AE07G501847

  

The Royal Bank of Scotland N.V.

   Performance      13.6   

MEAE2AE07G501849

  

The Royal Bank of Scotland N.V.

   Performance      13.6   

MEAE2AE07G501851

  

The Royal Bank of Scotland N.V.

   Performance      0.8   

MEAE2AE7G501853

  

The Royal Bank of Scotland N.V.

   Performance      6.5   

NLNL1NL09G823902

  

The Royal Bank of Scotland N.V.

   Performance      3,395.0   



--------------------------------------------------------------------------------

GUARANTEE NUMBER

  

ISSUING BANK

   PURPOSE    AMOUNT IN USD
(000’s)  

NLNL1NL09G824086

  

The Royal Bank of Scotland N.V.

   Performance      1,166.8   

NLNL1NL09G824798

  

The Royal Bank of Scotland N.V.

   Performance      578.7   

NLNL1NL09G830181

  

The Royal Bank of Scotland N.V.

   Performance      864.1   

NLNL1NL09G830386

  

The Royal Bank of Scotland N.V.

   Performance      311.2   

NLNL1NL09G830687

  

The Royal Bank of Scotland N.V.

   Performance      281.6   

NLNL1NL11G835403

  

The Royal Bank of Scotland N.V.

   Performance      2,058.9   

T403114

  

The Royal Bank of Scotland N.V.

   Performance      19,850.1   

T407672

  

The Royal Bank of Scotland N.V.

   Performance      0.0   

T408232

  

The Royal Bank of Scotland N.V.

   Performance      2,645.0   

LCA2467NY

  

The Royal Bank of Scotland plc

   Performance      4,784.1   

SLCPPDX05105

  

U.S. Bank N.A.

   Performance      70,000.0   

NTS664720

  

Wells Fargo Bank N.A.

   Performance      3,194.9   

21197

  

Australian And New Zealand Banking Group Limited

   Financial      15.8   

29070196-A

  

Australian And New Zealand Banking Group Limited

   Financial      2.2   

FHGAV08077000200

  

Commerzbank AG

   Financial      159.8   

5637027

  

Credit Agricole CIB

   Financial      2,943.3   

8837025

  

Credit Agricole CIB

   Financial      181.6   

731337018

  

Credit Agricole CIB

   Financial      2,174.1   

FNGPTH116949

  

HSBC Bank Australia Limited

   Financial      622.7   

FNGPTH116956

  

HSBC Bank Australia Limited

   Financial      359.7   

FNGPTH120304

  

HSBC Bank Australia Limited

   Financial      1,291.0   

FNGPTH120736

  

HSBC Bank Australia Limited

   Financial      101.6   

FNGPTH122092

  

HSBC Bank Australia Limited

   Financial      413.5   

FNGDUB014908

  

HSBC Bank Middle East Limited

   Financial      108.2   

CPCS-246955

  

JPMorgan Chase Bank N.A.

   Financial      7,200.0   

CPCS-286175

  

JPMorgan Chase Bank N.A.

   Financial      915.0   

CPCS-482085

  

JPMorgan Chase Bank N.A.

   Financial      10.2   

CPCS-482852

  

JPMorgan Chase Bank N.A.

   Financial      10.2   

SLT321426

  

JPMorgan Chase Bank N.A.

   Financial      2,000.0   

SLT750105

  

JPMorgan Chase Bank N.A.

   Financial      4,436.8   

SLT751064

  

JPMorgan Chase Bank N.A.

   Financial      691.0   

032LGFN123150556

  

Mashreq Bank P.S.C.

   Financial      163.4   

032LGFN123150766

  

Mashreq Bank P.S.C.

   Financial      54.5   

032LGFN123150769

  

Mashreq Bank P.S.C.

   Financial      171.5   

032LGFN123150791

  

Mashreq Bank P.S.C.

   Financial      43.6   

032LGFN123150846

  

Mashreq Bank P.S.C.

   Financial      8.2   

032LGFN123150877

  

Mashreq Bank P.S.C.

   Financial      136.2   

032LGOT123151709

  

Mashreq Bank P.S.C.

   Financial      27.5   

032LGOT123151728

  

Mashreq Bank P.S.C.

   Financial      61.8   

3000368994

  

SAMBA Financial Group

   Financial      18.7   

M302406

  

Standard Bank of South Africa Limited

   Financial      0.3   

359020594301

  

Standard Chartered Bank (Thai) PCL

   Financial      64.8   

MEAE1AE07G501121

  

The Royal Bank of Scotland N.V.

   Financial      13.6   

IS0013477

  

Wells Fargo Bank N.A.

   Financial      4,602.0   

NTS661771

  

Wells Fargo Bank N.A.

   Financial      12,610.8            

 

 

 

LETTER OF CREDIT & BANK GUARANTEE UTILIZATION

        1,050,641.4   

Revolver Foreign Currency Adjustment

        3,927.9            

 

 

 

TOTAL UTILIZATION

        1,054,569.3            

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1.4-Permitted Existing Contingent Obligations

Consolidated Surety Bonds

as of September 30, 2012

 

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

0141140

  

Berkley Regional Insurance Company

   Performance & Payment      309.9   

0141215

  

Berkley Regional Insurance Company

   Performance & Payment      197.7   

0146223

  

Berkley Regional Insurance Company

   Performance & Payment      279.6   

0149380

  

Berkley Regional Insurance Company

   Performance & Payment      220.4   

0149383

  

Berkley Regional Insurance Company

   Performance & Payment      199.0   

0152468

  

Berkley Regional Insurance Company

   Performance & Payment      126.9   

0152496

  

Berkley Regional Insurance Company

   Performance & Payment      40.2   

0152528

  

Berkley Regional Insurance Company

   Performance & Payment      41.4   

0152560

  

Berkley Regional Insurance Company

   Performance & Payment      60.0   

0152564

  

Berkley Regional Insurance Company

   Performance & Payment      8.2   

0152565

  

Berkley Regional Insurance Company

   Performance & Payment      120.2   

0156428

  

Berkley Regional Insurance Company

   Performance & Payment      105.3   

0157487

  

Berkley Regional Insurance Company

   Performance & Payment      148.8   

0159737

  

Berkley Regional Insurance Company

   Performance & Payment      1,126.1   

0159741

  

Berkley Regional Insurance Company

   Performance & Payment      399.4   

0159744

  

Berkley Regional Insurance Company

   Performance & Payment      245.2   

0161864

  

Berkley Regional Insurance Company

   Performance & Payment      1,294.6   

0161880

  

Berkley Regional Insurance Company

   Performance & Payment      231.3   

0163960

  

Berkley Regional Insurance Company

   Performance & Payment      3,072.8   

0165941

  

Berkley Regional Insurance Company

   Performance & Payment      1,567.5   

0167355

  

Berkley Regional Insurance Company

   Performance & Payment      2,657.7   

0167361

  

Berkley Regional Insurance Company

   Performance & Payment      63.8   

0168276

  

Berkley Regional Insurance Company

   Performance & Payment      3,359.4   

0168768

  

Berkley Regional Insurance Company

   Performance & Payment      4,708.7   

1010311

  

C.A. Seguros La Occidental

   Customs      62.4   

1013767

  

C.A. Seguros La Occidental

   Labor      275.2   

1013775

  

C.A. Seguros La Occidental

   Labor      179.4   

1013776

  

C.A. Seguros La Occidental

   Labor      179.4   

1014851

  

C.A. Seguros La Occidental

   Labor      92.3   

1014851

  

C.A. Seguros La Occidental

   Performance      573.3   

1018458

  

C.A. Seguros La Occidental

   Performance      2,180.0   

1018473

  

C.A. Seguros La Occidental

   Performance      1,348.9   

1018475

  

C.A. Seguros La Occidental

   Performance      1,348.9   

DL004163

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      84.1   

DL004165

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      297.7   

DL004177

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      164.6   

DL004179

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      19.5   

DL004205

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      5.7   

DL004213

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      68.2   

DL004214

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      1.0   

DL004314

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      6.5   

EX000898

  

Compañía Aseguradora de Fianzas S.A.(Confianza)

   Performance      77,800.0   

81365442

  

Federal Insurance Company

   Performance & Payment      603.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

81365469

  

Federal Insurance Company

   Contractor’s Indemnity      98.7   

81558756

  

Federal Insurance Company

   Retention      264.0   

81558787

  

Federal Insurance Company

   Contractor’s Indemnity      299.3   

81558803

  

Federal Insurance Company

   Contractor’s Indemnity      128.1   

81558805

  

Federal Insurance Company

   Contractor’s Indemnity      88.6   

82168409

  

Federal Insurance Company

   Performance & Payment      62.9   

82187968

  

Federal Insurance Company

   Performance & Payment      90.8   

82188013

  

Federal Insurance Company

   Performance & Payment      1,106.1   

82199440

  

Federal Insurance Company

   Performance & Payment      413.2   

82201936

  

Federal Insurance Company

   Performance & Payment      224.2   

82201945

  

Federal Insurance Company

   Performance & Payment      12,790.5   

82201946

  

Federal Insurance Company

   Retention      1,550.0   

82201951

  

Federal Insurance Company

   Performance & Payment      743.8   

82201953

  

Federal Insurance Company

   Performance & Payment      1,025.3   

82201960

  

Federal Insurance Company

   Performance & Payment      1,811.7   

82203531

  

Federal Insurance Company

   Performance      227.3   

82289296

  

Federal Insurance Company

   Performance & Payment      2,097.5   

82289305

  

Federal Insurance Company

   Performance & Payment      4,311.4   

82289311

  

Federal Insurance Company

   Performance & Payment      1,017.1   

82289312

  

Federal Insurance Company

   Performance & Payment      857.8   

82289313

  

Federal Insurance Company

   Performance & Payment      1,534.0   

82289318

  

Federal Insurance Company

   Performance & Payment      1,043.9   

82289324

  

Federal Insurance Company

   Performance & Payment      2,371.5   

82289325

  

Federal Insurance Company

   Performance & Payment      894.3   

380818

  

Liberty Seguros S.A.

   Civil Liability      1,528.9   

1922969

  

Liberty Seguros S.A.

   Performance      3,435.9   

1939630

  

Liberty Seguros S.A.

   Performance      3,057.8   

2057208

  

Liberty Seguros S.A.

   Performance      400.0   

617500186

  

Mapfre La Seguridad C.A. de Seguros

   Labor      69.8   

617501086

  

Mapfre La Seguridad C.A. de Seguros

   Performance      963.9   

817500176

  

Mapfre La Seguridad C.A. de Seguros

   Labor      317.6   

817500191

  

Mapfre La Seguridad C.A. de Seguros

   Donwpayment      635.2   

817501048

  

Mapfre La Seguridad C.A. de Seguros

   Performance      317.6   

CMS215358

  

RLI Insurance Company

   License & Permit      10.0   

CMS215363

  

RLI Insurance Company

   License & Permit      102.0   

CMS215364

  

RLI Insurance Company

   Workers Compensation      220.0   

CMS215365

  

RLI Insurance Company

   License & Permit      69.1   

CMS215368

  

RLI Insurance Company

   License & Permit      40.0   

CMS215369

  

RLI Insurance Company

   License & Permit      5.0   

CMS226301

  

RLI Insurance Company

   Wage & Welfare      200.0   

CMS226306

  

RLI Insurance Company

   Wage & Welfare      12.0   

CMS226322

  

RLI Insurance Company

   Contractor’s Indemnity      428.3   

CMS226327

  

RLI Insurance Company

   Contractor’s Indemnity      599.7   

CMS226329

  

RLI Insurance Company

   Lien Bond      393.2   

CMS226331

  

RLI Insurance Company

   License & Permit      102.2   

CMS242750

  

RLI Insurance Company

   License & Permit      75.0   

CMS242761

  

RLI Insurance Company

   License & Permit      75.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

CMS242762

  

RLI Insurance Company

   License & Permit      147.6   

CMS242763

  

RLI Insurance Company

   License & Permit      257.9   

CMS242781

  

RLI Insurance Company

   License & Permit      75.0   

CMS242799

  

RLI Insurance Company

   License & Permit      163.1   

CMS246651

  

RLI Insurance Company

   License & Permit      61.6   

CMS246652

  

RLI Insurance Company

   Retention      140.9   

CMS246653

  

RLI Insurance Company

   License & Permit      5.0   

CMS246656

  

RLI Insurance Company

   License & Permit      25.0   

CMS246658

  

RLI Insurance Company

   License & Permit      25.0   

CMS246669

  

RLI Insurance Company

   License & Permit      25.0   

CMS246670

  

RLI Insurance Company

   Wage & Welfare      3,000.0   

TB6389

  

St. Paul Fire And Marine Insurance Company (SFM)

   Court      261.7   

9541

  

Venezolano de Crédito

   Customs      231.9   

120221005

  

Westchester Fire Insurance Company

   Customs      200.0   

K07443821

  

Westchester Fire Insurance Company

   License & Permit      47.0   

K07443936

  

Westchester Fire Insurance Company

   License & Permit      20.0   

K07443948

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K07443985

  

Westchester Fire Insurance Company

   License & Permit      2.0   

K0744414A

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07444394

  

Westchester Fire Insurance Company

   License & Permit      50.0   

K07444400

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07444448

  

Westchester Fire Insurance Company

   License & Permit      2,000.0   

K07444515

  

Westchester Fire Insurance Company

   License & Permit      76.1   

K07444540

  

Westchester Fire Insurance Company

   License & Permit      3.0   

K07444709

  

Westchester Fire Insurance Company

   License & Permit      2.8   

K07444965

  

Westchester Fire Insurance Company

   Contractor’s Indemnity      64.1   

K07444977

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K07445052

  

Westchester Fire Insurance Company

   Misc Indemnity      30.0   

K07785926

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K0778594A

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K07785963

  

Westchester Fire Insurance Company

   License & Permit      1,440.0   

K07786104

  

Westchester Fire Insurance Company

   Court      50.0   

K07786141

  

Westchester Fire Insurance Company

   Retention      183.2   

K07786153

  

Westchester Fire Insurance Company

   Retention      80.7   

K07786189

  

Westchester Fire Insurance Company

   License & Permit      90.0   

K08030893

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08031149

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08031216

  

Westchester Fire Insurance Company

   License & Permit      117.0   

K08031551

  

Westchester Fire Insurance Company

   License & Permit      90.5   

K08232702

  

Westchester Fire Insurance Company

   Contractor’s Indemnity      231.5   

K0831021A

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08407575

  

Westchester Fire Insurance Company

   License & Permit      10.0   

K08407769

  

Westchester Fire Insurance Company

   Court      13.9   

K08408191

  

Westchester Fire Insurance Company

   Performance & Payment      148.7   

K08476792

  

Westchester Fire Insurance Company

   License & Permit      5.0   

K08477000

  

Westchester Fire Insurance Company

   Performance & Payment      371.2   

K08477292

  

Westchester Fire Insurance Company

   Performance & Payment      124.7   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

K08477309

  

Westchester Fire Insurance Company

   License & Permit      413.9   

K0847753A

  

Westchester Fire Insurance Company

   Performance & Payment      348.7   

K08533581

  

Westchester Fire Insurance Company

   Performance & Payment      431.8   

K08533684

  

Westchester Fire Insurance Company

   Performance & Payment      96.3   

K08533854

  

Westchester Fire Insurance Company

   Performance & Payment      420.9   

K08533908

  

Westchester Fire Insurance Company

   Performance & Payment      958.1   

K08533982

  

Westchester Fire Insurance Company

   Performance & Payment      107.5   

K08597613

  

Westchester Fire Insurance Company

   Performance & Payment      2,730.6   

K08597674

  

Westchester Fire Insurance Company

   Performance & Payment      80.9   

K08597893

  

Westchester Fire Insurance Company

   Performance & Payment      316.5   

K08598137

  

Westchester Fire Insurance Company

   Performance & Payment      433.6   

K08648736

  

Westchester Fire Insurance Company

   Performance & Payment      1,690.5   

K08648785

  

Westchester Fire Insurance Company

   Performance & Payment      1,043.6   

K08648815

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08648827

  

Westchester Fire Insurance Company

   Performance & Payment      6,458.7   

K08648852

  

Westchester Fire Insurance Company

   License & Permit      25.0   

K08768158

  

Westchester Fire Insurance Company

   Performance      2,593.4   

K08768262

  

Westchester Fire Insurance Company

   Performance & Payment      700.6   

K08768365

  

Westchester Fire Insurance Company

   License & Permit      100.0   

K08768481

  

Westchester Fire Insurance Company

   License & Permit      12.5   

M413771

  

Westchester Fire Insurance Company

   Customs      5.1   

MNR216832

  

Westchester Fire Insurance Company

   Performance      170.7   

15920529

  

Western Surety Company

   Notary Public      10.0   

15929133

  

Western Surety Company

   Notary Public      10.0   

15943983

  

Western Surety Company

   Notary Public      10.0   

15980507

  

Western Surety Company

   Notary Public      10.0   

58618533

  

Western Surety Company

   License & Permit      10.0   

58618535

  

Western Surety Company

   License & Permit      50.0   

58618536

  

Western Surety Company

   License & Permit      5.0   

58618537

  

Western Surety Company

   License & Permit      5.0   

58618538

  

Western Surety Company

   License & Permit      50.0   

58618541

  

Western Surety Company

   License & Permit      12.5   

58618542

  

Western Surety Company

   License & Permit      50.0   

58618586

  

Western Surety Company

   License & Permit      5.0   

58618595

  

Western Surety Company

   License & Permit      40.0   

58618596

  

Western Surety Company

   License & Permit      12.0   

58618603

  

Western Surety Company

   Wage & Welfare      25.0   

58627861

  

Western Surety Company

   Wage & Welfare      50.0   

58627862

  

Western Surety Company

   Wage & Welfare      25.0   

58627863

  

Western Surety Company

   Wage & Welfare      25.0   

58627864

  

Western Surety Company

   License & Permit      0.1   

58627865

  

Western Surety Company

   Wage & Welfare      100.0   

58627877

  

Western Surety Company

   License & Permit      12.5   

58627879

  

Western Surety Company

   License & Permit      12.0   

58633468

  

Western Surety Company

   License & Permit      10.0   

58633470

  

Western Surety Company

   License & Permit      12.5   

58633472

  

Western Surety Company

   License & Permit      12.0   



--------------------------------------------------------------------------------

BOND NUMBER

  

ISSUING SURETY

  

PURPOSE

   AMOUNT IN USD
(000’s)  

58633474

  

Western Surety Company

   License & Permit      12.5   

58633475

  

Western Surety Company

   License & Permit      12.5   

58633476

  

Western Surety Company

   License & Permit      12.0   

58633479

  

Western Surety Company

   Wage & Welfare      16.0   

58633482

  

Western Surety Company

   License & Permit      10.0   

58633483

  

Western Surety Company

   License & Permit      6.0   

58637902

  

Western Surety Company

   License & Permit      12.5   

58660876

  

Western Surety Company

   Performance & Payment      1,346.2   

58660877

  

Western Surety Company

   Performance & Payment      1,306.8   

58660886

  

Western Surety Company

   Performance & Payment      34.4   

58663562

  

Western Surety Company

   Performance & Payment      62.4   

58665765

  

Western Surety Company

   Performance & Payment      1,742.0   

58665778

  

Western Surety Company

   Maintenance      55.6   

58669592

  

Western Surety Company

   Notary Public      15.0   

58669597

  

Western Surety Company

   Performance & Payment      30.0   

58669605

  

Western Surety Company

   Performance & Payment      79.1   

58675164

  

Western Surety Company

   Performance & Payment      505.2   

58675165

  

Western Surety Company

   Performance & Payment      42.3   

58675171

  

Western Surety Company

   Notary Public      5.0   

58675183

  

Western Surety Company

   Performance & Payment      116.9   

58686360

  

Western Surety Company

   Performance & Payment      127.6   

58686362

  

Western Surety Company

   Performance & Payment      686.4   

58686376

  

Western Surety Company

   License & Permit      12.5   

58691315

  

Western Surety Company

   Performance & Payment      1,859.1   

58691338

  

Western Surety Company

   Notary Public      5.0   

58696767

  

Western Surety Company

   Notary Public      5.0   

70993376N

  

Western Surety Company

   Notary Public      10.0   

71029418N

  

Western Surety Company

   Notary Public      10.0   

71029421N

  

Western Surety Company

   Notary Public      10.0   

71064090N

  

Western Surety Company

   Notary Public      10.0   

71128040N

  

Western Surety Company

   Notary Public      10.0            

 

 

 

SURETY BOND UTILIZATION

        191,834.9            

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.5

INITIAL MATERIAL SUBSIDIARIES AND MATERIAL SUBSIDIARIES

Initial Material Subsidiary

 

CB&I Inc.    Texas Horton CBI, Limited    Canada Chicago Bridge & Iron Company
(Delaware)    Delaware CBI Eastern Anstalt    Liechtenstein CB&I UK Limited   
United Kingdom CBI Constructors Pty, Ltd.    Australia CBI Colombiana S.A.   
Columbia

Material Subsidiaries:

 

Chicago Bridge & Iron Company    Delaware CB&I Inc.    Texas CBI Services, Inc.
   Delaware Chicago Bridge & Iron Company (Delaware)    Delaware Chicago
Bridge & Iron Company B.V.    Netherlands CBI Americas Ltd.    Delaware CB&I
Woodlands L.L.C.    Delaware Chicago Bridge & Iron Company    Illinois Asia
Pacific Supply Co.    Delaware CBI Company Ltd.    Delaware Central Trading
Company Ltd.    Delaware CSA Trading Company, Ltd.    Delaware Lummus Technology
Inc.    Delaware CBI Overseas, LLC    Delaware A&B Builders, Ltd.    Illinois
Constructors International, L.L.C.    Delaware HBI Holdings, L.L.C.    Delaware
Howe-Baker International, L.L.C.    Delaware Howe-Baker Engineers, Ltd.    Texas
Howe-Baker Holdings, L.L.C.    Delaware Howe-Baker Management, L.L.C.   
Delaware Howe-Baker International Management, L.L.C.    Delaware Matrix
Engineering, Ltd.    Texas Matrix Management Services, L.L.C.    Delaware
Oceanic Contractors, Inc.    Illinois CBI Venezolana, S.A.    Venezuela CBI
Montajes de Chile Limitada    Chile CBI Construcciones S.A.    Argentina Horton
CBI, Limited    Canada CB&I (Europe) B.V.    Netherlands CBI Eastern Anstalt   
Liechtenstein CBI Luxembourg S.a.r.l.    Luxembourg CMP Holdings B.V.   
Netherlands CBI Constructors Pty, Ltd.    Australia

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

CBI Engineering and Construction

Consultant (Shanghai) Co. Ltd.

   Shanghai CBI (Philippines), Inc.    Philippines CB&I Nederland B.V.   
Netherlands CBI Constructors Limited    United Kingdom CB&I Holdings (UK)
Limited    United Kingdom CB&I UK Limited    United Kingdom Arabian Gulf
Material Supply Company, Ltd.    Cayman Islands CB&I (Nigeria) Limited   
Nigeria Pacific Rim Material Supply Company, Ltd.    Cayman Islands Southern
Tropic Material Supply Company, Ltd.    Cayman Islands Lummus Technology Heat
Transfer B.V.    Netherlands Lealand Finance Company B.V.    Netherlands CB&I
Singapore PTE Ltd.    Singapore CB&I Oil & Gas Europe B.V.    Netherlands CBI
Colombiana S.A.    Columbia Chicago Bridge & Iron (Antilles) N.V.    Netherland
Antilles Woodlands International Insurance Company Limited    Ireland Lummus
Novolen Technology GmbH    Germany CB&I Lummus GmbH    Germany Lummus
International Corporation    Delaware Hua Lu Engineering Co., Ltd.    China
Lummus Catalyst Company Ltd.    Delaware Lummus Overseas Corporation    Delaware
CB&I Lummus Crest Ltd.    United Kingdom CB&I Malta Limited    Malta Lutech
Resources Limited    United Kingdom Netherlands Operating Company B.V.   
Netherlands CB&I s.r.o.    Czech Republic CBI Peruana S.A.C.    Peru CBI Hungary
Holding Limited Liability Company    Hungary CBI Constructors (PNG) Pty. Limited
   Papa New Guinea Catalytic Distillation Technologies    Texas CB&I Tyler
Company    Delaware CB&I Finance Company Limited    Ireland

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3.1

[RESERVED]

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6.7

LITIGATION

We have been and may from time to time be named as a defendant in legal actions
claiming damages in connection with engineering and construction projects,
technology licenses and other matters. These are typically claims that arise in
the normal course of business, including employment-related claims and
contractual disputes or claims for personal injury or property damage which
occur in connection with services performed relating to project or construction
sites. Contractual disputes normally involve claims relating to the timely
completion of projects, performance of equipment or technologies, design or
other engineering services or project construction services provided by us. We
do not believe that any of our pending contractual, employment-related personal
injury or property damage claims and disputes will have a material adverse
effect on our future results of operations, financial position or cash flow.

Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products.
Over the past several decades and through September 30, 2012, we have been named
a defendant in lawsuits alleging exposure to asbestos involving approximately
5,200 plaintiffs and, of those claims, approximately 1,300 claims were pending
and 3,900 have been closed through dismissals or settlements. Over the past
several decades and through September 30, 2012, the claims alleging exposure to
asbestos that have been resolved have been dismissed or settled for an average
settlement amount of approximately one thousand dollars per claim. We review
each case on its own merits and make accruals based upon the probability of loss
and our estimates of the amount of liability and related expenses, if any. We do
not believe that any unresolved asserted claims will have a material adverse
effect on our future results of operations, financial position or cash flow,
and, at September 30, 2012, we had approximately $1,600 accrued for liability
and related expenses. With respect to unasserted asbestos claims, we cannot
identify a population of potential claimants with sufficient certainty to
determine the probability of a loss and to make a reasonable estimate of
liability, if any. While we continue to pursue recovery for recognized and
unrecognized contingent losses through insurance, indemnification arrangements
or other sources, we are unable to quantify the amount, if any, that we may
expect to recover because of the variability in coverage amounts, limitations
and deductibles, or the viability of carriers, with respect to our insurance
policies for the years in question.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6.8

SUBSIDIARIES

See attached.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

Dec 2012 - Subsidiaries and Ownership

 

User Name:    Cindy McMinn Report Run Date And Time:    12-10-2012 11:22:39 AM
CST Entity Name Or Entity Favorite Name:    All Active Foreign and Domestic
Template Name:    2010 - Subsidiaries and Ownership

850 PINE STREET INC.

Delaware

Entity Vitals

 

Entity Name    850 PINE STREET INC. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    04-20-2006 Federal
Tax ID    20-4730297 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

CB&I Tyler Company

   Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for 850 PINE STREET INC.

 

Page 1 of 147



--------------------------------------------------------------------------------

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)

Texas

Entity Vitals

 

Entity Name    A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES,
L.L.C.) Domestic Jurisdiction    Texas Country    United States Entity Type   
Limited Partnership Formation Date    05-06-1985 Federal Tax ID    76-0151187
Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    — # Shares Authorized   
— # Shares Issued    — # Outstanding    —

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)    Percentage Ownership Interest    99.000000    99.000000    —     
Direct Matrix Management Services, L.L.C.    Percentage Ownership Interest   
1.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for A & B Builders, Ltd (MANAGED BY
MATRIX MANAGEMENT SERVICES, L.L.C.)

 

Page 2 of 147



--------------------------------------------------------------------------------

Arabian CBI Ltd.

Saudi Arabia

Entity Vitals

 

Entity Name    Arabian CBI Ltd. Domestic Jurisdiction    Saudi Arabia Country   
Saudi Arabia Entity Type    Other Formation Date    07-24-1976 Federal Tax ID   
— Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    400.0000 #
Shares Issued    400.0000 # Outstanding    400.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Alfadl, Abdullah Ibrahim A.    Common Shares    30.000000    7.500000   
—      Direct Alfadl, Saleh Abdullah    Common Shares    70.000000    17.500000
   —      Direct Chicago Bridge & Iron
Company B.V.    Common Shares    300.000000    75.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian CBI Ltd.

 

Page 3 of 147



--------------------------------------------------------------------------------

Arabian CBI Tank Manufacturing Company Ltd.

Saudi Arabia

Entity Vitals

 

Entity Name    Arabian CBI Tank Manufacturing Company Ltd. Domestic Jurisdiction
   Saudi Arabia Country    Saudi Arabia Entity Type    Other Formation Date   
12-15-1985 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    400.0000 #
Shares Issued    400.0000 # Outstanding    400.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company B.V.    Common Shares    300.000000   
75.000000    —      Direct Commercial & Industrial Services Co. Ltd.    Common
Shares    100.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian CBI Tank Manufacturing
Company Ltd.

 

Page 4 of 147



--------------------------------------------------------------------------------

Arabian Gulf Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Arabian Gulf Material Supply Company, Ltd. Domestic Jurisdiction
   Cayman Islands Country    Cayman Islands Entity Type    Other Formation Date
   12-18-1997 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron (Antilles) N. V.    Common Shares    2.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Arabian Gulf Material Supply
Company, Ltd.

 

Page 5 of 147



--------------------------------------------------------------------------------

Asia Pacific Supply Co.

Delaware

Entity Vitals

 

Entity Name    Asia Pacific Supply Co. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    03-11-1985 Federal
Tax ID    36-3368217 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    100.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Asia Pacific Supply Co.

 

Page 6 of 147



--------------------------------------------------------------------------------

Atlantis Contractors Inc.

Delaware

Entity Vitals

 

Entity Name    Atlantis Contractors Inc. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    12-12-1972
Federal Tax ID    36-2761226 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    100.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Atlantis Contractors Inc.

 

Page 7 of 147



--------------------------------------------------------------------------------

Cape Steel Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Cape Steel Material Supply Company, Ltd. Domestic Jurisdiction   
Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    12-18-1997 Federal Tax ID    —   Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Cape Steel Material Supply
Company, Ltd.

 

Page 8 of 147



--------------------------------------------------------------------------------

Catalytic Distillation Technologies

Texas

Entity Vitals

 

Entity Name    Catalytic Distillation Technologies Domestic Jurisdiction   
Texas Country    United States Entity Type    General Partnership Formation Date
   01-01-1111 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year
End    —  

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Catalytic Distillation
Technologies

 

Page 9 of 147



--------------------------------------------------------------------------------

CB&I (Nigeria) Limited

Nigeria

Entity Vitals

 

Entity Name    CB&I (Nigeria) Limited Domestic Jurisdiction    Nigeria Country
   Nigeria Entity Type    Other Formation Date    07-23-1997 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
5,000,000.0000 # Shares Issued    5,000,000.0000 # Outstanding    5,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Common Shares    1.000000    0.000020    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    4,999,999.000000    99.999980    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I (Nigeria) Limited

 

Page 10 of 147



--------------------------------------------------------------------------------

CB&I Cairo, L.L.C.

Egypt

Entity Vitals

 

Entity Name    CB&I Cairo, L.L.C. Domestic Jurisdiction    Egypt Country   
Egypt Entity Type    Other Formation Date    02-21-2007 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
144,050.0000 # Shares Issued    144,050.0000 # Outstanding    144,050.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    14,405.000000    10.000000    —  
   Direct CB&I Oil & Gas Europe B.V.    Common Shares    129,645.000000   
90.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Cairo, L.L.C.

 

Page 11 of 147



--------------------------------------------------------------------------------

CB&I Canada Ltd.

British Columbia

Entity Vitals

 

Entity Name    CB&I Canada Ltd. Domestic Jurisdiction    British Columbia
Country    Canada Entity Type    Corporation Formation Date    04-19-2011
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    Unlimited #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Canada Ltd.

 

Page 12 of 147



--------------------------------------------------------------------------------

CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.

Shanghai

Entity Vitals

 

Entity Name    CB&I Engineering and Construction Consultant (Shanghai) Co. Ltd.
Domestic Jurisdiction    Shanghai Country    China Entity Type    Other
Formation Date    01-01-2005 Federal Tax ID    —   Status    Active - Non
Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capital Contributions Type    Common # Shares Authorized   
140,000.0000 # Shares Issued    140,000.0000 # Outstanding    140,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Capital Contributions    140,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Engineering and
Construction Consultant (Shanghai) Co. Ltd.

 

Page 13 of 147



--------------------------------------------------------------------------------

CB&I Europe B. V.

The Netherlands

Entity Vitals

 

Entity Name    CB&I Europe B. V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    08-04-1998 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    40.0000 # Outstanding    40.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CMP Holdings B.V.    Common Shares    40.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Europe B. V.

 

Page 14 of 147



--------------------------------------------------------------------------------

CB&I Finance Company Limited

Dublin

Entity Vitals

 

Entity Name    CB&I Finance Company Limited Domestic Jurisdiction    Dublin
Country    Ireland Entity Type    Other Formation Date    07-10-2003 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Finance Company Limited

 

Page 15 of 147



--------------------------------------------------------------------------------

CB&I Holdings (U.K.) Limited

United Kingdom

Entity Vitals

 

Entity Name    CB&I Holdings (U.K.) Limited Domestic Jurisdiction    United
Kingdom Country    England Entity Type    Other Formation Date    05-23-1991
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,001,000.0000 # Shares Issued    1,000,001.0000 # Outstanding    1,000,001.0000
Security Name    Ordinary Type    Common # Shares Authorized    400,200,000.0000
# Shares Issued    297,674,741.0000 # Outstanding    297,674,741.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,000,001.000000    100.000000    —      Direct
Chicago Bridge & Iron
Company B.V.    Ordinary    180,600,000.000000    60.670247    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Holdings (U.K.) Limited

 

Page 16 of 147



--------------------------------------------------------------------------------

CB&I HOLDINGS B.V.

Amsterdam

Entity Vitals

 

Entity Name    CB&I HOLDINGS B.V. Domestic Jurisdiction    Amsterdam Country   
Netherlands Entity Type    Other Formation Date    03-21-2007 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
9,000,000.0000 # Shares Issued    1,800,000.0000 # Outstanding    1,800,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Registered Shares    1,800,000.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOLDINGS B.V.

 

Page 17 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 06 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 06 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197110 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 06 LLC

 

Page 18 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 07 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 07 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197179 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 07 LLC

 

Page 19 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 08 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 08 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197221 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 08 LLC

 

Page 20 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 09 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 09 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197315 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 09 LLC

 

Page 21 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 10 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 10 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197370 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 10 LLC

 

Page 22 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 11 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 11 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197415 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 11 LLC

 

Page 23 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 12 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 12 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197452 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 12 LLC

 

Page 24 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON 13 LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON 13 LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-30-2005 Federal Tax ID    20-3197532 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON 13 LLC

 

Page 25 of 147



--------------------------------------------------------------------------------

CB&I HOUSTON LLC

Delaware

Entity Vitals

 

Entity Name    CB&I HOUSTON LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
06-16-2005 Federal Tax ID    20-3197016 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I UK LIMITED    Percentage Ownership Interest    100.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I HOUSTON LLC

 

Page 26 of 147



--------------------------------------------------------------------------------

CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)

Hungary

Entity Vitals

 

Entity Name    CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Domestic Jurisdiction    Hungary Country    Hungary Entity Type    Other
Formation Date    08-27-2001 Federal Tax ID    —   Status    Active - Non
Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Registered Capital Type    Common # Shares Authorized   
15,000.0000 # Shares Issued    15,000.0000 # Outstanding    15,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Registered Capital    14,500.000000    96.666667    —     
Direct Chicago Bridge & Iron
Company B.V.    Registered Capital    500.000000    3.333333    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Hungary Holding Limited
Liabiltiy Company (CBI Hungary Kft.)

 

Page 27 of 147



--------------------------------------------------------------------------------

CB&I Inc.

Texas

Entity Vitals

 

Entity Name    CB&I Inc. Domestic Jurisdiction    Texas Country    United States
Entity Type    Corporation Formation Date    08-31-1979 Federal Tax ID   
36-3046868 Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000
Security Name    Preferred Shares Type    Common # Shares Authorized   
125,000.0000 # Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Inc.

 

Page 28 of 147



--------------------------------------------------------------------------------

CB&I India Private Limited

India

Entity Vitals

 

Entity Name    CB&I India Private Limited Domestic Jurisdiction    India Country
   India Entity Type    Private Limited Company Formation Date    04-01-2011
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    March 31

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
50,000,000.0000 # Shares Issued    21,359,858.0000 # Outstanding   
21,359,858.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Registered Shares    21,139,708.000000   
98.969328    —      Direct Chicago Bridge & Iron
Company B.V.    Registered Shares    220,150.000000    1.030672    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I India Private Limited

 

Page 29 of 147



--------------------------------------------------------------------------------

CB&I LGOC/Techint Compania

England

Entity Vitals

 

Entity Name    CB&I LGOC/Techint Compania Domestic Jurisdiction    England
Country    Trinidad And Tobago Entity Type    Joint Venture - Foreign Formation
Date    03-11-2009 Federal Tax ID    —   Status    Active - Non Dormant Fiscal
Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I LGOC/Techint Compania

 

Page 30 of 147



--------------------------------------------------------------------------------

CB&I London

London

Entity Vitals

 

Entity Name    CB&I London Domestic Jurisdiction    London Country    England
Entity Type    Other Formation Date    03-05-2004 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Membership Units Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Paddington Limited    Membership Units    1.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I London

 

Page 31 of 147



--------------------------------------------------------------------------------

CB&I Lummus Crest Ltd.

England

Entity Vitals

 

Entity Name    CB&I Lummus Crest Ltd. Domestic Jurisdiction    England Country
   England Entity Type    Other Formation Date    07-09-1992 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    1,000.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Crest Ltd.

 

Page 32 of 147



--------------------------------------------------------------------------------

CB&I Lummus Deutschland GmbH

GERMANY

Entity Vitals

 

Entity Name    CB&I Lummus Deutschland GmbH Domestic Jurisdiction    GERMANY
Country    Germany Entity Type    Other Formation Date    12-18-1992 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Dollars Type    Common # Shares Authorized   
50,000.0000 # Shares Issued    50,000.0000 # Outstanding    50,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Lummus GmbH    Capitalization in Dollars    50,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Deutschland GmbH

 

Page 33 of 147



--------------------------------------------------------------------------------

CB&I Lummus Engineering & Technology China Co. Ltd.

China

Entity Vitals

 

Entity Name    CB&I Lummus Engineering & Technology China Co. Ltd. Domestic
Jurisdiction    China Country    China Entity Type    Other Formation Date   
02-06-2002 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Dollars Type    Common # Shares Authorized   
0.0000 # Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Engineering &
Technology China Co. Ltd.

 

Page 34 of 147



--------------------------------------------------------------------------------

CB&I Lummus GmbH

GERMANY

Entity Vitals

 

Entity Name    CB&I Lummus GmbH Domestic Jurisdiction    GERMANY Country   
Germany Entity Type    Other Formation Date    05-06-1965 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in DM Type    Common # Shares Authorized   
2,600,000.0000 # Shares Issued    2,600,000.0000 # Outstanding    2,600,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Capitalization in DM    2,600,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus GmbH

 

Page 35 of 147



--------------------------------------------------------------------------------

CB&I Lummus Ltda.

Brazil

Entity Vitals

 

Entity Name    CB&I Lummus Ltda. Domestic Jurisdiction    Brazil Country   
Brazil Entity Type    Other Formation Date    04-05-1974 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Rs Type    Common # Shares Authorized   
32,012,387.0000 # Shares Issued    32,012,387.0000 # Outstanding   
32,012,387.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus International
Corporation    Capitalization in Rs    2.000000    0.000006    —      Direct
Lummus Technology Inc.    Capitalization in Rs    32,012,385.000000    99.999994
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Lummus Ltda.

 

Page 36 of 147



--------------------------------------------------------------------------------

CB&I Malta Limited

Malta

Entity Vitals

 

Entity Name    CB&I Malta Limited Domestic Jurisdiction    Malta Country   
Malta Entity Type    Other Formation Date    08-19-2002 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Nederland B.V.    Common Shares    1.000000    0.001000    —     
Direct CB&I Oil & Gas Europe B.V.    Common Shares    99,999.000000    99.999000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Malta Limited

 

Page 37 of 147



--------------------------------------------------------------------------------

CB&I Mauritius

Mauritius

Entity Vitals

 

Entity Name    CB&I Mauritius Domestic Jurisdiction    Mauritius Country   
Mauritius Entity Type    Other Formation Date    08-02-1994 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I Mauritius

 

Page 38 of 147



--------------------------------------------------------------------------------

CB&I Nederland B.V.

The Hague

Entity Vitals

 

Entity Name    CB&I Nederland B.V. Domestic Jurisdiction    The Hague Country   
Netherlands Entity Type    Other Formation Date    12-07-1984 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
272,270.0000 # Shares Issued    54,454.0000 # Outstanding    54,454.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    54,454.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Nederland B.V.

 

Page 39 of 147



--------------------------------------------------------------------------------

CB&I Oil & Gas Europe B.V.

The Hague

Entity Vitals

 

Entity Name    CB&I Oil & Gas Europe B.V. Domestic Jurisdiction    The Hague
Country    Netherlands Entity Type    Other Formation Date    11-26-1990 Federal
Tax ID    802136278 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,115.0000
# Shares Issued    225.0000 # Outstanding    225.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    225.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Oil & Gas Europe B.V.

 

Page 40 of 147



--------------------------------------------------------------------------------

CB&I Paddington Limited

London

Entity Vitals

 

Entity Name    CB&I Paddington Limited Domestic Jurisdiction    London Country
   England Entity Type    Other Formation Date    03-04-2004 Federal Tax ID   
n/a Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000,000.0000 # Shares Issued    3,589,077.0000 # Outstanding   
3,589,077.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Common Shares    3,589,077.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Paddington Limited

 

Page 41 of 147



--------------------------------------------------------------------------------

CB&I Rusland B.V.

The Netherlands

Entity Vitals

 

Entity Name    CB&I Rusland B.V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    09-26-2003 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    18,000.0000
# Shares Issued    18,000.0000 # Outstanding    18,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    18,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Rusland B.V.

 

Page 42 of 147



--------------------------------------------------------------------------------

CB&I s.r.o.

Czech Republic

Entity Vitals

 

Entity Name    CB&I s.r.o. Domestic Jurisdiction    Czech Republic Country   
Czech Republic Entity Type    Other Formation Date    10-24-1991 Federal Tax ID
   —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    100,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I s.r.o.

 

Page 43 of 147



--------------------------------------------------------------------------------

CB&I Singapore Pte. Ltd.

Singapore

Entity Vitals

 

Entity Name    CB&I Singapore Pte. Ltd. Domestic Jurisdiction    Singapore
Country    Singapore Entity Type    Other Formation Date    01-19-1984 Federal
Tax ID    198400246W Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in SGD Type    Common # Shares Authorized   
550,000.0000 # Shares Issued    527,802.0000 # Outstanding    527,802.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying
Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Capitalization in SGD    527,802.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Singapore Pte. Ltd.

 

Page 44 of 147



--------------------------------------------------------------------------------

CB&I Tyler Company

Delaware

Entity Vitals

 

Entity Name    CB&I Tyler Company Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    06-13-2000 Federal
Tax ID    75-2905637 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000 Security Name   
Preferred Shares Type    Common # Shares Authorized    100.0000 # Shares Issued
   10.0000 # Outstanding    10.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I WOODLANDS LLC    Preferred Shares    10.000000    100.000000    —     
Direct Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I Tyler Company

 

Page 45 of 147



--------------------------------------------------------------------------------

CB&I UK LIMITED

London

Entity Vitals

 

Entity Name    CB&I UK LIMITED Domestic Jurisdiction    London Country    United
Kingdom Entity Type    Other Formation Date    05-14-2002 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
207,200,000.0000 # Shares Issued    117,074,741.0000 # Outstanding   
117,074,741.0000 Security Name    Ordinary Type    Common # Shares Authorized   
400,200,000.0000 # Shares Issued    155,600,000.0000 # Outstanding   
155,600,000.0000 Security Name    Ordinary Shares Type    Common # Shares
Authorized    400,200,000.0000 # Shares Issued    80,000,000.0000 # Outstanding
   80,000,000.0000 Security Name    Registered Shares Type    Common # Shares
Authorized    400,200,000.0000 # Shares Issued    25,000,000.0000 # Outstanding
   25,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    0.000001    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    117,074,740.000000    99.999999    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary    155,600,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I UK LIMITED

 

Page 46 of 147



--------------------------------------------------------------------------------

CB&I UK/Techint International Construction

England

Entity Vitals

 

Entity Name    CB&I UK/Techint International Construction Domestic Jurisdiction
   England Country    Trinidad And Tobago Entity Type    Joint Venture - Foreign
Formation Date    03-11-2009 Federal Tax ID    — Status    Active - Non Dormant
Fiscal Year End    —

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CB&I UK/Techint International
Construction

 

Page 47 of 147



--------------------------------------------------------------------------------

CB&I WOODLANDS LLC

Delaware

Entity Vitals

 

Entity Name    CB&I WOODLANDS LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
03-01-2004 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
January 3

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Tyler Company    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CB&I WOODLANDS LLC

 

Page 48 of 147



--------------------------------------------------------------------------------

CBI (Malaysia) Sdn. Bhd.

Malaysia

Entity Vitals

 

Entity Name    CBI (Malaysia) Sdn. Bhd. Domestic Jurisdiction    Malaysia
Country    Malaysia Entity Type    Other Formation Date    12-03-1980 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
5,000,000.0000 # Shares Issued    1,674,000.0000 # Outstanding    1,674,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Bin Ali, Datuk Abdullah    Common Shares    421,000.000000    25.149343   
—      Direct Bin Ali, Haji Sulaiman    Common Shares    140,000.000000   
8.363202    —      Direct Chicago Bridge & Iron
Company B.V.    Common Shares    1,065,000.000000    63.620072    —      Direct
Rais Nor, Abdul Mohammad    Common Shares    30,000.000000    1.792115    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Malaysia) Sdn. Bhd.

 

Page 49 of 147



--------------------------------------------------------------------------------

CBI (Philippines) Inc.

Philippines

Entity Vitals

 

Entity Name    CBI (Philippines) Inc. Domestic Jurisdiction    Philippines
Country    Philippines Entity Type    Other Formation Date    03-23-1962 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
2,000,000.0000 # Shares Issued    1,200,000.0000 # Outstanding    1,200,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Badong, Orlando B.    Common Shares    1.000000    0.000083    —     
Direct Bennett, Peter K.    Common Shares    1.000000    0.000083    —     
Direct Chicago Bridge & Iron
Company B.V.    Common Shares    1,199,993.000000    99.999417    —      Direct
Dizon, Rommel N.    Common Shares    1.000000    0.000083    —      Direct Loft,
Geoffrey Ronald    Common Shares    1.000000    0.000083    —      Direct
Santos, Leonila M.    Common Shares    1.000000    0.000083    —      Direct Uy,
Romulo J.    Common Shares    1.000000    0.000083    —      Direct Willard,
Douglas Arthur    Common Shares    1.000000    0.000083    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Philippines) Inc.

 

Page 50 of 147



--------------------------------------------------------------------------------

CBI (Thailand) Limited

Bangkok Metropolis, Thailand

Entity Vitals

 

Entity Name    CBI (Thailand) Limited Domestic Jurisdiction    Bangkok
Metropolis, Thailand Country    Thailand Entity Type    Other Formation Date   
07-30-1993 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
—

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBIT I, LLC    Common Shares    499,998.000000    49.999800    —     
Direct CBIT II, LLC    Common Shares    1.000000    0.000100    —      Direct
CBIT III, LLC    Common Shares    1.000000    0.000100    —      Direct CBIT IV,
LLC    Common Shares    1.000000    0.000100    —      Direct Chicago Bridge &
Iron
Company B.V.    Common Shares    499,998.000000    49.999800    —      Direct
Han, Pin-Chung    Common Shares    1.000000    0.000100    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI (Thailand) Limited

 

Page 51 of 147



--------------------------------------------------------------------------------

CBI Americas Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Americas Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    11-04-2004 Federal
Tax ID    20-1973526 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    10,000.0000 # Outstanding    10,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    10,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Americas Ltd.

 

Page 52 of 147



--------------------------------------------------------------------------------

CBI Aruba N.V.

ARUBA

Entity Vitals

 

Entity Name    CBI Aruba N.V. Domestic Jurisdiction    ARUBA Country    Aruba
Entity Type    Other Formation Date    08-04-2005 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    500.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Aruba N.V.

 

Page 53 of 147



--------------------------------------------------------------------------------

CBI Bahamas Limited

Bahamas

Entity Vitals

 

Entity Name    CBI Bahamas Limited Domestic Jurisdiction    Bahamas Country   
Bahamas Entity Type    Other Formation Date    04-05-2004 Federal Tax ID    —
Status    Active - Non Dormant Fiscal Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    5,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Bahamas Limited

 

Page 54 of 147



--------------------------------------------------------------------------------

CBI Caribe, Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Caribe, Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    08-15-1969 Federal
Tax ID    51-0109090 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    3,500.0000
# Shares Issued    3,500.0000 # Outstanding    3,500.0000

Capital Structure - Derivative

There are no entries in this list Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2,128.000000    60.800000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Caribe, Ltd.

 

Page 55 of 147



--------------------------------------------------------------------------------

CBI Colombiana S.A.

Cartagena

Entity Vitals

 

Entity Name    CBI Colombiana S.A. Domestic Jurisdiction    Cartagena Country   
Colombia Entity Type    Other Formation Date    10-25-2007 Federal Tax ID   
900190385 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000,000.0000 # Shares Issued    169,986,701.0000 # Outstanding   
169,986,701.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Calcedo, Jaime Eduardo
Trujillo    Common Shares    0.001000    0.000000    —      Direct Carvajal,
Martha Tatiana
Garces    Common Shares    0.001000    0.000000    —      Direct CBI Bahamas
Limited    Common Shares    8,499,349.000000    5.000008    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    161,487,351.997000    94.999992    —     
Direct Montgomery, Clare    Common Shares    0.001000    0.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Colombiana S.A.

 

Page 56 of 147



--------------------------------------------------------------------------------

CBI Company Ltd.

Delaware

Entity Vitals

 

Entity Name    CBI Company Ltd. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    10-11-1945 Federal
Tax ID    36-2196189 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    5,310.0000 # Outstanding    5,310.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    5,310.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Company Ltd.

 

Page 57 of 147



--------------------------------------------------------------------------------

CBI Construcciones S.A.

Argentina

Entity Vitals

 

Entity Name    CBI Construcciones S.A. Domestic Jurisdiction    Argentina
Country    Argentina Entity Type    Other Formation Date    12-12-1996 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1,000,000.0000 # Outstanding    1,000,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    50,000.000000    5.000000    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    950,000.000000    95.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Construcciones S.A.

 

Page 58 of 147



--------------------------------------------------------------------------------

CBI Constructors (PNG) Pty. Limited

Papua New Guinea

Entity Vitals

 

Entity Name    CBI Constructors (PNG) Pty. Limited Domestic Jurisdiction   
Papua New Guinea Country    Papua New Guinea Entity Type    Other Formation Date
   05-31-1989 Federal Tax ID    TC 34203 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    100,000.0000 # Outstanding    100,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Constructors Pty. Ltd.    Common Shares    100,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors (PNG) Pty.
Limited

 

Page 59 of 147



--------------------------------------------------------------------------------

CBI Constructors FZE

Dubai

Entity Vitals

 

Entity Name    CBI Constructors FZE Domestic Jurisdiction    Dubai Country   
United Arab Emirates Entity Type    Other Formation Date    11-18-2000 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors FZE

 

Page 60 of 147



--------------------------------------------------------------------------------

CBI Constructors Limited

United Kingdom

Entity Vitals

 

Entity Name    CBI Constructors Limited Domestic Jurisdiction    United Kingdom
Country    United Kingdom Entity Type    Other Formation Date    12-04-1954
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
200,000.0000 # Shares Issued    163,536.0000 # Outstanding    163,536.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Holdings (U.K.)
Limited    Common Shares    163,536.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors Limited

 

Page 61 of 147



--------------------------------------------------------------------------------

CBI Constructors Pty. Ltd.

New South Wales

Entity Vitals

 

Entity Name    CBI Constructors Pty. Ltd. Domestic Jurisdiction    New South
Wales Country    Australia Entity Type    Other Formation Date    02-23-1968
Federal Tax ID    80-976282 Status    Active - Non Dormant Fiscal Year End   
—  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
500,000.0000 # Shares Issued    302,623.0000 # Outstanding    302,623.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    302,623.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors Pty. Ltd.

 

Page 62 of 147



--------------------------------------------------------------------------------

CBI Constructors S.A. (Proprietary) Limited

South Africa

Entity Vitals

 

Entity Name    CBI Constructors S.A. (Proprietary) Limited Domestic Jurisdiction
   South Africa Country    South Africa Entity Type    Other Formation Date   
09-07-1960 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
275,000.0000 # Shares Issued    263,000.0000 # Outstanding    263,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    263,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Constructors S.A.
(Proprietary) Limited

 

Page 63 of 147



--------------------------------------------------------------------------------

CBI Costa Rica, S.A.

Costa Rica

Entity Vitals

 

Entity Name    CBI Costa Rica, S.A. Domestic Jurisdiction    Costa Rica Country
   Costa Rica Entity Type    Corporation Formation Date    11-13-2009 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    2,000.0000
# Shares Issued    2,000.0000 # Outstanding    2,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,999.000000    99.950000    —      Direct CMP
Holdings B.V.    Common Shares    1.000000    0.050000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Costa Rica, S.A.

 

Page 64 of 147



--------------------------------------------------------------------------------

CBI de Nicaragua, Sociedad Anónima

Nicaragua

Entity Vitals

 

Entity Name    CBI de Nicaragua, Sociedad Anónima Domestic Jurisdiction   
Nicaragua Country    Nicaragua Entity Type    Other Formation Date    10-20-1998
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    June 30

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Caribe, Ltd.    Common Shares    1.000000    0.100000    —      Direct
CBI Company Ltd.    Common Shares    998.000000    99.800000    —      Direct
Chicago Bridge & Iron
Company    Common Shares    1.000000    0.100000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI de Nicaragua, Sociedad
Anónima

 

Page 65 of 147



--------------------------------------------------------------------------------

CBI de Venezuela, C. A.

Venezuela

Entity Vitals

 

Entity Name    CBI de Venezuela, C. A. Domestic Jurisdiction    Venezuela
Country    Venezuela Entity Type    Other Formation Date    09-07-1972 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
2,505,000.0000 # Shares Issued    2,505,000.0000 # Outstanding    2,505,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    25,050.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI de Venezuela, C. A.

 

Page 66 of 147



--------------------------------------------------------------------------------

CBI Dominicana, SRL

Dominican Republic

Entity Vitals

 

Entity Name    CBI Dominicana, SRL Domestic Jurisdiction    Dominican Republic
Country    Dominican Republic Entity Type    Corporation Formation Date   
06-16-2008 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Shares Type    Common # Shares Authorized   
6,900.0000 # Shares Issued    6,900.0000 # Outstanding    6,900.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Browning, Walter G.    Ordinary Shares    1.000000    0.014493    —     
Direct Canals, Cesar E.    Ordinary Shares    1.000000    0.014493    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary Shares    6,894.000000    99.913043    —      Direct
Lopez, Sergio    Ordinary Shares    1.000000    0.014493    —      Direct Novak,
Timothy    Ordinary Shares    1.000000    0.014493    —      Direct Rector,
Ronald B.    Ordinary Shares    1.000000    0.014493    —      Direct Schmidt,
Kenneth L.    Ordinary Shares    1.000000    0.014493    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Dominicana, SRL

 

Page 67 of 147



--------------------------------------------------------------------------------

CBI Eastern Anstalt

Vaduz, Liechtenstein

Entity Vitals

 

Entity Name    CBI Eastern Anstalt Domestic Jurisdiction    Vaduz, Liechtenstein
Country    Liechtenstein Entity Type    Other Formation Date    12-21-1973
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Eastern Anstalt

 

Page 68 of 147



--------------------------------------------------------------------------------

CBI Jamaica Limited

JAMAICA

Entity Vitals

 

Entity Name    CBI Jamaica Limited Domestic Jurisdiction    JAMAICA Country   
Jamaica Entity Type    Other Formation Date    07-20-2005 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent Owned    Underlying Security
   Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    5,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Jamaica Limited

 

Page 69 of 147



--------------------------------------------------------------------------------

CBI Luxembourg S.a.r.l.

Luxembourg

Entity Vitals

 

Entity Name    CBI Luxembourg S.a.r.l. Domestic Jurisdiction    Luxembourg
Country    Luxembourg Entity Type    Other Formation Date    04-23-2003 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    800.0000 #
Shares Issued    800.0000 # Outstanding    800.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    800.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Luxembourg S.a.r.l.

 

Page 70 of 147



--------------------------------------------------------------------------------

CBI Montajes de Chile Limitada

Chile

Entity Vitals

 

Entity Name    CBI Montajes de Chile Limitada Domestic Jurisdiction    Chile
Country    Chile Entity Type    Other Formation Date    11-22-2005 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Class A Common Shares Type    Common # Shares Authorized   
1,000.0000 # Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Class A Common Shares    10.000000    1.000000    —     
Direct Chicago Bridge & Iron
Company B.V.    Class A Common Shares    990.000000    99.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Montajes de Chile Limitada

 

Page 71 of 147



--------------------------------------------------------------------------------

CBI Overseas, LLC

Delaware

Entity Vitals

 

Entity Name    CBI Overseas, LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
03-17-1997 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for CBI Overseas, LLC

 

Page 72 of 147



--------------------------------------------------------------------------------

CBI Panama, S.A.

Panama

Entity Vitals

 

Entity Name    CBI Panama, S.A. Domestic Jurisdiction    Panama Country   
Panama Entity Type    Other Formation Date    12-20-2007 Federal Tax ID    —  
Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Panama, S.A.

 

Page 73 of 147



--------------------------------------------------------------------------------

CBI Peruana SAC

Peru

Entity Vitals

 

Entity Name    CBI Peruana SAC Domestic Jurisdiction    Peru Country    Peru
Entity Type    Other Formation Date    10-10-2006 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    5,000.0000 # Outstanding    5,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Cedeno, Cipriano    Common Shares    0.010000    0.000200    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    4,999.990000    99.999800    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Peruana SAC

 

Page 74 of 147



--------------------------------------------------------------------------------

CBI Services, Inc.

Delaware

Entity Vitals

 

Entity Name    CBI Services, Inc. Domestic Jurisdiction    Delaware Country   
United States Entity Type    Corporation Formation Date    06-24-1985 Federal
Tax ID    36-3369071 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    11,000.0000 # Outstanding    11,000.0000
Security Name    Preferred Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    22,202.0000 # Outstanding    22,202.0000
Security Name    Preferred Shares Series B Type    Common # Shares Authorized   
48,000.0000 # Shares Issued    8,000.0000 # Outstanding    8,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    11,000.000000    100.000000    —      Direct Horton
CBI, Limited    Preferred Shares    22,202.000000    100.000000    —      Direct
Horton CBI, Limited    Preferred Shares Series B    8,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Services, Inc.

 

Page 75 of 147



--------------------------------------------------------------------------------

CBI Venezolana, S. A.

Venezuela

Entity Vitals

 

Entity Name    CBI Venezolana, S. A. Domestic Jurisdiction    Venezuela Country
   Venezuela Entity Type    Other Formation Date    09-09-1985 Federal Tax ID   
— Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,190,000,000.0000 # Shares Issued    17,200.0000 # Outstanding    17,200.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    17,200.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBI Venezolana, S. A.

 

Page 76 of 147



--------------------------------------------------------------------------------

CBIT I, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT I, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT I, LLC

 

Page 77 of 147



--------------------------------------------------------------------------------

CBIT II, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT II, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT II, LLC

 

Page 78 of 147



--------------------------------------------------------------------------------

CBIT III, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT III, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT III, LLC

 

Page 79 of 147



--------------------------------------------------------------------------------

CBIT IV, LLC

Delaware

Entity Vitals

 

Entity Name    CBIT IV, LLC Domestic Jurisdiction    Delaware Country    United
States Entity Type    Limited Liability Company Formation Date    08-28-2007
Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Percentage Ownership
Interest    49.000000    49.000000    —      Direct Lopez, Sergio    Percentage
Ownership
Interest    26.000000    26.000000    —      Direct Reyes, Luciano    Percentage
Ownership
Interest    25.000000    25.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CBIT IV, LLC

 

Page 80 of 147



--------------------------------------------------------------------------------

CDTECH International Corporation

Delaware

Entity Vitals

 

Entity Name    CDTECH International Corporation Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
07-25-2001 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Catalytic Distillation
Technologies    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CDTECH International
Corporation

 

Page 81 of 147



--------------------------------------------------------------------------------

Central Trading Company, Ltd.

Delaware

Entity Vitals

 

Entity Name    Central Trading Company, Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    12-09-1988
Federal Tax ID    36-3621439 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Central Trading Company, Ltd.

 

Page 82 of 147



--------------------------------------------------------------------------------

Chemical Research & Licensing Company

Texas

Entity Vitals

 

Entity Name    Chemical Research & Licensing Company Domestic Jurisdiction   
Texas Country    United States Entity Type    Corporation Formation Date   
05-19-1978 Federal Tax ID    1-74-2051170 - 5 Status    Active - Non Dormant
Fiscal Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
300,000.0000 # Shares Issued    40,000.0000 # Outstanding    40,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Chemical Research & Licensing
Company

 

Page 83 of 147



--------------------------------------------------------------------------------

Chevron Lummus Global L.L.C.

Delaware

Entity Vitals

 

Entity Name    Chevron Lummus Global L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   04-01-1994 Federal Tax ID    94-3204240 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Lummus Catalyst Company Ltd.

  

Percentage Ownership Interest

   50.000000    50.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chevron Lummus Global L.L.C.

 

Page 84 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron (Antilles) N. V.

Curacao

Entity Vitals

 

Entity Name    Chicago Bridge & Iron (Antilles) N. V. Domestic Jurisdiction   
Curacao Country    Netherlands Antilles Entity Type    Other Formation Date   
04-15-1996 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    30,000.0000
# Shares Issued    6,000.0000 # Outstanding    6,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Chicago Bridge & Iron

Company B.V.

   Common Shares    6,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron
(Antilles) N. V.

 

Page 85 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company

Delaware

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    01-10-1996
Federal Tax ID    06-1477022 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    3,000.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

CB&I HOLDINGS B.V.

  

Common Shares

   100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company

 

Page 86 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company

Illinois

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company Domestic Jurisdiction    Illinois
Country    United States Entity Type    Corporation Formation Date    08-08-1889
Federal Tax ID    36-0897120 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company

 

Page 87 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company & Co. L.L.C.

Oman

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company & Co. L.L.C. Domestic Jurisdiction
   Oman Country    Oman Entity Type    Other Formation Date    04-22-2003
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
150,000.0000 # Shares Issued    150,000.0000 # Outstanding    150,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Al Bussaidy, Sayyid

Slaem Musallam Ali

   Common Shares    45,000.000000    30.000000    —      Direct

Chicago Bridge & Iron

Company B.V.

   Common Shares    105,000.000000    70.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company &
Co. L.L.C.

 

Page 88 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company (Delaware)

Delaware

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company (Delaware) Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
05-14-1979 Federal Tax ID    36-3026565 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company    Common Shares    1,000.000000   
100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
(Delaware)

 

Page 89 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company (Egypt) LLC

Giza

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company (Egypt) LLC Domestic Jurisdiction
   Giza Country    Egypt Entity Type    Other Formation Date    11-23-1999
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    2,000.0000
# Shares Issued    2,000.0000 # Outstanding    2,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form Chicago Bridge & Iron Company
B.V.    Common Shares    1,600.000000    80.000000    —      Direct

Marco, Basil

  

Common Shares

   200.000000    10.000000    —      Direct

Nassar, Mike

  

Common Shares

   200.000000    10.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
(Egypt) LLC

 

Page 90 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company B.V.

The Netherlands

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company B.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
03-17-1997 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    50.0000 # Outstanding    50.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance    Percent
Owned    Underlying Security    Ownership
Form

Lealand Finance Company B.V.

  

Common Shares

   50.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
B.V.

 

Page 91 of 147



--------------------------------------------------------------------------------

Chicago Bridge & Iron Company N.V.

The Netherlands

Entity Vitals

 

Entity Name    Chicago Bridge & Iron Company N.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
11-22-1996 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
250,000,000.0000 # Shares Issued    98,083,608.0000 # Outstanding   
98,083,608.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge & Iron Company
N.V.

 

Page 92 of 147



--------------------------------------------------------------------------------

Chicago Bridge de México, S.A. de C.V.

Mexico

Entity Vitals

 

Entity Name    Chicago Bridge de México, S.A. de C.V. Domestic Jurisdiction   
Mexico Country    Mexico Entity Type    Other Formation Date    01-13-1998
Federal Tax ID    ACE-980113T61 Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    1.000000    0.100000    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    999.000000    99.900000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge de México, S.A.
de C.V.

 

Page 93 of 147



--------------------------------------------------------------------------------

Chicago Bridge Servcios Petroleros S.A.

Bolivia

Entity Vitals

 

Entity Name    Chicago Bridge Servcios Petroleros S.A. Domestic Jurisdiction   
Bolivia Country    Bolivia Entity Type    Corporation Formation Date   
12-01-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Shares Type    Common # Shares Authorized    35.0000 #
Shares Issued    35.0000 # Outstanding    35.0000

Capital Structure - Derivative

There are no entries in this list Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Europe B. V.    Ordinary Shares    1.000000    2.857143    —     
Direct Chicago Bridge & Iron
Company B.V.    Ordinary Shares    33.000000    94.285714    —      Direct CMP
Holdings B.V.    Ordinary Shares    1.000000    2.857143    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge Servcios
Petroleros S.A.

 

Page 94 of 147



--------------------------------------------------------------------------------

Chicago Bridge Uruguay S.A.

Uruguay

Entity Vitals

 

Entity Name    Chicago Bridge Uruguay S.A. Domestic Jurisdiction    Uruguay
Country    Uruguay Entity Type    Other Formation Date    12-12-1996 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,050,000.0000 # Shares Issued    262,500.0000 # Outstanding    262,500.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    262,500.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Chicago Bridge Uruguay S.A.

 

Page 95 of 147



--------------------------------------------------------------------------------

CLG Technical Services LLC

Delaware

Entity Vitals

 

Entity Name    CLG Technical Services LLC Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    07-10-2002
Federal Tax ID    20-3546217 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    10.0000 # Outstanding    10.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chevron Lummus Global
L.L.C.    Common Shares    10.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CLG Technical Services LLC

 

Page 96 of 147



--------------------------------------------------------------------------------

CMP Holdings B.V.

The Netherlands

Entity Vitals

 

Entity Name    CMP Holdings B.V. Domestic Jurisdiction    The Netherlands
Country    Netherlands Entity Type    Other Formation Date    07-22-1981 Federal
Tax ID    — Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
60,000,000.0000 # Shares Issued    42,889,195.0000 # Outstanding   
42,889,195.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    42,889,195.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for CMP Holdings B.V.

 

Page 97 of 147



--------------------------------------------------------------------------------

Constructora C.B.I. Limitada

Chile

Entity Vitals

 

Entity Name    Constructora C.B.I. Limitada Domestic Jurisdiction    Chile
Country    Chile Entity Type    Other Formation Date    02-06-1987 Federal Tax
ID    —   Status    Active - Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
205,000.0000 # Shares Issued    205,000.0000 # Outstanding    205,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Company Ltd.    Common Shares    202,950.000000    99.000000    —     
Direct Chicago Bridge & Iron
Company    Common Shares    2,050.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Constructora C.B.I. Limitada

 

Page 98 of 147



--------------------------------------------------------------------------------

Constructors International, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Constructors International, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    08-20-1974 Federal Tax ID    75-2905207 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Constructors International,
L.L.C.

 

Page 99 of 147



--------------------------------------------------------------------------------

Crystal Acquisition Subsidiary Inc.

Louisiana

Entity Vitals

 

Entity Name    Crystal Acquisition Subsidiary Inc. Domestic Jurisdiction   
Louisiana Country    United States Entity Type    Corporation Formation Date   
07-17-2012 Federal Tax ID    46-1073870 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Crystal Acquisition Subsidiary
Inc.

 

Page 100 of 147



--------------------------------------------------------------------------------

CSA Trading Company Ltd.

Delaware

Entity Vitals

 

Entity Name    CSA Trading Company Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    11-04-2004
Federal Tax ID    20-1973663 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    10,000.0000
# Shares Issued    10,000.0000 # Outstanding    10,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    10,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CSA Trading Company Ltd.

 

Page 101 of 147



--------------------------------------------------------------------------------

CSC Netherlands B.V.

Amsterdam

Entity Vitals

 

Entity Name    CSC Netherlands B.V. Domestic Jurisdiction    Amsterdam Country
   Netherlands Entity Type    Private Limited Company Formation Date   
11-29-2012 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
—

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
300,000.0000 # Shares Issued    300,000.0000 # Outstanding    300,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    100,000.000000    33.333333
   —      Direct Chiyoda Corporation    Common Shares    100,000.000000   
33.333333    —      Direct Saipem International N.V.    Common Shares   
100,000.000000    33.333333    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for CSC Netherlands B.V.

 

Page 102 of 147



--------------------------------------------------------------------------------

Fibre Making Processes, Inc.

Illinois

Entity Vitals

 

Entity Name    Fibre Making Processes, Inc. Domestic Jurisdiction    Illinois
Country    United States Entity Type    Corporation Formation Date    09-09-1916
Federal Tax ID    94-1014317 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    750.0000 #
Shares Issued    750.0000 # Outstanding    750.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    750.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Fibre Making Processes, Inc.

 

Page 103 of 147



--------------------------------------------------------------------------------

HBI Holdings, LLC

Delaware

Entity Vitals

 

Entity Name    HBI Holdings, LLC Domestic Jurisdiction    Delaware Country   
United States Entity Type    Limited Liability Company Formation Date   
07-23-1999 Federal Tax ID    75-2838623 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security   

Ownership

Form

Howe-Baker International Management,
LLC    Percentage
Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for HBI Holdings, LLC

 

Page 104 of 147



--------------------------------------------------------------------------------

Highland Trading Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Highland Trading Company, Ltd. Domestic Jurisdiction    Cayman
Islands Country    British West Indies Entity Type    Other Formation Date   
09-12-1989 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
September 11

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Highland Trading Company, Ltd.

 

Page 105 of 147



--------------------------------------------------------------------------------

Horton CBI, Limited

Alberta

Entity Vitals

 

Entity Name    Horton CBI, Limited Domestic Jurisdiction    Alberta Country   
Canada Entity Type    Corporation Formation Date    08-04-1916 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    65,000.0000
# Shares Issued    64,979.0000 # Outstanding    64,979.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chasin, Phil    Common Shares    1.000000    0.001539    —      Direct
Chicago Bridge & Iron
Company B.V.    Common Shares    64,965.000000    99.978455    —      Direct
Inman, William    Common Shares    13.000000    0.020006    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Horton CBI, Limited

 

Page 106 of 147



--------------------------------------------------------------------------------

Howe-Baker Eastern Limited

United Kingdom

Entity Vitals

 

Entity Name    Howe-Baker Eastern Limited Domestic Jurisdiction    United
Kingdom Country    United Kingdom Entity Type    Other Formation Date   
11-06-2001 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
1,000,000.0000 # Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Eastern Limited

 

Page 107 of 147



--------------------------------------------------------------------------------

Howe-Baker Engineers, Ltd.

Texas

Entity Vitals

 

Entity Name    Howe-Baker Engineers, Ltd. Domestic Jurisdiction    Texas Country
   United States Entity Type    Limited Partnership Formation Date    01-04-2001
Federal Tax ID    75-2912742 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    99.000000    99.000000    —      Direct Howe-Baker Management,
L.L.C.    Percentage Ownership
Interest    1.000000    1.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Engineers, Ltd.

 

Page 108 of 147



--------------------------------------------------------------------------------

Howe-Baker Holdings, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker Holdings, L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   06-27-1974 Federal Tax ID    75-2905206 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker International,
L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Holdings, L.L.C.

 

Page 109 of 147



--------------------------------------------------------------------------------

Howe-Baker International Management, LLC

Delaware

Entity Vitals

 

Entity Name    Howe-Baker International Management, LLC Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    07-23-1999 Federal Tax ID    75-2838620 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker International,
L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker International
Management, LLC

 

Page 110 of 147



--------------------------------------------------------------------------------

Howe-Baker International, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker International, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    08-27-1980 Federal Tax ID    75-2905191 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Inc.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker International,
L.L.C.

 

Page 111 of 147



--------------------------------------------------------------------------------

Howe-Baker Management, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Howe-Baker Management, L.L.C. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Limited Liability Company Formation Date
   09-24-1998 Federal Tax ID    75-2905212 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Howe-Baker Management, L.L.C.

 

Page 112 of 147



--------------------------------------------------------------------------------

Hua Lu Engineering Co., Ltd.

China

Entity Vitals

 

Entity Name    Hua Lu Engineering Co., Ltd. Domestic Jurisdiction    China
Country    China Entity Type    Joint Venture - Foreign Formation Date   
06-01-1985 Federal Tax ID    3105600002317 Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Membership Units Type    Preferred # Shares Authorized   
100.0000 # Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Membership Units    50.000000    50.000000    —  
   Direct SINOPEC (China
Petrochemical International
Company)    Membership Units    50.000000    50.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Hua Lu Engineering Co., Ltd.

 

Page 113 of 147



--------------------------------------------------------------------------------

International Process Supply Company, Ltd

Cayman Islands

Entity Vitals

 

Entity Name    International Process Supply Company, Ltd Domestic Jurisdiction
   Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    02-28-2002 Federal Tax ID    — Status    Active - Non Dormant Fiscal
Year End    —

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    50,000.0000 # Outstanding    50,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    50,000.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for International Process Supply
Company, Ltd

 

Page 114 of 147



--------------------------------------------------------------------------------

IOP Services

England

Entity Vitals

 

Entity Name    IOP Services Domestic Jurisdiction    England Country    England
Entity Type    Other Formation Date    12-17-1996 Federal Tax ID    —   Status
   Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    5,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for IOP Services

 

Page 115 of 147



--------------------------------------------------------------------------------

Lealand Finance Company B.V.

The Netherlands

Entity Vitals

 

Entity Name    Lealand Finance Company B.V. Domestic Jurisdiction    The
Netherlands Country    Netherlands Entity Type    Other Formation Date   
12-30-1996 Federal Tax ID    805684372 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    200.0000 #
Shares Issued    40.0000 # Outstanding    40.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company N.V.    Common Shares    40.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lealand Finance Company B.V.

 

Page 116 of 147



--------------------------------------------------------------------------------

Lummus Alireza Ltd Co

Saudi Arabia

Entity Vitals

 

Entity Name    Lummus Alireza Ltd Co Domestic Jurisdiction    Saudi Arabia
Country    Saudi Arabia Entity Type    Limited Liability Company Formation Date
   01-11-1977 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    35,000.0000
# Shares Issued    35,000.0000 # Outstanding    35,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Alireza, Alawi Mahmood    Common Shares    735.000000    2.100000    —     
Direct Alireza, Yousuf    Common Shares    735.000000    2.100000    —     
Direct CB&I Nederland B.V.    Common Shares    33,530.000000    95.800000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Alireza Ltd Co

 

Page 117 of 147



--------------------------------------------------------------------------------

Lummus Catalyst Company Ltd.

Delaware

Entity Vitals

 

Entity Name    Lummus Catalyst Company Ltd. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    01-07-1992
Federal Tax ID    06-1334969 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,500.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Catalyst Company Ltd.

 

Page 118 of 147



--------------------------------------------------------------------------------

Lummus International Corporation

Delaware

Entity Vitals

 

Entity Name    Lummus International Corporation Domestic Jurisdiction   
Delaware Country    United States Entity Type    Corporation Formation Date   
01-07-1992 Federal Tax ID    06-1334973 Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,500.0000
# Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus International
Corporation

 

 

Page 119 of 147



--------------------------------------------------------------------------------

Lummus Novolen Technology GmbH

GERMANY

Entity Vitals

 

Entity Name    Lummus Novolen Technology GmbH Domestic Jurisdiction    GERMANY
Country    Germany Entity Type    Other Formation Date    12-20-2006 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Capitalization in Euros Type    Common # Shares Authorized   
25,000.0000 # Shares Issued    25,000.0000 # Outstanding    25,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Lummus GmbH    Capitalization in Euros    25,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Novolen Technology GmbH

 

Page 120 of 147



--------------------------------------------------------------------------------

Lummus Overseas Corporation

Delaware

Entity Vitals

 

Entity Name    Lummus Overseas Corporation Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    11-01-1968
Federal Tax ID    13-2623361 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    100.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Overseas Corporation

 

Page 121 of 147



--------------------------------------------------------------------------------

Lummus Technology B.V.

The Hague

Entity Vitals

 

Entity Name    Lummus Technology B.V. Domestic Jurisdiction    The Hague Country
   Netherlands Entity Type    Other Formation Date    01-04-2000 Federal Tax ID
   —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    200.0000 # Outstanding    200.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Lummus Technology Inc.    Common Shares    200.000000    100.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology B.V.

 

Page 122 of 147



--------------------------------------------------------------------------------

Lummus Technology Heat Transfer B.V.

The Hague

Entity Vitals

 

Entity Name    Lummus Technology Heat Transfer B.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    12-07-1984
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    22,690.0000
# Shares Issued    4,538.0000 # Outstanding    4,538.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    4,538.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology Heat Transfer
B.V.

 

Page 123 of 147



--------------------------------------------------------------------------------

Lummus Technology Inc.

Delaware

Entity Vitals

 

Entity Name    Lummus Technology Inc. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    12-19-1930 Federal
Tax ID    13-0989425 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    61,160.0000 # Outstanding    61,160.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    61,160.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lummus Technology Inc.

 

Page 124 of 147



--------------------------------------------------------------------------------

Lutech Resources Australia Pty Ltd

W. Australia

Entity Vitals

 

Entity Name    Lutech Resources Australia Pty Ltd Domestic Jurisdiction    W.
Australia Country    Australia Entity Type    Corporation Formation Date   
07-29-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Type    Common # Shares Authorized    1.0000 # Shares
Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Ordinary    1.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Australia Pty
Ltd

 

Page 125 of 147



--------------------------------------------------------------------------------

Lutech Resources B.V.

The Hague

Entity Vitals

 

Entity Name    Lutech Resources B.V. Domestic Jurisdiction    The Hague Country
   Netherlands Entity Type    Limited Liability Company Formation Date   
03-12-2009 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    900.0000 #
Shares Issued    180.0000 # Outstanding    180.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    180.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources B.V.

 

Page 126 of 147



--------------------------------------------------------------------------------

Lutech Resources Canada Ltd.

Alberta

Entity Vitals

 

Entity Name    Lutech Resources Canada Ltd. Domestic Jurisdiction    Alberta
Country    Canada Entity Type    Corporation Formation Date    07-07-2010
Federal Tax ID    803208859 Status    Active - Non Dormant Fiscal Year End   
—  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    Unlimited #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Canada Ltd.

 

Page 127 of 147



--------------------------------------------------------------------------------

Lutech Resources Inc.

Delaware

Entity Vitals

 

Entity Name    Lutech Resources Inc. Domestic Jurisdiction    Delaware Country
   United States Entity Type    Corporation Formation Date    10-12-2000 Federal
Tax ID    75-2903851 Status    Active - Non Dormant Fiscal Year End    December
31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    1,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Inc.

 

Page 128 of 147



--------------------------------------------------------------------------------

Lutech Resources India Private Limited

India

Entity Vitals

 

Entity Name    Lutech Resources India Private Limited Domestic Jurisdiction   
India Country    India Entity Type    Private Limited Company Formation Date   
11-01-2011 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   —  

Capital Structure - Non-Derivative

 

Security Name    Registered Shares Type    Common # Shares Authorized   
1,200,000.0000 # Shares Issued    406,237.0000 # Outstanding    406,237.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Registered Shares    402,143.000000   
98.992214    —      Direct Chicago Bridge & Iron
Company B.V.    Registered Shares    4,094.000000    1.007786    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources India Private
Limited

 

Page 129 of 147



--------------------------------------------------------------------------------

Lutech Resources Limited

London

Entity Vitals

 

Entity Name    Lutech Resources Limited Domestic Jurisdiction    London Country
   England Entity Type    Other Formation Date    06-26-1992 Federal Tax ID   
—   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,000.0000
# Shares Issued    1,000.0000 # Outstanding    1,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1,000.000000    100.000000
   —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Lutech Resources Limited

 

Page 130 of 147



--------------------------------------------------------------------------------

Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)

Texas

Entity Vitals

 

Entity Name    Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL
MANAGEMENT, L.L.C.) Domestic Jurisdiction    Texas Country    United States
Entity Type    Limited Partnership Formation Date    10-28-1977 Federal Tax ID
   74-1974536 Status    Active - Non Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Howe-Baker Holdings, L.L.C.    Percentage Ownership
Interest    99.900000    99.900000    —      Direct Howe-Baker International
Management, LLC    Percentage Ownership
Interest    0.100000    0.100000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Matrix Engineering, Ltd.
(MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.)

 

Page 131 of 147



--------------------------------------------------------------------------------

Matrix Management Services, L.L.C.

Delaware

Entity Vitals

 

Entity Name    Matrix Management Services, L.L.C. Domestic Jurisdiction   
Delaware Country    United States Entity Type    Limited Liability Company
Formation Date    07-23-1999 Federal Tax ID    75-2838621 Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Percentage Ownership Interest Type    —   # Shares Authorized
   —   # Shares Issued    —   # Outstanding    —  

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Matrix Engineering, Ltd.
(MANAGED BY HOWE-
BAKER INTERNATIONAL
MANAGEMENT, L.L.C.)    Percentage Ownership
Interest    100.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Matrix Management Services,
L.L.C.

 

Page 132 of 147



--------------------------------------------------------------------------------

Neo Creator Co, Limited

Bangkok Metropolis, Thailand

Entity Vitals

 

Entity Name    Neo Creator Co, Limited Domestic Jurisdiction    Bangkok
Metropolis, Thailand Country    Thailand Entity Type    Other Formation Date   
01-24-2003 Federal Tax ID    3 03078978 5 Status    Active - Non Dormant Fiscal
Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1,499.0000
# Shares Issued    1,499.0000 # Outstanding    1,499.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Common Shares    499.000000    33.288859    —      Direct
Chueasoey, Pongyuth    Common Shares    1.000000    0.066711    —      Direct
Malawan, Anawat    Common Shares    1.000000    0.066711    —      Direct
Manasarn, Thansammorn    Common Shares    1.000000    0.066711    —      Direct
Poonithet, Adisak    Common Shares    1.000000    0.066711    —      Direct
Sensupa, Satit    Common Shares    1.000000    0.066711    —      Direct
Traisarnsri, Chairat    Common Shares    1.000000    0.066711    —      Direct
Vasinwatanapong, Pattara    Common Shares    1.000000    0.066711    —     
Direct VPPW Business Consultant
Ltd.    Common Shares    494.000000    32.955304    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Neo Creator Co, Limited

 

Page 133 of 147



--------------------------------------------------------------------------------

Netherlands Operating Company B.V.

The Hague

Entity Vitals

 

Entity Name    Netherlands Operating Company B.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    11-24-1986
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    910.0000 #
Shares Issued    182.0000 # Outstanding    182.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    182.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for Netherlands Operating Company
B.V.

 

Page 134 of 147



--------------------------------------------------------------------------------

Novolen Technology Holdings C.V.

The Hague

Entity Vitals

 

Entity Name    Novolen Technology Holdings C.V. Domestic Jurisdiction    The
Hague Country    Netherlands Entity Type    Other Formation Date    08-22-2000
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Units of Ownership Type    Common # Shares Authorized    0.0000
# Shares Issued    0.0000 # Outstanding    0.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Novolen Technology Holdings
C.V.

 

Page 135 of 147



--------------------------------------------------------------------------------

Oasis Supply Company Anstalt

Vaduz, Liechtenstein

Entity Vitals

 

Entity Name    Oasis Supply Company Anstalt Domestic Jurisdiction    Vaduz,
Liechtenstein Country    Liechtenstein Entity Type    Other Formation Date   
12-21-1973 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Eastern Anstalt    Common Shares    1.000000    100.000000    —     
Direct

End of Dec 2012 - Subsidiaries and Ownership for Oasis Supply Company Anstalt

 

Page 136 of 147



--------------------------------------------------------------------------------

Oasis Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Oasis Supply Company, Ltd. Domestic Jurisdiction    Cayman
Islands Country    British West Indies Entity Type    Other Formation Date   
03-28-1991 Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End
   December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Oasis Supply Company, Ltd.

 

Page 137 of 147



--------------------------------------------------------------------------------

Oceanic Contractors, Inc.

Delaware

Entity Vitals

 

Entity Name    Oceanic Contractors, Inc. Domestic Jurisdiction    Delaware
Country    United States Entity Type    Corporation Formation Date    09-14-1964
Federal Tax ID    36-2536765 Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized   
100,000.0000 # Shares Issued    45,720.0000 # Outstanding    45,720.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company    Common Shares    45,720.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Oceanic Contractors, Inc.

 

Page 138 of 147



--------------------------------------------------------------------------------

OOO CB&I Lummus

Moscow

Entity Vitals

 

Entity Name    OOO CB&I Lummus Domestic Jurisdiction    Moscow Country   
Russian Federation Entity Type    Other Formation Date    03-28-2001 Federal Tax
ID    7701260987 Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    1.0000 #
Shares Issued    1.0000 # Outstanding    1.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CB&I Oil & Gas Europe B.V.    Common Shares    1.000000    100.000000   
—      Direct

End of Dec 2012 - Subsidiaries and Ownership for OOO CB&I Lummus

 

Page 139 of 147



--------------------------------------------------------------------------------

Oxford Metal Supply Limited

United Kingdom

Entity Vitals

 

Entity Name    Oxford Metal Supply Limited Domestic Jurisdiction    United
Kingdom Country    England Entity Type    Other Formation Date    05-09-1960
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    100.0000 #
Shares Issued    100.0000 # Outstanding    100.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form CBI Constructors Limited    Common Shares    99.000000    99.000000    —  
   Direct

End of Dec 2012 - Subsidiaries and Ownership for Oxford Metal Supply Limited

 

Page 140 of 147



--------------------------------------------------------------------------------

P.T. Chicago Bridge & Iron

Indonesia

Entity Vitals

 

Entity Name    P.T. Chicago Bridge & Iron Domestic Jurisdiction    Indonesia
Country    Indonesia Entity Type    Other Formation Date    11-14-2000 Federal
Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    6,624.0000
# Shares Issued    1,656.0000 # Outstanding    1,656.0000

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for P.T. Chicago Bridge & Iron

 

Page 141 of 147



--------------------------------------------------------------------------------

Pacific Rim Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Pacific Rim Material Supply Company, Ltd. Domestic Jurisdiction
   Cayman Islands Country    British West Indies Entity Type    Other Formation
Date    12-18-1997 Federal Tax ID    — Status    Active - Non Dormant Fiscal
Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Pacific Rim Material Supply
Company, Ltd.

 

 

Page 142 of 147



--------------------------------------------------------------------------------

Sarida Offshore Company

B.W.I.

Entity Vitals

 

Entity Name    Sarida Offshore Company Domestic Jurisdiction    B.W.I. Country
   Cayman Islands Entity Type    General Partnership Formation Date   
05-30-1985 Federal Tax ID    — Status    Active - Dormant Fiscal Year End    —

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Sarida Offshore Company

 

Page 143 of 147



--------------------------------------------------------------------------------

Southern Tropic Material Supply Company, Ltd.

Cayman Islands

Entity Vitals

 

Entity Name    Southern Tropic Material Supply Company, Ltd. Domestic
Jurisdiction    Cayman Islands Country    British West Indies Entity Type   
Other Formation Date    12-18-1997 Federal Tax ID    — Status    Active - Non
Dormant Fiscal Year End    December 31

Capital Structure - Non-Derivative

 

Security Name    Common Shares Type    Common # Shares Authorized    50,000.0000
# Shares Issued    2.0000 # Outstanding    2.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
(Antilles) N. V.    Common Shares    2.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Southern Tropic Material Supply
Company, Ltd.

 

Page 144 of 147



--------------------------------------------------------------------------------

Tank Constructors Limited

London

Entity Vitals

 

Entity Name    Tank Constructors Limited Domestic Jurisdiction    London Country
   United Kingdom Entity Type    Other Formation Date    01-01-1111 Federal Tax
ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for Tank Constructors Limited

 

Page 145 of 147



--------------------------------------------------------------------------------

Woodlands International Insurance Company

Ireland

Entity Vitals

 

Entity Name    Woodlands International Insurance Company Domestic Jurisdiction
   Ireland Country    Ireland Entity Type    Other Formation Date    12-16-2003
Federal Tax ID    —   Status    Active - Non Dormant Fiscal Year End    —  

Capital Structure - Non-Derivative

 

Security Name    Ordinary Type    Common # Shares Authorized    5,000,000.0000 #
Shares Issued    860,000.0000 # Outstanding    860,000.0000

Capital Structure - Derivative

There are no entries in this list

Owners

 

Owner Name    Security Name    Balance   

Percent

Owned

   Underlying Security    Ownership
Form Chicago Bridge & Iron
Company B.V.    Ordinary    860,000.000000    100.000000    —      Direct

End of Dec 2012 - Subsidiaries and Ownership for Woodlands International
Insurance Company

 

Page 146 of 147



--------------------------------------------------------------------------------

World Bridge General Contracting Company

Iraq

Entity Vitals

 

Entity Name    World Bridge General Contracting Company Domestic Jurisdiction   
Iraq Country    Iraq Entity Type    Limited Liability Company Formation Date   
06-20-2011 Federal Tax ID    — Status    Active - Non Dormant Fiscal Year End   
December 31

Capital Structure - Non-Derivative

There are no entries in this list

Capital Structure - Derivative

There are no entries in this list

Owners

There are no entries in this list

End of Dec 2012 - Subsidiaries and Ownership for World Bridge General
Contracting Company

 

End of Report hCue, Powering Good Corporate Governance - brought to you by CT
Corporation © 2012 , a Wolters Kluwer company

 

Page 147 of 147



--------------------------------------------------------------------------------

SCHEDULE 6.9

PENSIONS AND POST-RETIREMENT PLANS

 

     Amount        (in $000s)  

USA

   $ (63,252 ) 

Germany *

   $ (51,925 ) 

London

   $ (45,935 ) 

Netherlands - Insured Plan **

   $ (16,900 ) 

Canada

   $ (6,100 )    

 

 

 

Total

   $ (184,111 )    

 

 

 

 

* Unfunded in accordance with local law

** Annual premiums paid by Company to an insurance company, which bears the
pension obligation

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6.17

ENVIRONMENTAL MATTERS

(a) (iii) A subsidiary of the Company is subject to a consent order at its
former facility in New Castle, Delaware.

Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011 and Form 10-Q for the three quarters of 2012.

(a) (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.

(a) (v) A subsidiary of the Company was a minority shareholder in a company
which owned or operated wood treating facilities at sites in the United States,
some of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the Subsidiary.
There were no further appeals.

(a) (vi) In December 2008, Trinity Industries, Inc, the current owner of the
Greenville, PA facilities previously owned the Company, filed suit against the
Company seeking apportionment of clean up costs of the property to be expended.
On April 4, 2012 the Federal Judge granted our Motion for Summary Judgment.
Trinity filed an appeal to the United States Court of Appeals for the Third
Circuit and the matter is being briefed and will be argued. On June 28, 2012
Trinity filed a Pennsylvania state court action against the Company seeking
apportionment of clean up costs under state law. We filed a Preliminary
Objection on September 7, 2012 and Trinity filed a brief in opposition on
September 26, 2012.

The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.

Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008, 2009, 2010, 2011 and Form 10-Q for the three quarters of 2012 .

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.3(N)

SUBSIDIARY COVENANTS

 

1.    CBI Constructors Pty Limited    (Borrower)    HSBC Bank    (Bank)   
Restriction/Condition:    Borrower undertakes to obtain the consent of the Bank
      in writing prior to the remittance of monies by way of a       loan or
dividend. 2.    CBI Constructors S.A. (Pty) Limited    (Borrower)   
Restriction/Condition:    As a non-resident controlled company, Borrower must   
   be capitalized in an amount not less than one third of its      
shareholders’ loan funds. Dividend payments are subject       to 12.5% secondary
tax.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 7.3(S)

PERMITTED RESTRICTED PAYMENTS

None.

 

CB&I

SCHEDULES TO TERM LOAN AGREEMENT